Exhibit 10.1

EXECUTION VERSION

 

 

 

AMENDED AND RESTATED SENIOR SECURED

REVOLVING CREDIT AGREEMENT

dated as of

April 15, 2016

among

CORPORATE CAPITAL TRUST, INC.

The LENDERS Party Hereto

and

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

ING CAPITAL LLC,

as Syndication Agent

$893,000,000

 

 

JPMORGAN CHASE BANK, N.A.

ING CAPITAL LLC

as Joint Bookrunners and Joint Lead Arrangers

MIZUHO BANK, LTD.

STATE STREET BANK AND TRUST COMPANY

as Documentation Agents

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

            Page   ARTICLE I DEFINITIONS      1   

SECTION 1.01.

     Defined Terms      1   

SECTION 1.02.

     Classification of Loans and Borrowings      34   

SECTION 1.03.

     Terms Generally      35   

SECTION 1.04.

     Accounting Terms; GAAP      35   

SECTION 1.05.

     Currencies; Currency Equivalents      36    ARTICLE II THE CREDITS      37
  

SECTION 2.01.

     The Commitments      37   

SECTION 2.02.

     Loans and Borrowings      38   

SECTION 2.03.

     Requests for Borrowings      39   

SECTION 2.04.

     Letters of Credit      40   

SECTION 2.05.

     Funding of Borrowings      45   

SECTION 2.06.

     Interest Elections      46   

SECTION 2.07.

     Termination, Reduction or Increase of the Commitments      47   

SECTION 2.08.

     Repayment of Loans; Evidence of Debt      49   

SECTION 2.09.

     Prepayment of Loans      51   

SECTION 2.10.

     Fees      54   

SECTION 2.11.

     Interest      56   

SECTION 2.12.

     Market Disruption and Alternate Rate of Interest      56   

SECTION 2.13.

     Computation of Interest      57   

SECTION 2.14.

     Increased Costs      57   

SECTION 2.15.

     Break Funding Payments      58   

SECTION 2.16.

     Taxes      59   

SECTION 2.17.

     Payments Generally; Pro Rata Treatment; Sharing of Set-offs      62   

SECTION 2.18.

     Defaulting Lenders      65   

SECTION 2.19.

     Mitigation Obligations; Replacement of Lenders      67   

SECTION 2.20.

     Maximum Rate      68    ARTICLE III REPRESENTATIONS AND WARRANTIES      68
  

SECTION 3.01.

     Organization; Powers      68   

SECTION 3.02.

     Authorization; Enforceability      68   

SECTION 3.03.

     Governmental Approvals; No Conflicts      69   

SECTION 3.04.

     Financial Condition; No Material Adverse Change      69   

SECTION 3.05.

     Litigation; Actions, Suits and Proceedings      69   

SECTION 3.06.

     Compliance with Laws and Agreements      70   

SECTION 3.07.

     Anti-Corruption Laws and Sanctions      70   

SECTION 3.08.

     Taxes      70   

SECTION 3.09.

     ERISA      70   

SECTION 3.10.

     Disclosure      70   

 

i



--------------------------------------------------------------------------------

SECTION 3.11.

     Investment Company Act; Margin Regulations      71   

SECTION 3.12.

     Material Agreements and Liens      72   

SECTION 3.13.

     Subsidiaries and Investments      72   

SECTION 3.14.

     Properties      72   

SECTION 3.15.

     Affiliate Agreements      73   

SECTION 3.16.

     Security Documents      73   

SECTION 3.17.

     EEA Financial Institutions      73   

ARTICLE IV CONDITIONS

     73   

SECTION 4.01.

     Restatement Effective Date      73   

SECTION 4.02.

     Each Credit Event      75   

ARTICLE V AFFIRMATIVE COVENANTS

     76   

SECTION 5.01.

     Financial Statements and Other Information      76   

SECTION 5.02.

     Notices of Material Events      79   

SECTION 5.03.

     Existence; Conduct of Business      80   

SECTION 5.04.

     Payment of Obligations      80   

SECTION 5.05.

     Maintenance of Properties; Insurance      80   

SECTION 5.06.

     Books and Records; Inspection Rights      80   

SECTION 5.07.

     Compliance with Laws      81   

SECTION 5.08.

     Certain Obligations Respecting Subsidiaries; Further Assurances      81   

SECTION 5.09.

     Use of Proceeds      83   

SECTION 5.10.

     Status of RIC and BDC      84   

SECTION 5.11.

     Investment and Valuation Policies      84   

SECTION 5.12.

     Portfolio Valuation and Diversification, Etc      84   

SECTION 5.13.

     Calculation of Borrowing Base      88   

ARTICLE VI NEGATIVE COVENANTS

     93   

SECTION 6.01.

     Indebtedness      94   

SECTION 6.02.

     Liens      95   

SECTION 6.03.

     Fundamental Changes and Dispositions of Assets      95   

SECTION 6.04.

     Investments      97   

SECTION 6.05.

     Restricted Payments      98   

SECTION 6.06.

     Certain Restrictions on Subsidiaries      99   

SECTION 6.07.

     Certain Financial Covenants      100   

SECTION 6.08.

     Transactions with Affiliates      100   

SECTION 6.09.

     Lines of Business      100   

SECTION 6.10.

     No Further Negative Pledge      100   

SECTION 6.11.

     Modifications of Certain Documents      101   

SECTION 6.12.

     Payments of Other Indebtedness      101   

ARTICLE VII EVENTS OF DEFAULT

     102   

ARTICLE VIII THE ADMINISTRATIVE AGENT

     106   

 

ii



--------------------------------------------------------------------------------

ARTICLE IX MISCELLANEOUS

     109   

SECTION 9.01.

     Notices; Electronic Communications      109   

SECTION 9.02.

     Waivers; Amendments      110   

SECTION 9.03.

     Expenses; Indemnity; Damage Waiver      113   

SECTION 9.04.

     Successors and Assigns      115   

SECTION 9.05.

     Survival      118   

SECTION 9.06.

     Counterparts; Integration; Effectiveness; Electronic Execution      119   

SECTION 9.07.

     Severability      119   

SECTION 9.08.

     Right of Setoff      119   

SECTION 9.09.

     Governing Law; Jurisdiction; Etc.      120   

SECTION 9.10.

     WAIVER OF JURY TRIAL      121   

SECTION 9.11.

     Judgment Currency      121   

SECTION 9.12.

     Headings      121   

SECTION 9.13.

     Treatment of Certain Information; Confidentiality      122   

SECTION 9.14.

     USA PATRIOT Act      123   

SECTION 9.15.

     Acknowledgment and Consent to Bail-In of EEA Financial Institutions     
123   

SECTION 9.16.

     No Fiduciary Duty      123   

SECTION 9.17.

     Termination      124   

 

iii



--------------------------------------------------------------------------------

SCHEDULE I

     –         Commitments

SCHEDULE II

     –         Material Agreements and Liens

SCHEDULE III

     –         Litigation

SCHEDULE IV

     –         Subsidiaries and Investments

SCHEDULE V

     –         Transactions with Affiliates

SCHEDULE VI

     –         Moody’s Industry Classification Group List

SCHEDULE VII

     –         Approved Dealers and Approved Pricing Services

SCHEDULE VIII

        Excluded Assets

 

EXHIBIT A

     –         Form of Assignment and Assumption

EXHIBIT B

     –         Form of Guarantee and Security Agreement Confirmation

EXHIBIT C

     –         Form of Opinion of Counsel to the Borrower

EXHIBIT D

     –         Form of Opinion of Counsel to JPMCB

EXHIBIT E

     –         Form of Borrowing Base Certificate

EXHIBIT F

     –         Form of Borrowing Request

EXHIBIT G

     –         Form of Interest Election Request

 

iv



--------------------------------------------------------------------------------

AMENDED AND RESTATED SENIOR SECURED REVOLVING CREDIT AGREEMENT dated as of
April 15, 2016 (this “Agreement”), between CORPORATE CAPITAL TRUST, INC., the
LENDERS party hereto, JPMORGAN CHASE BANK, N.A. as Administrative Agent and ING
CAPITAL LLC, as Syndication Agent.

Corporate Capital Trust, Inc., the “Lenders” party thereto, (the “Existing
Lenders”), the Administrative Agent and the Syndication Agent are parties to a
Senior Secured Revolving Credit Agreement dated as of September 4, 2013 (as
amended, restated, supplemented or otherwise modified from time to time before
the date hereof, the “Existing Credit Facility”).

Upon the payment in full of the Loans and other obligations owing to the
Existing Lenders under the Existing Credit Facility, (w) the Commitments of the
Existing Lenders not a party hereto (each, a “Retiring Lender”) under the
Existing Credit Facility will correspondingly be terminated and each Existing
Lender will cease to be a “Lender” under the Existing Credit Facility as of the
Restatement Effective Date, (x) each of the Existing Lenders party hereto shall
become a “Lender” under this Agreement (each, a “Continuing Lender”) and
(y) each of the lenders party hereto (other than the Continuing Lenders) (each,
a “New Lender”) shall become a “Lender” under this Agreement.

The Borrower has requested that the Lenders provide the credit facilities
described herein under this Agreement to extend credit to the Borrower in
Dollars or an Agreed Foreign Currency (each as defined below) during the
Availability Period (as defined below) with an initial maximum credit amount of
$893,000,000, the proceeds of which will be used in accordance with
Section 5.09. The Lenders are prepared to extend such credit upon the terms and
conditions hereof, and, accordingly, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans constituting such Borrowing, are denominated in Dollars and
bearing interest at a rate determined by reference to the Alternate Base Rate.

“Additional Debt Amount” means, as of any date, the greater of (i) $50,000,000
and (ii) 5% of Shareholders’ Equity.

“Adjusted LIBO Rate” means, for the Interest Period for any Eurocurrency
Borrowing, an interest rate per annum (rounded upwards, if necessary, to the
next 1/16 of 1%) equal to (a) the Eurocurrency Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate for such Interest Period.

 

1



--------------------------------------------------------------------------------

“Administrative Agent” means JPMCB, in its capacity as administrative agent for
the Lenders hereunder.

“Administrative Agent’s Account” means, for each Currency, an account in respect
of such Currency designated by the Administrative Agent in a notice to the
Borrower and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Advance Rate” has the meaning assigned to such term in Section 5.13.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. Anything
herein to the contrary notwithstanding, the term “Affiliate” shall not include
any Person that constitutes an Investment held by any Obligor or a Designated
Subsidiary in the ordinary course of business. For the avoidance of doubt, in
respect of the Borrower, the term “Affiliate” shall include CNL Fund Advisors
Company and KKR Asset Management LLC and their respective Affiliates.

“Affiliate Agreements” means any agreement between the Borrower or any of its
Subsidiaries, on the one hand, and any of their Affiliates, on the other hand.

“Agreed Foreign Currency” means, at any time, any of Canadian Dollars, Euros,
Pounds Sterling, AUD, NZD and with the agreement of each Multicurrency Lender,
any other Foreign Currency, so long as, in respect of any such specified Foreign
Currency or other Foreign Currency, at such time (a) such Foreign Currency is
dealt with in the London interbank deposit market, or, in the case of Canadian
Dollars, AUD or NZD, the relevant local market for obtaining quotations,
(b) such Foreign Currency is freely transferable and convertible into Dollars in
the London foreign exchange market and (c) no central bank or other governmental
authorization in the country of issue of such Foreign Currency (including, in
the case of the Euro, any authorization by the European Central Bank) is
required to permit use of such Foreign Currency by any Multicurrency Lender for
making any Loan hereunder and/or to permit the Borrower to borrow and repay the
principal thereof and to pay the interest thereon, unless such authorization has
been obtained and is in full force and effect.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus 1/2 of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%, provided that, the Adjusted LIBO Rate for any
day shall be based on the LIBOR Screen Rate at approximately 11:00 a.m. London
time on such day. Any change in the Alternate Base Rate due to a change in the
Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the NYFRB Rate or
the Adjusted LIBO Rate, respectively.

 

2



--------------------------------------------------------------------------------

“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to the Borrower or its Subsidiaries from time to time concerning or
relating to bribery or corruption.

“Applicable Dollar Percentage” means, with respect to any Dollar Lender, the
percentage of the total Dollar Commitments represented by such Dollar Lender’s
Dollar Commitment. If the Dollar Commitments have terminated or expired, the
Applicable Dollar Percentages shall be determined based upon the Dollar
Commitments most recently in effect, giving effect to any assignments.

“Applicable Margin” means, for any day, (a) if the Borrowing Base (as of the
most recently delivered Borrowing Base Certificate) is equal to or greater than
1.85 times the Combined Debt Amount (as of the most recently delivered Borrowing
Base Certificate), (i) with respect to any ABR Loan, 1.00% per annum and (ii) in
the case of any Eurocurrency Loan, 2.00% per annum, and (b) if the Borrowing
Base (as of the most recently delivered Borrowing Base Certificate) is less than
1.85 times the Combined Debt Amount (as of the most recently delivered Borrowing
Base Certificate), (i) with respect to any ABR Loan, 1.25% per annum, and
(ii) in the case of any Eurocurrency Loan, 2.25% per annum. Any change in the
Applicable Margin due to a change in the ratio of the Borrowing Base to the
Combined Debt Amount as set forth in any Borrowing Base Certificate shall be
effective from and including the day immediately succeeding the date of delivery
of such Borrowing Base Certificate; provided that if any Borrowing Base
Certificate has not been delivered in accordance with Section 5.01(d), then from
and including the day immediately succeeding the date on which such Borrowing
Base Certificate was required to be delivered, the Applicable Margin shall be
the Applicable Margin set forth in clause (b) above to and including the date on
which the required Borrowing Base Certificate is delivered.

“Applicable Multicurrency Percentage” means, with respect to any Multicurrency
Lender, the percentage of the total Multicurrency Commitments represented by
such Multicurrency Lender’s Multicurrency Commitment. If the Multicurrency
Commitments have terminated or expired, the Applicable Multicurrency Percentages
shall be determined based upon the Multicurrency Commitments most recently in
effect, giving effect to any assignments.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitments. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments.

“Approved Dealer” means (a) in the case of any Portfolio Investment that is not
a U.S. Government Security, a bank or a broker-dealer registered under the
Securities Exchange Act of 1934 of nationally recognized standing or an
Affiliate thereof, (b) in the case of a U.S. Government Security, any primary
dealer in U.S. Government Securities, and (c) in the case of any foreign
Portfolio Investment, any foreign broker-dealer of internationally recognized
standing or an Affiliate thereof, in the case of each of clauses (a), (b) and
(c) above, as set forth on Schedule VII or any other bank or broker-dealer
acceptable to the Administrative Agent in its reasonable determination.

 

3



--------------------------------------------------------------------------------

“Approved Pricing Service” means a pricing or quotation service as set forth in
Schedule VII or any other pricing or quotation service approved by the Board of
Directors of the Borrower and designated in writing to the Administrative Agent
(which designation shall be accompanied by a copy of a resolution of the Board
of Directors of the Borrower that such pricing or quotation service has been
approved by the Borrower).

“Approved Third Party Appraiser” means each of (a) Duff & Phelps Corporation,
(b) Lincoln Partners Advisors, and (c) any other third party appraiser selected
by the Borrower in its reasonable discretion.

“Asset Coverage Ratio” means the ratio, determined on a consolidated basis,
without duplication, in accordance with GAAP, of (a) the value of total assets
of the Borrower and its Subsidiaries, less all liabilities (other than
outstanding Indebtedness, including outstanding Indebtedness hereunder) of the
Borrower and its Subsidiaries, to (b) the aggregate amount of Indebtedness of
the Borrower and its Subsidiaries.

“Asset Sale” means a sale, lease or sub lease (as lessor or sublessor), sale and
leaseback, assignment, conveyance, transfer or other disposition to, or any
exchange of property with, any Person, in one transaction or a series of
transactions, of all or any part of any Obligor’s assets or properties of any
kind, whether real, personal, or mixed and whether tangible or intangible,
whether now owned or hereafter acquired; provided, however, the term “Asset
Sale” as used in this Agreement shall not include the disposition of Portfolio
Investments originated by the Borrower and immediately transferred to a
Subsidiary pursuant to the terms of Section 6.03(d) hereof.

“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Assuming Lender” has the meaning assigned to such term in Section 2.07(e).

“AUD” and “A$” denote the lawful currency of The Commonwealth of Australia.

“AUD Bank Bill Reference Rate” means, with respect to any Interest Period,
(a)(i) the average bid reference rate as administered by the Australian
Financial Markets Association (or any other Person that takes over the
administration of that rate) for AUD bills of exchange with a tenor equal to
such Interest Period, displayed on page BBSY of the Reuters screen (or, in the
event such rate does not appear on such Reuters page, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate from time to
time as selected by the Administrative Agent in its reasonable discretion; the
“AUD Screen Rate”) at or about 11:00 a.m. (Sydney, time) on the Quotation Day
for such Interest Period or, (a)(ii) if applicable pursuant to the first proviso
in the definition of Eurocurrency Rate and the terms of Section 2.12(a), the
applicable Reference Bank Rate, provided, that, if the rate determined in
accordance with this clause (a) shall be less than zero, such rate shall be
deemed to be zero for purposes of this clause (a), plus (b) 0.20%.

 

4



--------------------------------------------------------------------------------

“AUD Screen Rate” has the meaning assigned to such term in the definition of
“AUD Bank Bill Reference Rate”.

“Availability Period” means the period from and including the Restatement
Effective Date to but excluding the earlier of the Commitment Termination Date
and the date of termination of the Commitments.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Basel III” means the agreements on capital requirements, leverage ratio and
liquidity standards contained in “Basel III: A global regulatory framework for
more resilient banks and banking systems”, “Basel III: International framework
for liquidity risk measurement, standards and monitoring” and “Guidance for
national authorities operating the countercyclical capital buffer” published by
the Basel Committee on Banking Supervision on 16 December 2010, each as amended,
supplemented or restated.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means Corporate Capital Trust, Inc., a Maryland corporation.

“Borrowing” means (a) all ABR Loans of the same Class made, converted or
continued on the same date, (b) all Eurocurrency Loans of the same Class
denominated in the same Currency that have the same Interest Period and/or (c) a
Pro-Rata Borrowing, as applicable.

“Borrowing Base” has the meaning assigned to such term in Section 5.13.

“Borrowing Base Certificate” means a certificate of a Financial Officer of the
Borrower, substantially in the form of Exhibit E and appropriately completed.

“Borrowing Base Deficiency” means, at any date on which the same is determined,
the amount, if any, that (a) the aggregate Covered Debt Amount as of such date
exceeds (b) the Borrowing Base as of such date.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03 substantially in the form of Exhibit F.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; and when used in connection with a Eurocurrency Loan for a LIBOR
Quoted Currency, the term

 

5



--------------------------------------------------------------------------------

“Business Day” shall also exclude any day on which banks are not open for
general business in London; and in addition, with respect to any date for the
payment or purchase of, or the fixing of an interest rate in relation to, any
Non-LIBOR Quoted Currency, the term “Business Day” shall also exclude any day on
which banks are not open for general business in the Principal Financial Center
of the country of such Non-LIBOR Quoted Currency and, if the Borrowings or LC
Disbursements which are the subject of a borrowing, drawing, payment,
reimbursement or rate selection are denominated in Euros, the term “Business
Day” shall also exclude any day on which the TARGET2 payment system is not open
for the settlement of payments in Euros.

“Canadian Dollar” means the lawful money of Canada.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
Notwithstanding any other provision contained herein, any change in GAAP that
would require an operating lease to be treated similar to a capital lease should
not be given effect hereunder.

“Cash” means any immediately available funds in Dollars or in any currency other
than Dollars which is a freely convertible currency.

“Cash Equivalents” means investments (other than Cash) that are one or more of
the following obligations:

(a) U.S. Government Securities, in each case maturing within one year from the
date of acquisition thereof;

(b) investments in commercial paper or other short-term corporate obligations
maturing within 270 days from the date of acquisition thereof and having, at
such date of acquisition, a credit rating of at least A-1 from S&P and at least
P-1 from Moody’s;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof
(i) issued or guaranteed by or placed with, and money market deposit accounts
issued or offered by, any domestic office of any commercial bank organized under
the laws of the United States of America or any State thereof or under the laws
of the jurisdiction or any constituent jurisdiction thereof of any Agreed
Foreign Currency, provided that such certificates of deposit, banker’s
acceptances and time deposits are held in a securities account (as defined in
the Uniform Commercial Code) through which the Collateral Agent can perfect a
security interest therein and (ii) having, at such date of acquisition, a credit
rating of at least A-1 from S&P and at least P-1 from Moody’s;

(d) fully collateralized repurchase agreements with a term of not more
than 30 days from the date of acquisition thereof for U.S. Government Securities
and entered into with (i) a financial institution satisfying the criteria
described in clause (c) of this definition or (ii) an Approved Dealer having (or
being a member of a consolidated group having) at such date of acquisition, a
credit rating of at least A-1 from S&P and at least P-1 from Moody’s;

 

6



--------------------------------------------------------------------------------

(e) a Reinvestment Agreement issued by any bank (if treated as a deposit by such
bank), or a Reinvestment Agreement issued by any insurance company or other
corporation or entity, in each case, at the date of such acquisition having a
credit rating of at least A-1 from S&P and at least P-1 from Moody’s; provided
that such Reinvestment Agreement may be unwound at the option of the Borrower at
any time without penalty; and

(f) money market funds that have, at all times, credit ratings of “Aaa” and
“MR1+” by Moody’s and “AAAm” or “AAAm-G” by S&P, respectively;

provided, that (i) in no event shall Cash Equivalents include any obligation
that provides for the payment of interest alone (for example, interest-only
securities or “IOs”); (ii) if any of Moody’s or S&P changes its rating system,
then any ratings included in this definition shall be deemed to be an equivalent
rating in a successor rating category of Moody’s or S&P, as the case may be;
(iii) Cash Equivalents (other than U.S. Government Securities or repurchase
agreements) shall not include any such investment of more than 10% of total
assets of the Obligors in any single issuer; and (iv) in no event shall Cash
Equivalents include any obligation that is not denominated in Dollars or an
Agreed Foreign Currency.

“CDOR Rate” means for any Loans in Canadian Dollars, the CDOR Screen Rate or, if
applicable pursuant to the first proviso in the definition of Eurocurrency Rate
and the terms of Section 2.12(a), the applicable Reference Bank Rate; provided,
that, if the CDOR Rate shall be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement.

“CDOR Screen Rate” means, with respect to any Interest Period, the average rate
for bankers acceptances as administered by Thomson Reuters Benchmark Services
Limited (or any other Person that takes over the administration of that rate)
with a tenor equal in length to such Interest Period, as displayed on CDOR page
of the Reuters screen or, in the event such rate does not appear on such Reuters
page, on any successor or substitute page on such screen or service that
displays such rate, or on the appropriate page of such other information service
that publishes such rate as shall be selected from time to time by the
Administrative Agent in its reasonable discretion.

“Change in Control” means with respect to any Person (a) the acquisition of
ownership, directly or indirectly, beneficially or of record, by any other
Person or group (within the meaning of the Securities Exchange Act of 1934 and
the rules of the Securities and Exchange Commission thereunder as in effect on
the Restatement Effective Date), of shares representing more than 35% of the
aggregate ordinary voting power represented by the issued and outstanding
capital stock of such Person or (b) occupation of a majority of the seats (other
than vacant seats) on the board of directors of such Person by other Persons who
were neither (i) nominated by the requisite members of the board of directors of
such Person nor (ii) appointed by a majority of the directors so nominated;
other than, in the case of this clause (b), in connection with an initial public
offering.

 

7



--------------------------------------------------------------------------------

“Change in Law” means (a) the adoption or taking effect of any law, rule,
regulation or treaty after the date of this Agreement, (b) any change in any
law, rule, regulation or treaty or in the administration, interpretation,
implementation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or the Issuing Bank (or,
for purposes of Section 2.14(b), by any lending office of such Lender or by such
Lender’s or the Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement; provided
that, notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements or directives thereunder or issued in connection therewith or in
implementation thereof and (ii) all requests, rules, guidelines, requirements or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law”, regardless of the
date enacted, adopted or issued.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans constituting such Borrowing, are Dollar Loans or
Multicurrency Loans; when used in reference to any Lender, refers to whether
such Lender is a Dollar Lender or a Multicurrency Lender; and, when used in
reference to any Commitment, refers to whether such Commitment is a Dollar
Commitment or Multicurrency Commitment.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” has the meaning assigned to such term in the Guarantee and Security
Agreement.

“Collateral Account” has the meaning set forth in the Custodian Agreement.

“Collateral Agent” means JPMCB in its capacity as Collateral Agent under the
Guarantee and Security Agreement, and includes any successor Collateral Agent
thereunder.

“Collateral Pool” means, at any time, each Portfolio Investment that has been
Delivered (as defined in the Guarantee and Security Agreement) to the Collateral
Agent and is subject to the Lien of the Guarantee and Security Agreement, and
then only for so long as such Portfolio Investment continues to be Delivered as
contemplated therein and in which the Collateral Agent has a first-priority
perfected Lien as security for the Secured Obligations (as defined in the
Guarantee and Security Agreement), (subject to any Lien permitted by
Section 6.02 hereof), provided that in the case of any Portfolio Investment in
which the Collateral Agent has a first-priority perfected security interest
pursuant to a valid Uniform Commercial Code filing (and for which no other
method of perfection with a higher priority is possible), such Portfolio
Investment may be included in the Borrowing Base so long as all remaining
actions to complete “Delivery” are satisfied in full within 7 days of such
inclusion.

“Combined Debt Amount” means, as of any date, (i) the aggregate amount of
Commitments as of such date (or, if greater, the Revolving Credit Exposures of
all Lenders as of such date) plus (ii) the aggregate amount of outstanding
Designated Indebtedness and, without

 

8



--------------------------------------------------------------------------------

duplication, the aggregate amount of unused commitments of the holders of
Designated Indebtedness to extend credit to the Borrower that will give rise to
Designated Indebtedness under the Guarantee and Security Agreement.

“Commitment” means, collectively, the Dollar Commitments and the Multicurrency
Commitments.

“Commitment Increase” has the meaning assigned to such term in Section 2.07(e).

“Commitment Increase Date” has the meaning assigned to such term in
Section 2.07(e).

“Commitment Termination Date” means April 15, 2020.

“Continuing Lenders” has the meaning set forth in the recitals.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Controlled Foreign Corporation” means (i) any Subsidiary which is a “controlled
foreign corporation” (within the meaning of Section 957 of the Code) or any
direct or indirect subsidiary of such a corporation, (ii) a directly or
indirectly owned subsidiary substantially all the assets of which consist of
equity in Subsidiaries described in clause (i) of this definition, or (iii) an
entity treated as a partnership or as a disregarded entity for U.S. federal
income tax purposes that owns more than 65% of the voting stock of a Subsidiary
described in clause (i) or (ii) of this definition.

“Covered Debt Amount” means, on any date, (a) all of the Revolving Credit
Exposures of all Lenders on such date plus (b) the aggregate amount of
outstanding Permitted Indebtedness on such date plus (c) the aggregate amount of
any Indebtedness incurred pursuant to Section 6.01(g) minus (d) the LC Exposures
fully cash collateralized on such date pursuant to Section 2.04(k) and the last
paragraph of Section 2.08(a); provided that all Unsecured Longer-Term
Indebtedness shall be excluded from the calculation of the Covered Debt Amount,
in each case, until the date that is 9 months prior to the scheduled maturity or
amortization payment date of such Unsecured Longer-Term Indebtedness.

“Currency” means Dollars or any Foreign Currency.

“Custodian” means State Street Bank and Trust Company.

“Custodian Agreement” means the Custodian Agreement dated as of March 24, 2011
between the Borrower and the Custodian.

 

9



--------------------------------------------------------------------------------

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender, as determined by the Administrative Agent,
that has (a) failed to fund any portion of its Loans or participations in
Letters of Credit within three Business Days of the date required to be funded
by it hereunder, unless, in the case of any Loans, such Lender’s failure is
based on such Lender’s reasonable determination that the conditions precedent to
funding such Loan under this Agreement have not been met, such conditions have
not otherwise been waived in accordance with the terms of this Agreement and
such Lender has advised the Administrative Agent in writing (with reasonable
detail of those conditions that have not been satisfied) prior to the time at
which such funding was to have been made, (b) notified the Borrower, the
Administrative Agent, the Issuing Bank or any Lender in writing that it does not
intend to comply with its funding obligations hereunder, or has made a public
statement to that effect (unless such writing or public statement relates to
such Lender’s obligation to fund a Loan hereunder and states that such position
is based on such Lender’s determination that a condition precedent to funding
(which condition precedent, together with any applicable default shall be
specifically identified in such writing or public statement) cannot be
satisfied), (c) failed, within three Business Days after request by the
Administrative Agent, to confirm that it will comply with the terms of this
Agreement relating to its obligations to fund prospective Loans and
participations in then outstanding Letters of Credit (provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon receipt
of such written confirmation by the Administrative Agent and the Borrower),
(d) otherwise failed to pay over to the Administrative Agent or any other Lender
any other amount required to be paid by it hereunder within three Business Days
of the date when due, unless the subject of a good faith dispute, (e) (i) become
or is insolvent or has a parent company that has become or is insolvent or
(ii) become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or custodian, appointed for it, or has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in any such
proceeding or appointment or has a parent company that has become the subject of
a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or custodian
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment or
(f) become the subject of a Bail-In Action; provided that, for the avoidance of
doubt, a Lender shall not be a Defaulting Lender solely by virtue of (i) the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority or (ii) in the case
of a solvent Person, the precautionary appointment of an administrator,
guardian, custodian or other similar official by a Governmental Authority under
or based on the law of the country where such Person is subject to home
jurisdiction supervision if applicable law requires that such appointment not be
publicly disclosed in any such case, where such action does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.

 

10



--------------------------------------------------------------------------------

“Designated Indebtedness” means any Other Secured Indebtedness (including,
without limitation, any prepayment penalty, premium, make-whole fee or similar
amounts owed in connection with such indebtedness) that has been designated by
the Borrower at the time of the incurrence thereof as “Designated Indebtedness”
for purposes of the Guarantee and Security Agreement in accordance with the
requirements of Section 6.01 thereof (regardless of whether such Designated
Indebtedness shall continue to constitute Other Secured Indebtedness).

“Designated Subsidiary” means:

(a) (1) Halifax Funding LLC, CCT Funding LLC and Paris Funding LLC and (2) any
other direct or indirect Subsidiary of the Borrower designated by the Borrower
as a “Designated Subsidiary”, which, in the case of any entity in clause (1) or
(2), meets the following criteria:

(i) to which any Obligor sells, conveys or otherwise transfers (whether directly
or indirectly) Cash or Portfolio Investments, which engages in no material
activities other than in connection with the purchase and financing of such
assets;

(ii) no portion of the Indebtedness or any other obligations (contingent or
otherwise) of such Subsidiary (A) is Guaranteed by any Obligor (other than
Guarantees in respect of Standard Securitization Undertakings), (B) is recourse
to or obligates any Obligor in any way other than pursuant to Standard
Securitization Undertakings or (C) subjects any property of any Obligor (other
than property that has been contributed or sold, purported to be sold or
otherwise transferred to such Subsidiary or any equity of such Subsidiary),
directly or indirectly, contingently or otherwise, to the satisfaction thereof,
other than pursuant to Standard Securitization Undertakings or any Guarantee
thereof,

(iii) with which no Obligor has any material contract, agreement, arrangement or
understanding other than on terms no less favorable to such Obligor than those
that might be obtained at the time from Persons that are not Affiliates of any
Obligor, other than fees payable in the ordinary course of business in
connection with servicing receivables or financial assets, and

(iv) to which no Obligor has any obligation to maintain or preserve such
entity’s financial condition or cause such entity to achieve certain levels of
operating results, other than pursuant to Standard Securitization Undertakings;
or

(b) any SBIC Subsidiary.

Any such designation by the Borrower shall be effected pursuant to a certificate
of a Financial Officer delivered to the Administrative Agent, which certificate
shall include a statement to the effect that, to the best of such officer’s
knowledge, such designation complied with the foregoing conditions set forth in
clauses (a) or (b) and, in the case of any designation pursuant to clause (a),
that after giving effect to such designation, the Borrower is in compliance with
Section 6.03(d). Each Subsidiary of a Designated Subsidiary shall be deemed to
be a Designated Subsidiary and shall comply with the foregoing requirements of
this definition. The parties hereby agree that the Subsidiaries identified as
Designated Subsidiaries on Schedule IV hereto shall each constitute a Designated
Subsidiary so long as they comply with the foregoing requirements of this
definition.

 

11



--------------------------------------------------------------------------------

“Disqualified Equity Interests” means stock of the Borrower that after its
issuance is subject to any agreement between the holder of such stock and the
Borrower where the Borrower is required to purchase, redeem, retire, acquire,
cancel or terminate all such stock, other than (x) as a result of a change of
control or asset sale or (y) in connection with any purchase, redemption,
retirement, acquisition, cancellation or termination with, or in exchange for,
shares of stock.

“Dollar Commitment” means, with respect to each Dollar Lender, the commitment of
such Dollar Lender to make Loans denominated in Dollars hereunder, expressed as
an amount representing the maximum aggregate amount of such Lender’s Revolving
Dollar Credit Exposure hereunder, as such commitment may be (a) reduced or
increased from time to time pursuant to Section 2.07 or as otherwise provided in
this Agreement and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04. The initial amount of
each Lender’s Dollar Commitment is set forth on Schedule I, or in the Assignment
and Assumption pursuant to which such Lender shall have assumed its Dollar
Commitment, as applicable. The initial aggregate amount of the Lenders’ Dollar
Commitments is $28,000,000.

“Dollar Equivalent” means, on any date of determination, with respect to an
amount denominated in any Foreign Currency, the amount of Dollars that would be
required to purchase such amount of such Foreign Currency on the date two
Business Days prior to such date, based upon the spot selling rate at which the
Administrative Agent (or other foreign currency broker reasonably acceptable to
the Administrative Agent) offers to sell such Foreign Currency for Dollars in
the London foreign exchange market at approximately 11:00 a.m., London time, for
delivery two Business Days later.

“Dollar Lender” means the Persons listed on Schedule I as having Dollar
Commitments and any other Person that shall have become a party hereto pursuant
to an Assignment and Assumption that provides for it to assume a Dollar
Commitment or to acquire Revolving Dollar Credit Exposure, other than any such
Person that ceases to be a party hereto pursuant to an Assignment and Assumption
or otherwise.

“Dollar Loan” means a Loan denominated in Dollars made by a Dollar Lender.

“Dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means any Subsidiary other than a Controlled Foreign
Corporation.

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent;

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

12



--------------------------------------------------------------------------------

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest. As used in this Agreement, “Equity Interests” shall not include
convertible debt unless and until such debt has been converted to capital stock.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code, or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event,” as defined in Section 4043(c) of
ERISA with respect to a Plan (other than an event for which the 30-day notice
period is waived); (b) any failure by any Plan to satisfy the minimum funding
standards (set forth in Sections 412 and 430 of the Code or Sections 302 and 303
of ERISA) applicable to such Plan; (c) the filing pursuant to Section 412(c) of
the Code or Section 302(c) of ERISA of an application for a waiver of the
minimum funding standard with respect to any Plan; (d) the incurrence by the
Borrower or any ERISA Affiliates of any liability under Title IV of ERISA with
respect to the termination of any Plan; (e) the receipt by the Borrower or any
ERISA Affiliate from the PBGC or a plan administrator of any notice relating to
an intention to terminate any Plan under Section 4041 of ERISA or to appoint a
trustee to administer any Plan under Section 4042 of ERISA; (f) the incurrence
by the Borrower or any ERISA Affiliates of any liability with respect to a
withdrawal from a Plan subject to Section 4063 of ERISA during a plan year in
which it was a “substantial employer” (as defined in Section 4001(a)(2) of
ERISA), a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA or a “complete withdrawal” or “partial withdrawal”
(within the meanings of Sections 4203 and 4205 of ERISA) from any Multiemployer
Plan; or (g) the receipt by the Borrower or any ERISA Affiliate of any notice
from any Multiemployer Plan concerning the imposition of Withdrawal Liability on
the Borrower or any ERISA Affiliate or a determination that a Multiemployer Plan
is “insolvent” (within the meaning of Section 4245 of ERISA) or in
“reorganization” (within the meaning of Section 4241 of ERISA).

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Euro” refers to the lawful money of the Participating Member States.

 

13



--------------------------------------------------------------------------------

“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans constituting such Borrowing are, denominated in
Dollars or an Agreed Foreign Currency and are bearing interest at a rate
determined by reference to the Adjusted LIBO Rate.

“Eurocurrency Rate” means, with respect to (A) any Eurocurrency Borrowing in any
LIBOR Quoted Currency and for any applicable Interest Period, the LIBOR Screen
Rate as of the Specified Time on the Quotation Day for such LIBOR Quoted
Currency and Interest Period and (B) any Eurocurrency Borrowing in any Non-LIBOR
Quoted Currency and for any applicable Interest Period, the applicable Local
Rate as of the Specified Time and on the Quotation Day for such Non-LIBOR Quoted
Currency and Interest Period, provided that if the applicable Screen Rate shall
not be available for such Interest Period and/or for the applicable Currency
with respect to such Eurocurrency Borrowing for any reason, then, subject to
Section 2.12, the applicable Reference Bank Rate shall be the Eurocurrency Rate
for such Interest Period for such Eurocurrency Borrowing, and provided further,
that, if the Eurocurrency Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excluded Assets” means the Subsidiaries identified as Excluded Assets in
Schedule VIII hereto, any CDO Securities and finance lease obligations, and each
Designated Subsidiary, and any similar assets or entities in which any Obligor
holds an interest on or after the Restatement Effective Date, and, in each case,
their respective Subsidiaries; provided that any Subsidiary of an Obligor that
is an Excluded Asset shall at all times satisfy the requirements set forth in
either of clauses (a) or (b) of the definition of “Designated Subsidiary”
(except that (1) no such Subsidiary will be required to be designated by the
Borrower as a “Designated Subsidiary” and (2) no such Subsidiary will be
required to satisfy the requirements of clause (a)(i) of the definition of
Designated Subsidiary if (x) it would result in adverse legal, tax or regulatory
consequences or (y) for so long as it, together with all such other Subsidiaries
in reliance on this clause (y), hold Portfolio Investments having an aggregate
value of less than $5,000,000); provided, further, that, notwithstanding the
foregoing, CCT Dublin Financing Limited will at all times be deemed to be an
Excluded Asset.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction (or any political subdivision thereof) under the
laws of which such recipient is organized or in which its principal office is
located or, in the case of any Lender, in which its applicable lending office is
located, or that are Other Connection Taxes, (b) any branch profits taxes
imposed by the United States of America or by any other jurisdiction in which
the Borrower is located, (c) in the case of a Lender (other than an assignee
pursuant to a request by the Borrower under Section 2.19(b)), any withholding
tax that is imposed on amounts payable to such Lender at the time such Lender
becomes a party to this Agreement (or designates a new lending office), except
to the extent that such Lender (or its assignor, if any) was entitled, at the
time of designation of a new lending office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 2.16(a), (d) any United States federal withholding Taxes
imposed under FATCA and (e) any Tax imposed as a result of the Administrative
Agent’s or such Lender’s or Issuing Bank’s failure or inability to comply with
Sections 2.15(e), (f) or (g).

 

14



--------------------------------------------------------------------------------

“Existing Term Loan B” means the Borrower’s Senior Secured Term Loan due May 20,
2019, as the same may be amended, amended and restated, supplemented or
otherwise modified from time to time.

“Extraordinary Receipts” means any cash received by or paid to or for the
account of any Obligor not in the ordinary course of business, including any
foreign, United States, state or local tax refunds, pension plan reversions,
judgments, proceeds of settlements or other consideration of any kind in
connection with any cause of action, condemnation awards (and payments in lieu
thereof), indemnity payments and any purchase price adjustment received in
connection with any purchase agreement and proceeds of insurance (excluding,
however, for the avoidance of doubt, proceeds of any issuance of Equity
Interests by the Borrower and issuances of Indebtedness by any Obligor or any
Asset Sales); provided, however, that Extraordinary Receipts shall not include
any (x) amounts that the Borrower receives from the Administrative Agent or any
Lender pursuant to Section 2.16(h), or (y) cash receipts to the extent received
from proceeds of insurance, condemnation awards (or payments in lieu thereof),
indemnity payments or payments in respect of judgments or settlements of claims,
litigation or proceedings to the extent that such proceeds, awards or payments
are received by any Person in respect of any unaffiliated third party claim
against or loss by such Person and promptly applied to pay (or to reimburse such
Person for its prior payment of) such claim or loss and the costs and expenses
of such Person with respect thereto.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or official practices adopted pursuant to any published
intergovernmental agreement entered into in connection with the implementation
of such sections of the Code.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate; provided that if the Federal Funds
Effective Rate shall be less than zero, the Federal Funds Effective Rate shall
be deemed to be zero for purposes of this Agreement.

“Financial Officer” means the president, chief financial officer, principal
accounting officer, chief accounting officer, treasurer, assistant treasurer,
controller or assistant controller of the Borrower.

“Foreign Currency” means at any time any Currency other than Dollars.

“Foreign Currency Equivalent” means, with respect to any amount in Dollars, the
amount of any Foreign Currency that could be purchased with such amount of
Dollars using the reciprocal of the foreign exchange rate(s) specified in the
definition of the term “Dollar Equivalent”, as determined by the Administrative
Agent.

 

15



--------------------------------------------------------------------------------

“Foreign Lender” means any Lender or Issuing Bank that is not a “United States
person” as defined under Section 7701(a)(30) of the Code.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
or of any other nation, or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national body exercising such powers or
functions, such as the European Union or the European Central Bank).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business or customary
indemnification agreements entered into in the ordinary course of business in
connection with obligations that do not constitute Indebtedness. The amount of
any Guarantee at any time shall be deemed to be an amount equal to the maximum
stated or determinable amount of the primary obligation in respect of which such
Guarantee is incurred, unless the terms of such Guarantee expressly provide that
the maximum amount for which such Person may be liable thereunder is a lesser
amount (in which case the amount of such Guarantee shall be deemed to be an
amount equal to such lesser amount).

“Guarantee and Security Agreement” means that certain Guarantee and Security
Agreement dated as of September 4, 2013, as amended by that certain Omnibus
Amendment dated as of May 19, 2014, among the Borrower, the Subsidiary
Guarantors, the Administrative Agent, each holder (or a representative or
trustee therefor) from time to time of any Other Secured Indebtedness, and the
Collateral Agent.

“Guarantee and Security Agreement Confirmation” means a Guarantee and Security
Agreement Amendment and Confirmation between the parties to the Guarantee and
Security Agreement substantially in the form of Exhibit B.

 

16



--------------------------------------------------------------------------------

“Guarantee Assumption Agreement” means a Guarantee Assumption Agreement
substantially in the form of Exhibit B to the Guarantee and Security Agreement
between the Administrative Agent and an entity that, pursuant to Section 5.08 is
required to become a “Subsidiary Guarantor” under the Guarantee and Security
Agreement (with such changes as the Administrative Agent shall request,
consistent with the requirements of Section 5.08).

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange protection agreement, commodity price protection agreement or
other interest or currency exchange rate or commodity price hedging arrangement.

“Increasing Lender” has the meaning assigned to such term in Section 2.07(e).

“Indebtedness” of any Person means, without duplication, (a) (i) all obligations
of such Person for borrowed money or (ii) with respect to deposits or advances
of any kind that are required to be accounted for under GAAP as a liability on
the financial statements of an Obligor (other than deposits received in
connection with a Portfolio Investment in the ordinary course of the Obligor’s
business (including, but not limited to, any deposits or advances in connection
with expense reimbursement, prepaid agency fees, other fees, indemnification,
work fees, tax distributions or purchase price adjustments)), (b) all
obligations of such Person evidenced by bonds, debentures, notes or similar
instruments, (c) all obligations of such Person under conditional sale or other
title retention agreements relating to property acquired by such Person, (d) all
obligations of such Person in respect of the deferred purchase price of property
or services (excluding accounts payable and accrued expenses incurred in the
ordinary course of business), (e) all Indebtedness of others secured by any Lien
(other than a Lien permitted by Section 6.02(c)) on property owned or acquired
by such Person, whether or not the Indebtedness secured thereby has been assumed
(with the value of such debt being the lower of the outstanding amount of such
debt and the fair market value of the property subject to such Lien), (f) all
Guarantees by such Person of Indebtedness of others, (g) all Capital Lease
Obligations of such Person, (h) all obligations, contingent or otherwise, of
such Person as an account party in respect of letters of credit and letters of
guaranty (i) all obligations, contingent or otherwise, of such Person in respect
of bankers’ acceptances and (j) all Disqualified Equity Interests. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.
Notwithstanding the foregoing, “Indebtedness” shall not include (x) purchase
price holdbacks arising in the ordinary course of business in respect of a
portion of the purchase price of an asset or Investment to satisfy unperformed
obligations of the seller of such asset or Investment, (y) a commitment arising
in the ordinary course of business to make a future Portfolio Investment, or
(z) any accrued incentive, management or other fees to the Borrower’s investment
manager or Affiliates (regardless of any deferral in payment thereof).

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.

 

17



--------------------------------------------------------------------------------

“Independent Valuation Provider” means an independent third-party valuation
firm, including, Murray, Devine & Co., Houlihan Lokey, Duff & Phelps, Lincoln
Advisors, Valuation Research Corporation, Alvarez & Marsal and any other person
reasonably acceptable to the Borrower and the Administrative Agent.

“Industry Classification Group” means (a) any of the Moody’s classification
groups set forth in Schedule VI hereto, together with any such classification
groups that may be subsequently established by Moody’s and provided by the
Borrower to the Lenders and (b) up to three additional industry group
classifications established by the Borrower pursuant to Section 5.12.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.06 substantially in the form
of Exhibit G.

“Interest Payment Date” means (a) with respect to any ABR Loan, each Quarterly
Date and (b) with respect to any Eurocurrency Loan, the last day of each
Interest Period therefor and, in the case of any Interest Period of more than
three months’ duration, each day prior to the last day of such Interest Period
that occurs at three-month intervals after the first day of such Interest
Period.

“Interest Period” means (a) with respect to any Eurocurrency Borrowing in a
LIBOR Quoted Currency, the period commencing on the date of such Borrowing and
ending on the numerically corresponding day in the calendar month that is one,
two, three or six months thereafter, as the Borrower may elect and (b) with
respect to any Eurocurrency Borrowing in Canadian Dollars, AUD or NZD, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (ii) any Interest Period
pertaining to a Eurocurrency Borrowing that commences on the last Business Day
of a calendar month (or on a day for which there is no numerically corresponding
day in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period. For purposes
hereof, the date of a Borrowing initially shall be the date on which such Loan
is made and, thereafter, shall be the effective date of the most recent
conversion or continuation of such Loan, and the date of a Borrowing comprising
Loans that have been converted or continued shall be the effective date of the
most recent conversion or continuation of such Loans.

“Investment” means, for any Person: (a) Equity Interests, bonds, notes,
debentures or other securities of any other Person or any agreement to acquire
any Equity Interests, bonds, notes, debentures or other securities of any other
Person (including any “short sale” or any sale of any securities at a time when
such securities are not owned by the Person entering into such sale);
(b) deposits, advances, loans or other extensions of credit made to any other
Person (including purchases of property from another Person subject to an
understanding or agreement, contingent or otherwise, to resell such property to
such Person, but excluding any advances to employees, officers, directors and
consultants of the Borrower or any of its Subsidiaries for travel,
entertainment, business and moving expenses and other similar expenses in the
ordinary course of business); or (c) Hedging Agreements.

 

18



--------------------------------------------------------------------------------

“Investment Company Act” means the Investment Company Act of 1940, as amended
from time to time.

“Investment Policies” has the meaning assigned to such term in Section 3.11(c).

“Issuing Bank” means JPMCB, in its capacity as the issuer of Letters of Credit
hereunder, and its successors in such capacity as provided in Section 2.04(j).

“Joint Lead Arrangers” means JPMCB and ING Capital LLC.

“JPMCB” means JPMorgan Chase Bank, N.A.

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time (including any Letter of Credit
for which a draft has been presented but not yet honored by the Issuing Bank)
plus (b) the aggregate amount of all LC Disbursements in respect of such Letters
of Credit that have not yet been reimbursed by or on behalf of the Borrower at
such time. The LC Exposure of any Lender at any time shall be its Applicable
Multicurrency Percentage of the total LC Exposure at such time.

“Lenders” means, collectively, the Dollar Lenders and the Multicurrency Lenders.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

“Letter of Credit Collateral Account” has the meaning assigned to such term in
Section 2.04(k).

“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor and any other agreements, instruments,
guarantees or other documents (whether general in application or applicable only
to such Letter of Credit) governing or providing for (a) the rights and
obligations of the parties concerned or at risk with respect to such Letter of
Credit or (b) any collateral security for any of such obligations, each as the
same may be modified and supplemented and in effect from time to time.

“LIBOR” means, for any Currency, the rate at which deposits denominated in such
Currency are offered to leading banks in the London interbank market (or, in the
case of Pounds Sterling, in the eurocurrency market).

“LIBOR Quoted Currency” means Dollars, Euros and Pounds Sterling.

“LIBOR Screen Rate” means the London interbank offered rate administered by the
ICE Benchmark Administration (or any other Person that takes over the
administration of such rate) for such LIBOR Quoted Currency for a period equal
in length to such Interest Period

 

19



--------------------------------------------------------------------------------

as displayed on pages LIBOR01 or LIBOR02 of the Reuters screen or, in the event
such rate does not appear on either of such Reuters pages, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate as shall be
selected by the Administrative Agent from time to time in its reasonable
discretion; provided, that, if any LIBOR Screen Rate shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities (other than on
market terms at fair value so long as in the case of any Portfolio Investment,
the Value used in determining the Borrowing Base is not greater than the call
price), except in favor of the issuer thereof (and, for the avoidance of doubt,
in the case of Investments that are loans or other debt obligations, customary
restrictions on assignments or transfers thereof pursuant to the underlying
documentation of such Investment shall not be deemed to be a “Lien” and, in the
case of Portfolio Investments that are equity securities, excluding customary
drag-along, tag-along, right of first refusal and other similar rights in favor
of other equity holders of the same issuer).

“Loan Documents” means, collectively, this Agreement, the Letter of Credit
Documents and the Security Documents.

“Loans” means the loans made by the Lenders to the Borrower pursuant to
Section 2.01.

“Local Rate” means (i) for Loans or Letters of Credit in AUD, the AUD Bank Bill
Reference Rate, (ii) for Loans or Letters of Credit in Canadian Dollars, the
CDOR Rate and (iii) for Loans or Letters of Credit in NZD, the NZD Rate.

“Local Screen Rate” means the CDOR Screen Rate, the AUD Screen Rate and the NZD
Screen Rate.

“Local Time” means, with respect to any Loan denominated in or any payment to be
made in any Currency, the local time in the Principal Financial Center for the
Currency in which such Loan is denominated or such payment is to be made.

“Margin Stock” means “margin stock” within the meaning of Regulations T, U and X
of the Board of Governors of the Federal Reserve System.

“Material Adverse Effect” means a material adverse effect on (a) the business,
Portfolio Investments and other assets, liabilities and financial condition of
the Borrower and its Subsidiaries taken as a whole (excluding in any case a
decline in the net asset value of the Borrower or a change in general market
conditions or values of the Investments of the Borrower and its Subsidiaries),
or (b) the validity or enforceability of any of the Loan Documents or the rights
or remedies of the Administrative Agent and the Lenders thereunder.

 

20



--------------------------------------------------------------------------------

“Material Indebtedness” means (a) Indebtedness (other than the Loans, Letters of
Credit, Hedging Agreements and total return swaps), of any one or more of the
Borrower and its Subsidiaries in an aggregate outstanding principal amount
exceeding $25,000,000, (b) obligations in respect of one or more Hedging
Agreements under which the maximum aggregate amount (giving effect to any
netting agreements) that the Borrower and the Subsidiaries would be required to
pay if such Hedging Agreement(s) were terminated at such time would exceed
$25,000,000, and (c) obligations in respect of any total return swap under which
the outstanding notional value less all of the collateral supporting such total
return swap at such time would exceed $25,000,000.

“Maturity Date” means the earliest to occur of (a) April 15, 2021 and (b) the
date on which the Commitments have been terminated and the aggregate amount of
Loans outstanding has been repaid in full and all other obligations of the
Borrower hereunder have been paid in full (other than any Unasserted Contingent
Obligations).

“Modification Offer” means, to the extent required by the definition of Other
Secured Indebtedness or Unsecured Longer-Term Indebtedness, an obligation that
will be satisfied if at least 10 Business Days (or, such shorter period if 10
Business Days is not practicable) prior to the incurrence of such Other Secured
Indebtedness or Unsecured Longer-Term Indebtedness, the Borrower shall have
provided notice to the Administrative Agent of the terms thereof that do not
satisfy the requirements for such type of Indebtedness set forth in the
respective definitions herein, which notice shall contain reasonable detail of
the terms thereof and an unconditional offer by the Borrower to amend this
Agreement to the extent necessary such that the financial covenants and events
of default, as applicable, in this Agreement shall be as restrictive as such
provisions in such Other Secured Indebtedness or Unsecured Longer-Term
Indebtedness, as applicable. If any such Modification Offer is accepted by the
Required Lenders within 10 Business Days of receipt of such offer, this
Agreement shall be deemed automatically amended (and, upon the request of the
Administrative Agent or the Required Lenders, the Borrower shall promptly enter
into a written amendment evidencing such amendment), mutatis mutandis, solely to
reflect all or some of such more restrictive financial covenants or events of
default as elected by the Required Lenders.

“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.

“Multicurrency Commitment” means, with respect to each Multicurrency Lender, the
commitment of such Multicurrency Lender to make Loans, and to acquire
participations in Letters of Credit denominated in Dollars and in Agreed Foreign
Currencies hereunder, expressed as an amount representing the maximum aggregate
amount of such Lender’s Revolving Multicurrency Credit Exposure hereunder, as
such commitment may be (a) reduced or increased from time to time pursuant to
Section 2.07 or as otherwise provided in this Agreement and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04. The initial amount of each Lender’s Multicurrency
Commitment is set forth on Schedule I, or in the Assignment and Assumption
pursuant to which such Lender shall have assumed its Multicurrency Commitment,
as applicable. The initial aggregate amount of the Lenders’ Multicurrency
Commitments is $865,000,000.

 

21



--------------------------------------------------------------------------------

“Multicurrency Lender” means the Persons listed on Schedule I as having
Multicurrency Commitments and any other Person that shall have become a party
hereto pursuant to an Assignment and Assumption that provides for it to assume a
Multicurrency Commitment or to acquire Revolving Multicurrency Credit Exposure,
other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Assumption.

“Multicurrency Loan” means a Loan denominated in Dollars or in an Agreed Foreign
Currency under the Multicurrency Commitments.

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which the Borrower or any ERISA Affiliate makes
any contributions.

“National Currency” means the currency, other than the Euro, of a Participating
Member State.

“Net Asset Sale Proceeds” means, with respect to any Asset Sale, an amount equal
to (i) the sum of Cash payments and Cash Equivalents received by the Obligors
from such Asset Sale (including any Cash or Cash Equivalents received by way of
deferred payment pursuant to, or by monetization of, a note receivable or
otherwise, but only as and when so received), minus (ii) (x) any costs, fees,
commissions, premiums and expenses incurred by any Obligor directly incidental
to such Asset Sale, (y) all taxes paid or reasonably estimated to be payable by
the Borrower or by the relevant Subsidiaries as a result of such Asset Sale
(after taking into account any available tax credits or deductions), and
(z) reserves for indemnification, purchase price adjustments or analogous
arrangements reasonably estimated by the Borrower or the relevant Subsidiary in
connection with such Asset Sale; provided that, if the amount of any estimated
reserves pursuant to this clause (z) exceeds the amount actually required to be
paid in cash in respect of indemnification, purchase price adjustments or
analogous arrangements for such Asset Sale, the aggregate amount of such excess
shall constitute Net Asset Sale Proceeds (as of the date the Borrower determines
such excess exists).

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Banking Day, for the immediately
preceding Banking Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a Federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

“Non-LIBOR Quoted Currency” means Canadian Dollars, AUD and NZD.

“NZD” means the lawful currency of New Zealand.

 

22



--------------------------------------------------------------------------------

“NZD Rate” means for any Loans in NZD, the (a)(i) NZD Screen Rate or, (a)(ii) if
applicable pursuant to the first proviso in the definition of Eurocurrency Rate
and the terms of Section 2.12(a), the applicable Reference Bank Rate, provided,
that, if the rate determined in accordance with this clause (a) shall be less
than zero, such rate shall be deemed to be zero for purposes of this clause (a),
plus (b) 0.20%.

“NZD Screen Rate” means, with respect to any Interest Period, the average bank
bill reference rate as administered by the New Zealand Financial Markets
Association (or any other Person that takes over the administration of that
rate) for bills of exchange with a tenor equal in length to such Interest Period
as displayed on page BKBM of the Reuters screen or, in the event such rate does
not appear on such page, on any successor or substitute page on such screen that
displays such rate, or on the appropriate page of such other information service
that publishes such rate as shall be selected by the Administrative Agent from
time to time in its reasonable discretion.

“Obligor” means, collectively, the Borrower and the Subsidiary Guarantors.

“Other Connection Taxes” means, with respect to any recipient of any payment to
be made by or on account of any obligation of the Borrower hereunder, Taxes
imposed as a result of a present or former connection between such recipient and
the jurisdiction imposing such Tax (other than connections arising from such
recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Permitted Indebtedness” means (a) accrued expenses and current trade
accounts payable incurred in the ordinary course of any Obligor’s business which
are not overdue for a period of more than 90 days or which are being contested
in good faith by appropriate proceedings, (b) Indebtedness (other than
Indebtedness for borrowed money) arising in connection with transactions in the
ordinary course of any Obligor’s business in connection with its purchasing of
securities, derivatives transactions, reverse repurchase agreements or dollar
rolls to the extent such transactions are permitted under the Investment Company
Act and the Investment Policies, provided that such Indebtedness does not arise
in connection with the purchase of Portfolio Investments other than Cash
Equivalents and U.S. Government Securities and (c) Indebtedness in respect of
judgments or awards so long as such judgments or awards do not constitute an
Event of Default under clause (l) of Article VII.

“Other Secured Indebtedness” means, as at any date, (i) Indebtedness (other than
Indebtedness hereunder) of an Obligor (which may be Guaranteed by one or more
other Obligors) that (a) is secured pursuant to the Security Documents as
described in clause (d) of this definition, (b) has no amortization prior to
(other than for amortization in an amount not greater than 1% of the aggregate
initial principal amount of such Indebtedness per year), and a final maturity
date not earlier than, six months after the Maturity Date (it being understood
that neither the conversion features into Permitted Equity Interests under
convertible notes (as well as the triggering of such conversion and/or
settlement thereof solely with Permitted Equity Interests, except in the case of
interest or expenses (which may be payable in cash)), nor any mandatory
prepayment provisions as a result of any borrowing base or collateral base
deficiency, in any case shall constitute “amortization” for the purposes of this
definition, provided that if any mandatory prepayment is required under such
Other Secured Indebtedness that is not required

 

23



--------------------------------------------------------------------------------

pursuant to Section 2.09(c) hereof, the Borrower shall offer to repay Loans (and
provide cover for Letters of Credit to the extent required under
Section 2.04(k)) in an amount at least equal to the aggregate Revolving Credit
Exposure’s ratable share (such ratable share being determined based on the
outstanding principal amount of the Revolving Credit Exposures as compared to
the Other Secured Indebtedness being paid) of the aggregate prepayment and
reduction of such Other Secured Indebtedness), (c) is incurred pursuant to
documentation that, taken as a whole, is not materially more restrictive than
market terms for substantially similar debt of other similarly situated
borrowers as determined by the chief financial officer of the Borrower in his or
her reasonable judgment or, if such transaction is not one in which there are
market terms for substantially similar debt of other similarly situated
borrowers, on terms that are negotiated in good faith on an arm’s length basis
(except, in each case, other than financial covenants and events of default
(other than events of default customary in indentures or similar instruments
that have no analogous provisions in this Agreement or credit agreements
generally), which shall be no more restrictive upon the Borrower and its
Subsidiaries, while any Commitments or Loans are outstanding, than those set
forth in this Agreement; provided that, the Borrower may incur any Other Secured
Indebtedness that otherwise would not meet the requirements set forth in this
parenthetical of this clause (c) if it has duly made a Modification Offer
(whether or not it is accepted by the Required Lenders) (it being understood
that put rights or repurchase or redemption obligations arising out of
circumstances that would constitute a “fundamental change” (as such term is
customarily defined in convertible note offerings) or an Event of Default under
this Agreement shall not be deemed to be more restrictive for purposes of this
definition)), and (d) is not secured by any assets of any Obligor other than
pursuant to the Security Documents and the holders of which, or the agent,
trustee or representative of such holders have agreed to either (x) be bound by
the provisions of the Security Documents by executing the joinder attached as
Exhibit C to the Guarantee and Security Agreement or (y) be bound by the
provisions of the Security Documents in a manner satisfactory to the
Administrative Agent and the Collateral Agent, and (ii) Existing Term Loan B,
provided that it complies with subclauses (a), (c) and (d) above. For the
avoidance of doubt, Other Secured Indebtedness shall also include any
refinancing, refunding, renewal or extension of any Other Secured Indebtedness
so long as such refinanced, refunded, renewed or extended Indebtedness continues
to satisfy the requirements of this definition.

“Other Taxes” means any and all present or future stamp, court or documentary,
intangible, recording, filing or any other excise or property taxes, charges or
similar levies arising from any payment made under any Loan Document or from the
execution, delivery or enforcement of, or otherwise with respect to, any Loan
Document, except any such Taxes that are Other Connection Taxes imposed with
respect to an assignment (other than an assignment made pursuant to
Section 2.19(b)).

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar transactions by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

 

24



--------------------------------------------------------------------------------

“Participating Member State” means any member state of the European Community
that adopts or has adopted the Euro as its lawful currency in accordance with
the legislation of the European Union relating to the European Monetary Union.

“PBGC” means the Pension Benefit Guaranty Corporation as referred to and defined
in ERISA and any successor entity performing similar functions.

“Permitted Equity Interests” means stock of the Borrower that after its issuance
is not subject to any agreement between the holder of such stock and the
Borrower where the Borrower is required to purchase, redeem, retire, acquire,
cancel or terminate any such stock.

“Permitted Indebtedness” means, collectively, Other Secured Indebtedness and
Unsecured Longer-Term Indebtedness.

“Permitted Liens” means: (a) Liens imposed by any Governmental Authority for
taxes, assessments or charges not yet due or that are being contested in good
faith and by appropriate proceedings if adequate reserves with respect thereto
are maintained on the books of the Borrower in accordance with GAAP; (b) Liens
of clearing agencies, broker-dealers and similar Liens incurred in the ordinary
course of business, provided that such Liens (i) attach only to the securities
(or proceeds) being purchased or sold and (ii) secure only obligations incurred
in connection with such purchase or sale, and not any obligation in connection
with margin financing; (c) Liens imposed by law, such as materialmen’s,
mechanics’, carriers’, workmens’, landlord, storage and repairmen’s Liens and
other similar Liens arising in the ordinary course of business and securing
obligations (other than Indebtedness for borrowed money); (d) Liens incurred or
pledges or deposits made to secure obligations incurred in the ordinary course
of business under workers’ compensation laws, unemployment insurance or other
similar social security legislation (other than Liens in respect of employee
benefit plans arising under ERISA or Section 4975 of the Code) or to secure
public or statutory obligations; (e) Liens securing the performance of, or
payment in respect of, bids, insurance premiums, deductibles or co-insured
amounts, tenders, government or utility contracts (other than for the repayment
of borrowed money), surety, stay, customs and appeal bonds and other obligations
of a similar nature incurred in the ordinary course of business, provided that
all Liens on any Collateral included in the Borrowing Base that is permitted
pursuant to this clause (e) shall have a priority that is junior to the Liens
under the Security Documents; (f) Liens arising out of judgments or awards that
have been in force for less than the applicable period for taking an appeal so
long as such judgments or awards do not constitute an Event of Default under
clause (l) of Article VII; (g) customary rights of setoff, banker’s lien,
security interest or other like right upon (i) deposits of cash in favor of
banks or other depository institutions in which such cash is maintained in the
ordinary course of business, (ii) cash and financial assets held in securities
accounts in favor of banks and other financial institutions with which such
accounts are maintained in the ordinary course of business and (iii) assets held
by a custodian in favor of such custodian in the ordinary course of business
securing payment of fees, indemnities and other similar obligations, provided
that such rights are subordinated, pursuant to the terms of the Custodian
Agreement, to the first priority perfected security interest in the Collateral
created in favor of the Collateral Agent, except to the extent expressly
provided in the Guarantee and Security Agreement; (h) Liens arising solely from
precautionary filings of financing statements under the Uniform Commercial Code
of the applicable jurisdictions in respect of operating leases entered into by
the Borrower or any of its

 

25



--------------------------------------------------------------------------------

Subsidiaries in the ordinary course of business; (i) easements, rights of way,
zoning restrictions and similar encumbrances on real property and minor
irregularities in the title thereto that do not interfere with or affect in any
material respect the ordinary course conduct of the business of the Borrower and
its Subsidiaries; (j) Liens in favor of any escrow agent solely on and in
respect of any cash earnest money deposits made by any Obligor in connection
with any letter of intent or purchase agreement (to the extent that the
acquisition or disposition with respect thereto is otherwise permitted
hereunder); and (k) precautionary Liens, and filings of financing statements
under the Uniform Commercial Code, covering assets sold or contributed to any
Person not prohibited hereunder.

“Permitted SBIC Guarantee” means a guarantee by the Borrower of SBA Indebtedness
of an SBIC Subsidiary on SBA’s then applicable form, provided that the recourse
to the Obligors thereunder is expressly limited only to periods after the
occurrence of an event or condition that is an impermissible change in the
control of such SBIC Subsidiary (it being understood that, it shall be an Event
of Default hereunder if any such event or condition giving rise to such recourse
occurs).

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee pension benefit plan” (as defined in Section 3(2) of
ERISA), other than a Multiemployer Plan, subject to the provisions of Title IV
of ERISA or Section 412 of the Code or Section 302 of ERISA, and in respect of
which the Borrower or any ERISA Affiliate is (or, if such plan were terminated,
would under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.

“Portfolio Investment” means any Investment held by the Obligors in their asset
portfolio or consisting of an equity interest in an Excluded Asset (and solely
for purposes of determining the Borrowing Base, and of Sections 6.02(d)
and 6.04(d) and clause (p) of Article VII, Cash and Cash Equivalents, excluding
Cash pledged as cash collateral for Letters of Credit). Without limiting the
generality of the foregoing, it is understood and agreed that any Portfolio
Investments that have been contributed or sold, purported to be contributed or
sold or otherwise transferred to any Excluded Asset, or held by any Controlled
Foreign Corporation, shall not be treated as Portfolio Investments.
Notwithstanding the foregoing, nothing herein shall limit the provisions of
Section 5.12(b)(i), which provides that, for purposes of this Agreement, all
determinations of whether an investment is to be included as a Portfolio
Investment shall be determined on a settlement-date basis (meaning that any
investment that has been purchased will not be treated as a Portfolio Investment
until such purchase has settled, and any Portfolio Investment which has been
sold will not be excluded as a Portfolio Investment until such sale has
settled), provided that no such investment shall be included as a Portfolio
Investment to the extent it has not been paid for in full.

“Pounds Sterling” means the lawful currency of England.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its principal office in New York
City; each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.

 

26



--------------------------------------------------------------------------------

“Principal Financial Center” means, in the case of any Currency, the principal
financial center where such Currency is cleared and settled, as determined by
the Administrative Agent.

“Pro-Rata Borrowing” has the meaning set forth in Section 2.03(a).

“Pro-Rata Dollar Portion” means, in connection with any Pro-Rata Borrowing, an
amount equal to (i) the aggregate amount of such Pro-Rata Borrowing multiplied
by (ii) the aggregate Dollar Commitments of all Dollar Lenders at such time
divided by (iii) the aggregate Commitments of all Lenders at such time.

“Pro-Rata Multicurrency Portion” means, in connection with any Pro-Rata
Borrowing in Dollars, an amount equal to (i) the aggregate amount of such
Pro-Rata Borrowing multiplied by (ii) the aggregate Multicurrency Commitments of
all Multicurrency Lenders at such time divided by (iii) the aggregate
Commitments of all Lenders at such time.

“Quarterly Dates” means the last Business Day of March, June, September and
December in each year.

“Quotation Day” means, with respect to any Eurocurrency Borrowing for any
Interest Period, (i) if the Currency is Canadian Dollars, AUD, NZD or Pounds
Sterling, the first day of such Interest Period, (ii) if the Currency is Euro,
two TARGET Days before the first day of such Interest Period, (iii) for any
other Currency, two Business Days prior to the commencement of such Interest
Period the Business Day (unless, in each case, market practice differs in the
relevant market where the Eurocurrency Rate for such currency is to be
determined, in which case the Quotation Day will be determined by the
Administrative Agent in accordance with market practice in such market (and if
quotations would normally be given on more than one day, then the Quotation Day
will be the last of those days).

“Quoted Investments” has the meaning set forth in Section 5.12(b)(ii)(A).

“Reference Bank Rate” means the arithmetic mean of the rates (rounded upwards to
four decimal places) supplied to the Administrative Agent at its request by the
Reference Banks (as the case may be) as of the Specified Time on the Quotation
Day for Loans in the applicable Currency and the applicable Interest Period:
(a) in relation to Loans in Canadian Dollars, as the rate at which each relevant
Reference Bank is willing to extend credit by the purchase of bankers
acceptances which have been accepted by banks which are for the time being
customarily regarded as being of appropriate credit standing for such purpose
with a term to maturity equal to the relevant period; (b) in relation to Loans
and Letters of Credit in AUD, as the bid rate observed by the relevant Reference
Bank for AUD denominated bank accepted bills and negotiable certificates of
deposit issued by banks which are for the time being designated “Prime Banks” by
the Australian Financial Markets Association that have a remaining maturity
equal to the relevant Interest Period; (c) in relation to Loans in NZD, as the
rate at which each relevant Reference Bank is willing to purchase bills of
exchange which have been accepted by banks which are for the time being
customarily regarded as being of appropriate credit standing

 

27



--------------------------------------------------------------------------------

for such purpose with a term to maturity equal to the relevant period; and
(d) in relation to Loans in any currency other than Canadian Dollars, AUD or
NZD, as the rate at which each relevant Reference Bank could borrow funds in the
London interbank market in the relevant currency and for the relevant period,
were it to do so by asking for and then accepting interbank offers in reasonable
market size in that currency and for that period; provided, that, if any
Reference Bank Rate shall be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement.

“Reference Banks” means such banks as may be appointed by the Administrative
Agent in consultation with the Borrower. No Lender shall be obligated to be a
Reference Bank without its consent.

“Register” has the meaning set forth in Section 9.04.

“Regulations T, U and X” means, respectively, Regulations T, U and X of the
Board of Governors of the Federal Reserve System (or any successor), as the same
may be modified and supplemented and in effect from time to time.

“Reinvestment Agreement” means a guaranteed reinvestment agreement from a bank,
insurance company or other corporation or entity having a credit rating of at
least A-1 from S&P and at least P-1 from Moody’s; provided that such agreement
provides that it is terminable by the purchaser, without penalty, if the rating
assigned to such agreement by either S&P or Moody’s is at any time lower than
such ratings.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, partners, trustees,
administrators, employees, agents, managers, advisors and representatives of
such Person and of such Person’s Affiliates.

“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing more than 50% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time. The Required
Lenders of a Class (which shall include the terms “Required Dollar Lenders” and
“Required Multicurrency Lenders”) means Lenders having Revolving Credit
Exposures and unused Commitments of such Class representing more than 50% of the
sum of the total Revolving Credit Exposures and unused Commitments of such Class
at such time; provided that the Revolving Credit Exposures and unused
Commitments of any Defaulting Lenders shall be disregarded in the determination
of Required Lenders of a Class to the extent provided for in Section 2.18.

“Restatement Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any shares of any class of capital
stock of the Borrower or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such shares of capital stock of the Borrower
or any option, warrant or other right to acquire any such shares of capital
stock of the Borrower (other than any equity awards granted to employees,
officers, directors and consultants of the Borrower or any of its Affiliates),
provided, for clarity, neither the conversion of

 

28



--------------------------------------------------------------------------------

convertible debt into capital stock nor the purchase, redemption, retirement,
acquisition, cancellation or termination of convertible debt made solely with
capital stock (other than interest, which may be payable in cash) shall be a
Restricted Payment hereunder.

“Retiring Lenders” has the meaning set forth in the recitals.

“Return of Capital” means any return of capital received by the Obligors in
respect of any Portfolio Investment, including, without limitation, any amount
received in respect of principal (whether at stated maturity, by acceleration or
otherwise) and any net cash proceeds of the sale of any property or assets
pledged as collateral in respect of such Portfolio Investment to the extent the
Obligor is permitted to retain all such proceeds (under law or contract) minus
all taxes paid or reasonably estimated to be payable by the Borrower or the
relevant Subsidiaries as a result of such return of capital or receipt of
proceeds (after taking into account any available tax credits or deductions).

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Dollar Credit
Exposure and Revolving Multicurrency Credit Exposure at such time.

“Revolving Dollar Credit Exposure” means, with respect to any Lender at any
time, the sum of the outstanding principal amount of such Lender’s Loans at such
time made or incurred under the Dollar Commitments.

“Revolving Multicurrency Credit Exposure” means, with respect to any Lender at
any time, the sum of the outstanding principal amount of such Lender’s Loans at
such time, made or incurred under the Multicurrency Commitments, and its LC
Exposure.

“RIC” means a person qualifying for treatment as a “regulated investment
company” under the Code.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc., a New York corporation, or any successor thereto.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of comprehensive Sanctions (at the time of this
Agreement, Cuba, Iran, North Korea, Sudan, Syria and Crimea).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union or any
European Union member state, (b) any Person organized or resident in a
Sanctioned Country or (c) any Person owned or controlled by any such Person or
Persons described in the foregoing clauses (a) or (b).

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union,

 

29



--------------------------------------------------------------------------------

any European Union member state, Her Majesty’s Treasury of the United Kingdom or
any other relevant sanctions authority having jurisdiction over the Borrower or
its Subsidiaries or any Lender.

“SBA” means the United States Small Business Administration or any Governmental
Authority succeeding to any or all of the functions thereof.

“SBIC Equity Commitment” means a commitment by the Borrower to make one or more
capital contributions to an SBIC Subsidiary.

“SBIC Subsidiary” means any Subsidiary of the Borrower (or such Subsidiary’s
general partner or manager entity) that is (x) either (i) a small business
investment company licensed by the SBA (or that has applied for such a license
and is actively pursuing the granting thereof by appropriate proceedings
promptly instituted and diligently conducted) pursuant to the Small Business
Investment Act of 1958, as amended or (ii) any wholly-owned, directly or
indirectly, Subsidiary of an entity referred to in clause (i) of this definition
and (y) designated by the Borrower (as provided below) as an SBIC Subsidiary, so
long as:

(a) other than pursuant to a Permitted SBIC Guarantee or the requirement by the
SBA that the Borrower make an equity or capital contribution to the SBIC
Subsidiary in connection with its incurrence of SBA Indebtedness (provided that
such contribution is permitted by Section 6.03(d) and is made substantially
contemporaneously with such incurrence), no portion of the Indebtedness or any
other obligations (contingent or otherwise) of such Person (i) is Guaranteed by
the Borrower or any of its Subsidiaries (other than any SBIC Subsidiary),
(ii) is recourse to or obligates the Borrower or any of its Subsidiaries (other
than any SBIC Subsidiary) in any way, or (iii) subjects any property of the
Borrower or any of its Subsidiaries (other than any SBIC Subsidiary) to the
satisfaction thereof;

(b) other than pursuant to a Permitted SBIC Guarantee, neither the Borrower nor
any of its Subsidiaries has any material contract, agreement, arrangement or
understanding with such Person other than on terms no less favorable to the
Borrower or such Subsidiary than those that might be obtained at the time from
Persons that are not Affiliates of the Borrower or such Subsidiary;

(c) neither the Borrower nor any of its Subsidiaries (other than any SBIC
Subsidiary) has any obligation to such Person to maintain or preserve its
financial condition or cause it to achieve certain levels of operating results;
and

(d) such Person has not Guaranteed or become a co-borrower under, and has not
granted a security interest in any of its properties to secure, and the Equity
Interests it has issued are not pledged to secure, in each case, any
indebtedness, liabilities or obligations of any one or more of the Obligors.

Any designation by the Borrower under clause (y) above shall be effected
pursuant to a certificate of a Financial Officer delivered to the Administrative
Agent, which certificate shall include a statement to the effect that, to the
best of such Financial Officer’s knowledge, such designation complied with the
foregoing conditions.

 

30



--------------------------------------------------------------------------------

“Screen Rate” means the LIBOR Screen Rate and the Local Screen Rates
collectively and individually as the context may require.

“Secured Party” has the meaning set forth in the Guarantee and Security
Agreement.

“Security Documents” means, collectively, the Guarantee and Security Agreement,
all Uniform Commercial Code financing statements filed with respect to the
security interests in personal property created pursuant to the Guarantee and
Security Agreement and all other assignments, pledge agreements, security
agreements, intercreditor agreements, control agreements and other instruments
executed and delivered at any time by any of the Obligors pursuant to the
Guarantee and Security Agreement or otherwise providing or relating to any
collateral security for any of the Secured Obligations under and as defined in
the Guarantee and Security Agreement. Without limiting the generality of the
foregoing, the term “Security Documents” includes the Guarantee and Security
Agreement Confirmation.

“Shareholders’ Equity” means, at any date, the amount determined on a
consolidated basis, without duplication, in accordance with GAAP, of
shareholders’ equity for the Borrower and its Subsidiaries at such date.

“Significant Subsidiary” means, at any time of determination, any (a) Obligor or
(b) any other Subsidiary that, on a consolidated basis with its Subsidiaries,
has aggregate assets or aggregate revenues greater than 10% of the aggregate
assets or aggregate revenues of the Borrower and its Subsidiaries, taken as a
whole, at such time.

“Special Equity Interest” means any Equity Interest that is subject to a Lien in
favor of creditors of the issuer of such Equity Interest, provided that (a) such
Lien was created to secure Indebtedness owing by such issuer to such creditors,
(b) such Indebtedness was (i) in existence at the time the Obligors acquired
such Equity Interest, (ii) incurred or assumed by such issuer substantially
contemporaneously with such acquisition or (iii) already subject to a Lien
granted to such creditors and (c) unless such Equity Interest is not intended to
be included in the Collateral, the documentation creating or governing such Lien
does not prohibit the inclusion of such Equity Interest in the Collateral.

“Specified Time” means (i) in relation to a Loan in Canadian Dollars, as of
11:00 a.m. Toronto, Ontario time, (ii) in relation to a Loan in a LIBOR Quoted
Currency, as of 11:00 a.m., London time, (iii) in relation to a Loan in AUD, as
of 11:00 a.m., Sydney, Australia time, and (iv) in relation to a Loan in NZD, as
of 11:00 a.m., Wellington, New Zealand time.

“Standard Securitization Undertakings” means, collectively, (a) customary
arms-length servicing obligations (together with any related performance
guarantees), (b) obligations (together with any related performance guarantees)
to refund the purchase price or grant purchase price credits for dilutive events
or misrepresentations (in each case unrelated to the collectability of the
assets sold or the creditworthiness of the associated account debtors) and
(c) representations, warranties, covenants and indemnities (together with any
related performance guarantees) of a type that are reasonably customary in
commercial loan securitizations.

 

31



--------------------------------------------------------------------------------

“Statutory Reserve Rate” means, for the Interest Period for any Eurocurrency
Borrowing, a fraction (expressed as a decimal), the numerator of which is the
number one and the denominator of which is the number one minus the arithmetic
mean, taken over each day in such Interest Period, of the aggregate of the
applicable maximum reserve percentages (including any marginal, special,
emergency or supplemental reserves) expressed as a decimal established by the
Board to which the Administrative Agent is subject for eurocurrency funding
(currently referred to as “Eurocurrency liabilities” in Regulation D). Such
reserve percentages shall include those imposed pursuant to Regulation D.
Eurocurrency Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent. Anything herein to the
contrary notwithstanding, the term “Subsidiary” shall not include any Person
that constitutes an Investment held by any Obligor in the ordinary course of
business and that is not, under GAAP, consolidated on the financial statements
of the Borrower and its Subsidiaries. Unless otherwise specified, “Subsidiary”
means a Subsidiary of the Borrower.

“Subsidiary Guarantor” means any Domestic Subsidiary of the Borrower that is a
guarantor under the Guarantee and Security Agreement. It is understood and
agreed that Excluded Assets and Controlled Foreign Corporations shall not be
required to be Subsidiary Guarantors.

“Syndication Agent” means ING Capital LLC, in its capacity as syndication agent
hereunder.

“TARGET Day” means any day on which the TARGET2 is open.

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET2) payment system (or, if such payment system ceases to be
operative, such other payment system reasonably determined by the Administrative
Agent to be a suitable replacement) for the settlement of payments in Euros.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings (including backup withholding), assessments
or fees imposed by any Governmental Authority, including any interest, additions
to tax or penalties applicable thereto.

 

32



--------------------------------------------------------------------------------

“Termination Date” means the date on which the Commitments have expired or been
terminated and the principal of and accrued interest on each Loan and all fees
and other amounts payable hereunder (other than Unasserted Contingent
Obligations) shall have been paid in full and all Letters of Credit shall have
expired or terminated and all LC Disbursements then outstanding shall have been
reimbursed.

“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement and the other Loan Documents, the borrowing of Loans, the use of
the proceeds thereof and the issuance of Letters of Credit hereunder.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans constituting such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“Unasserted Contingent Obligations” means all (i) unasserted contingent
indemnification obligations not then due and payable and (ii) unasserted expense
reimbursement obligations not then due and payable. For the avoidance of doubt,
“Unasserted Contingent Obligations” shall not include any reimbursement
obligations in respect of any Letter of Credit.

“Uniform Commercial Code” means the Uniform Commercial Code as in effect from
time to time in the State of New York.

“Unquoted Investments” has the meaning set forth in Section 5.12(b)(ii)(B).

“Unsecured Longer-Term Indebtedness” means any Indebtedness of an Obligor (which
may be Guaranteed by one or more other Obligors) that:

(a) has no amortization prior to, and a final maturity date not earlier than,
six months after the Maturity Date (it being understood that (i) the conversion
features into Permitted Equity Interests under convertible notes (as well as the
triggering of such conversion and/or settlement thereof solely with Permitted
Equity Interests, except in the case of interest or expenses (which may be
payable in cash)) shall not constitute “amortization” for the purposes of this
definition and (ii) any mandatory amortization that is contingent upon the
happening of an event that is not certain to occur (including, without
limitation, a change of control or bankruptcy) shall not in and of itself be
deemed to disqualify such Indebtedness under this clause (a), provided, with
respect to this clause (ii), the Borrower acknowledges that any payment prior to
the Termination Date in respect of any such obligation or right shall only be
made to the extent permitted by Section 6.12 and immediately upon such
contingent event occurring the amount of such mandatory amortization shall be
included in the Covered Debt Amount);

(b) is incurred pursuant to terms that are substantially comparable to market
terms for substantially similar debt of other similarly situated borrowers as
reasonably determined in good faith by the Borrower, or, if such transaction is
not one in which there are market terms for substantially similar debt of other
similarly situated borrowers, on terms that are negotiated in good faith on an
arm’s length basis (except, in each case, other than financial covenants and
events of default (other than events of default customary in indentures or
similar instruments that have no analogous provisions in this

 

33



--------------------------------------------------------------------------------

Agreement or credit agreements generally), which shall be no more restrictive
upon the Borrower and its Subsidiaries, while any Commitments or Loans are
outstanding, than those set forth in this Agreement; provided that, the Borrower
may incur any Unsecured Longer-Term Indebtedness that otherwise would not meet
the requirements set forth in this parenthetical of this clause (b) if it has
duly made a Modification Offer (whether or not it is accepted by the Required
Lenders) (it being understood that put rights or repurchase or redemption
obligations arising out of circumstances that would constitute a “fundamental
change” (as such term is customarily defined in convertible note offerings) or
be Events of Default under this Agreement shall not be deemed to be more
restrictive for purposes of this definition)); and

(c) is not secured by any assets of any Person.

For the avoidance of doubt, Unsecured Longer-Term Indebtedness shall also
include any refinancing, refunding, renewal or extension of any Unsecured
Longer-Term Indebtedness so long as such refinanced, refunded, renewed or
extended Indebtedness continues to satisfy the requirements of this definition.
Notwithstanding the foregoing, the term Unsecured Longer-Term Indebtedness shall
include any Disqualified Equity Interests so long as the Borrower is not
permitted or required to purchase, redeem, retire, acquire, cancel or terminate
any such Equity Interest (other than (x) as a result of a change of control or
asset sale or (y) in connection with any purchase, redemption, retirement,
acquisition, cancellation or termination with, or in exchange for, Equity
Interest) prior to the date that is 180 days after the Maturity Date.

“U.S. Government Securities” means securities that are direct obligations of,
and obligations the timely payment of principal and interest on which is fully
guaranteed by, the United States or any agency or instrumentality of the United
States the obligations of which are backed by the full faith and credit of the
United States and in the form of conventional bills, bonds, and notes.

“Valuation Policy” has the meaning assigned to such term in
Section 5.12(b)(ii)(B).

“Value” has the meaning assigned to such term in Section 5.13.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
“complete withdrawal” or “partial withdrawal” from such Multiemployer Plan, as
such terms are defined in Sections 4203 and 4205 of ERISA.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Dollar
Loan” or “Multicurrency Loan”), by Type (e.g., an “ABR Loan”) or by Class and
Type (e.g., a “Multicurrency LIBOR Loan”). Borrowings also may be classified and

 

34



--------------------------------------------------------------------------------

referred to by Class (e.g., a “Dollar Borrowing” or “Multicurrency Borrowing”),
by Type (e.g., an “ABR Borrowing”) or by Class and Type (e.g., a “Multicurrency
LIBOR Borrowing”). Loans and Borrowings may also be identified by Currency.

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, amended and restated, supplemented, renewed or otherwise modified
(subject to any restrictions on such amendments, supplements, renewals or
modifications set forth herein), (b) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (c) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement and (e) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights. For the avoidance of doubt, any cash payment
(other than any cash payment on account of interest) made by the Borrower in
respect of any conversion features in any convertible securities that may be
issued by the Borrower shall constitute a “regularly scheduled payment,
prepayment or redemption of principal and interest” within the meaning of clause
(a) of Section 6.12.

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Restatement Effective Date in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies the Borrower that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith. The Borrower covenants and agrees with the Lenders that whether or not
the Borrower may at any time adopt Financial Accounting Standard No. 159 (or
successor standard solely as it relates to fair valuing liabilities) or accounts
for liabilities acquired in an acquisition on a fair value basis pursuant to
Financial Accounting Standard No. 141(R) (or successor standard solely as it
relates to fair valuing liabilities), all determinations of compliance with the
terms and conditions of this Agreement shall be made on the basis that the
Borrower has not adopted Financial Accounting Standard No. 159 (or such

 

35



--------------------------------------------------------------------------------

successor standard solely as it relates to fair valuing liabilities) or, in the
case of liabilities acquired in an acquisition, Financial Accounting Standard
No. 141(R) (or such successor standard solely as it relates to fair valuing
liabilities). The Borrower shall at all times continue to account for total
return swaps as they are accounted for in the Borrower’s consolidated financial
statements for the year ended December 31, 2015.

SECTION 1.05. Currencies; Currency Equivalents

(a) Currencies Generally. At any time, any reference in the definition of the
term “Agreed Foreign Currency” or in any other provision of this Agreement to
the Currency of any particular nation means the lawful currency of such nation
at such time whether or not the name of such Currency is the same as it was on
the Restatement Effective Date. Except as provided in Section 2.09(b) and the
last sentence of Section 2.17(a), for purposes of determining (i) whether the
amount of any Borrowing or Letter of Credit under the Multicurrency Commitments,
together with all other Borrowings and Letters of Credit under the Multicurrency
Commitments then outstanding or to be borrowed at the same time as such
Borrowing, would exceed the aggregate amount of the Multicurrency Commitments,
(ii) the aggregate unutilized amount of the Multicurrency Commitments, (iii) the
Revolving Multicurrency Credit Exposure, (iv) the LC Exposure, (v) the Covered
Debt Amount and (vi) the Borrowing Base or the Value of any Portfolio
Investment, the outstanding principal amount of any Borrowing or Letter of
Credit that is denominated in any Foreign Currency or the Value of any Portfolio
Investment that is denominated in any Foreign Currency shall be deemed to be the
Dollar Equivalent of the amount of the Foreign Currency of such Borrowing,
Letter of Credit or Portfolio Investment, as the case may be, determined as of
the date of such Borrowing or Letter of Credit (determined in accordance with
the last sentence of the definition of the term “Interest Period”) or the date
of valuation of such Portfolio Investment, as the case may be. Wherever in this
Agreement in connection with a Borrowing or Loan an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Borrowing or Loan
is denominated in a Foreign Currency, such amount shall be the relevant Foreign
Currency Equivalent of such Dollar amount (rounded to the nearest 1,000 units of
such Foreign Currency). Without limiting the generality of the foregoing, for
purposes of determining compliance with any basket in Sections 6.03(f), 6.03(g)
and 6.04(e) of this Agreement or clause (l) of Article VII, in no event shall
the Borrower or any Obligor be deemed to not be in compliance with any such
basket solely as a result of a change in Exchange Rates.

(b) Special Provisions Relating to Euro. Each obligation hereunder of any party
hereto that is denominated in the National Currency of a state that is not a
Participating Member State on the Restatement Effective Date shall, effective
from the date on which such state becomes a Participating Member State, be
redenominated in Euro in accordance with the legislation of the European Union
applicable to the European Monetary Union; provided that, if and to the extent
that any such legislation provides that any such obligation of any such party
payable within such Participating Member State by crediting an account of the
creditor can be paid by the debtor either in Euros or such National Currency,
such party shall be entitled to pay or repay such amount either in Euros or in
such National Currency. If the basis of accrual of interest or fees expressed in
this Agreement with respect to an Agreed Foreign Currency of any

 

36



--------------------------------------------------------------------------------

country that becomes a Participating Member State after the date on which such
currency becomes an Agreed Foreign Currency shall be inconsistent with any
convention or practice in the interbank market for the basis of accrual of
interest or fees in respect of the Euro, such convention or practice shall
replace such expressed basis effective as of and from the date on which such
state becomes a Participating Member State; provided that, with respect to any
Borrowing denominated in such currency that is outstanding immediately prior to
such date, such replacement shall take effect at the end of the Interest Period
therefor.

Without prejudice to the respective liabilities of the Borrower to the Lenders
and the Lenders to the Borrower under or pursuant to this Agreement, each
provision of this Agreement shall be subject to such reasonable changes of
construction as the Administrative Agent may from time to time, in consultation
with the Borrower, reasonably specify to be necessary or appropriate to reflect
the introduction or changeover to the Euro in any country that becomes a
Participating Member State after the Restatement Effective Date; provided that
the Administrative Agent shall provide the Borrower and the Lenders with prior
notice of the proposed change with an explanation of such change in sufficient
time to permit the Borrower and the Lenders an opportunity to respond to such
proposed change.

ARTICLE II

THE CREDITS

SECTION 2.01. The Commitments. Subject to the terms and conditions set forth
herein:

(a) each Dollar Lender agrees to make Loans in Dollars to the Borrower from time
to time during the Availability Period in an aggregate principal amount that
will not result in (i) such Lender’s Revolving Dollar Credit Exposure exceeding
such Lender’s Dollar Commitment, (ii) the aggregate Revolving Dollar Credit
Exposure of all of the Lenders exceeding the Dollar Commitments, or (iii) the
total Covered Debt Amount exceeding the Borrowing Base then in effect; and

(b) each Multicurrency Lender agrees to make Multicurrency Loans to the Borrower
from time to time during the Availability Period in an aggregate principal
amount that will not result in (i) such Lender’s Revolving Multicurrency Credit
Exposure exceeding such Lender’s Multicurrency Commitment, (ii) the aggregate
Revolving Multicurrency Credit Exposure of all of the Lenders exceeding the
Multicurrency Commitments, or (iii) the total Covered Debt Amount exceeding the
Borrowing Base then in effect.

Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, prepay and reborrow Loans.

 

37



--------------------------------------------------------------------------------

SECTION 2.02. Loans and Borrowings.

(a) Obligations of Lenders. Each Loan shall be made as part of a Borrowing
consisting of Loans of the same Class, Currency and Type made by the applicable
Lenders ratably in accordance with their respective Commitments of the same
Class. The failure of any Lender to make any Loan required to be made by it
shall not relieve any other Lender of its obligations hereunder; provided that
the Commitments of the Lenders are several and no Lender shall be responsible
for any other Lender’s failure to make Loans as required.

(b) Type of Loans. Subject to Section 2.12, (i) each Borrowing of a Class shall
be constituted entirely of ABR Loans or of Eurocurrency Loans of such Class
denominated in a single Currency as the Borrower may request in accordance
herewith. Each Pro-Rata Borrowing denominated in Dollars shall be constituted
entirely of ABR Loans or of Eurocurrency Loans. Each Borrowing denominated in an
Agreed Foreign Currency shall be constituted entirely of Eurocurrency Loans.
Each Lender at its option may make any Eurocurrency Loan by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loan; provided that
any exercise of such option shall not affect the obligation of the Borrower to
repay such Loan in accordance with the terms of this Agreement.

(c) Minimum Amounts. Each Borrowing (whether Eurocurrency or ABR) shall be in an
aggregate amount of $1,000,000 or a larger multiple of $1,000,000 or, with
respect to any Agreed Foreign Currency, such smaller minimum amount as may be
agreed to by the Administrative Agent; provided that a Borrowing of a Class may
be in an aggregate amount that is equal to the entire unused balance of the
total Commitments of such Class or that is required to finance the reimbursement
of an LC Disbursement of such Class as contemplated by Section 2.04(f).
Borrowings of more than one Class, Currency and Type may be outstanding at the
same time.

(d) Limitations on Interest Periods. Notwithstanding any other provision of this
Agreement, the Borrower shall not be entitled to request (or to elect to convert
to or continue as a Eurocurrency Borrowing) any Borrowing if the Interest Period
requested therefor would end after the Maturity Date.

(e) Restatement Effective Date Adjustments. On the Restatement Effective Date,
the Borrower will borrow from each of the Lenders, and the Lenders will make
Loans to the Borrower (in the case of Multicurrency Loans, with Interest
Period(s) ending on the date(s) of any then outstanding Interest Period(s) under
the Existing Credit Facility), and (notwithstanding the provisions in this
Agreement requiring that borrowings and prepayments be made ratably)
simultaneously prepay the outstanding loans owed under the Existing Credit
Facility (together with any amounts payable under Section 2.15) to each of the
Existing Lenders, so that after giving effect to such Loans and prepayments, the
Loans (and Interest Period(s) of Multicurrency Loan(s)) shall be held by the
Lenders pro rata in accordance with the respective amounts of their Commitments;
provided that (i) the prepayment to, and borrowing from, any Continuing Lender
shall be effected by book entry to the extent that any portion of the amount
prepaid to such Continuing Lender under the Existing Credit Facility will be
subsequently borrowed from such Continuing Lender on the Restatement Effective
Date, and (ii) the Lenders shall make and receive payments among themselves, in
a manner acceptable to the Administrative Agent, so that, after giving effect
thereto, the Loans of each Class are held ratably by the Lenders of such Class
in accordance with each Lender’s Applicable Percentage of Commitments and
portion of Loans, which, for the purposes of this Agreement and each other Loan
Document, will be as set forth opposite such Person’s name on Schedule I.

 

38



--------------------------------------------------------------------------------

SECTION 2.03. Requests for Borrowings.

(a) Notice by the Borrower. To request a Borrowing, the Borrower shall notify
the Administrative Agent of such request by telephone (i) in the case of a
Eurocurrency Borrowing denominated in Dollars, not later than 11:00 a.m., New
York City time, three Business Days before the date of the proposed Borrowing,
(ii) in the case of a Eurocurrency Borrowing denominated in a Foreign Currency
(other than AUD or NZD), not later than 11:00 a.m., London time, three Business
Days before the date of the proposed Borrowing, (iii) in the case of an ABR
Borrowing, not later than 11:00 a.m., New York City time, on the date of the
proposed Borrowing or (iv) in the case of a Eurocurrency Borrowing denominated
in AUD or NZD, not later than 11:00 a.m., London time, four Business Days before
the date of the proposed Borrowing. Each such telephonic Borrowing Request shall
be irrevocable and shall be confirmed promptly by hand delivery, telecopy or
electronic mail to the Administrative Agent of a written Borrowing Request in a
form approved by the Administrative Agent and signed by the Borrower.
Notwithstanding the other provisions of this Agreement, in the case of any
Borrowing denominated in Dollars, the Borrower may request that such Borrowing
be split into a Dollar Loan in an aggregate principal amount equal to the
Pro-Rata Dollar Portion and a Multicurrency Loan in an aggregate amount equal to
the Pro-Rata Multicurrency Portion (any such Borrowing, a “Pro-Rata Borrowing”).
Except as expressly set forth in this Agreement, a Pro-Rata Borrowing shall be
treated as being comprised of two separate Borrowings, a Dollar Borrowing under
the Dollar Commitments and a Multicurrency Borrowing under the Multicurrency
Commitments.

(b) Content of Borrowing Requests. Each telephonic and written Borrowing Request
shall specify the following information in compliance with Section 2.02:

(i) whether such Borrowing is to be made under the Dollar Commitments, the
Multicurrency Commitments or a Pro-Rata Borrowing;

(ii) if such Borrowing is a Pro-Rata Borrowing, the Pro-Rata Dollar Portion and
the Pro-Rata Multicurrency Portion;

(iii) the aggregate amount and Currency of the requested Borrowing;

(iv) the date of such Borrowing, which shall be a Business Day;

(v) in the case of a Borrowing denominated in Dollars, whether such Borrowing is
to be an ABR Borrowing or a Eurocurrency Borrowing;

(vi) in the case of a Eurocurrency Borrowing, the Interest Period therefor,
which shall be a period contemplated by the definition of the term “Interest
Period” and permitted under Section 2.02(d); and

(vii) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.05.

 

39



--------------------------------------------------------------------------------

(c) Notice by the Administrative Agent to the Lenders. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each applicable Lender of the details thereof
and of the amounts of such Lender’s Loan to be made as part of the requested
Borrowing.

(d) Failure to Elect. If no election as to the Class of a Borrowing is
specified, then the requested Borrowing shall be denominated in Dollars and
shall be a Pro-Rata Borrowing. If no election as to the Currency of a Borrowing
is specified, then the requested Borrowing shall be denominated in Dollars. If
no election as to the Type of a Borrowing is specified, then the requested
Borrowing shall be a Eurocurrency Borrowing having an Interest Period of one
month and if an Agreed Foreign Currency has been specified, the requested
Borrowing shall be a Eurocurrency Borrowing denominated in such Agreed Foreign
Currency having an Interest Period of one month. If a Eurocurrency Borrowing is
requested but no Interest Period is specified, (i) if the Currency specified for
such Borrowing is Dollars (or if no Currency has been so specified), the
requested Borrowing shall be a Eurocurrency Borrowing denominated in Dollars
having an Interest Period of one month’s duration, and (ii) if the Currency
specified for such Borrowing is an Agreed Foreign Currency, Borrower shall be
deemed to have selected an Interest Period of one month’s duration.

(e) Waiver of Notice of Initial Borrowing. Notwithstanding anything to the
contrary herein, the Administrative Agent and each Lender hereby waive the
notice requirements set forth in Section 2.03(a) in respect of any Borrowing to
be made on the Restatement Effective Date. For the avoidance of doubt, such
waiver shall not affect any future obligations of Borrower to comply with the
obligations of Section 2.03(a) in connection with any Borrowing request.

SECTION 2.04. Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, in addition
to the Loans provided for in Section 2.01, the Borrower may request the Issuing
Bank to issue, at any time and from time to time during the Availability Period
and under the Multicurrency Commitments, Letters of Credit denominated in
Dollars or in any Agreed Foreign Currency for its own account or the account of
its designee (provided the Obligors shall remain primarily liable to the Lenders
hereunder for payment and reimbursement of all amounts payable in respect of
such Letter of Credit hereunder) in such form as is acceptable to the Issuing
Bank in its reasonable determination and for the benefit of such named
beneficiary or beneficiaries as are specified by the Borrower. Letters of Credit
issued hereunder shall constitute utilization of the Multicurrency Commitments
up to the aggregate amount then available to be drawn thereunder.

(b) Notice of Issuance, Amendment, Renewal or Extension. To request the issuance
of a Letter of Credit (or the amendment, renewal or extension of an outstanding
Letter of Credit), the Borrower shall hand deliver or telecopy (or transmit by
electronic communication,

 

40



--------------------------------------------------------------------------------

if arrangements for doing so have been approved by the Issuing Bank) to the
Issuing Bank and the Administrative Agent (reasonably in advance of the
requested date of issuance, amendment, renewal or extension) a notice requesting
the issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, and specifying the date of issuance, amendment,
renewal or extension (which shall be a Business Day), the date on which such
Letter of Credit is to expire (which shall comply with paragraph (d) of this
Section), the amount and Currency of such Letter of Credit, stating that such
Letter of Credit is to be issued under the Multicurrency Commitments, the name
and address of the beneficiary thereof and such other information as shall be
necessary to prepare, amend, renew or extend such Letter of Credit. The
Administrative Agent will promptly notify the Lenders following the issuance of
any Letter of Credit. If requested by the Issuing Bank, the Borrower also shall
submit a letter of credit application on the Issuing Bank’s standard form in
connection with any request for a Letter of Credit. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Borrower to, or entered into by the Borrower with, the Issuing
Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control.

(c) Limitations on Amounts. A Letter of Credit shall be issued, amended, renewed
or extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit the Borrower shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension (i) the
aggregate LC Exposure of the Issuing Bank (determined for these purposes without
giving effect to the participations therein of the Lenders pursuant to
paragraph (e) of this Section) shall not exceed $25,000,000, (ii) the total
Revolving Multicurrency Credit Exposures shall not exceed the aggregate
Multicurrency Commitments and (iii) the total Covered Debt Amount shall not
exceed the Borrowing Base then in effect.

(d) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the date twelve months after the date of the issuance of such
Letter of Credit (or, in the case of any renewal or extension thereof, twelve
months after the then-current expiration date of such Letter of Credit, so long
as such renewal or extension occurs within three months of such then-current
expiration date); provided that any Letter of Credit with a one-year term may
provide for the renewal thereof for additional one-year periods; provided
further, that (x) in no event shall a Letter of Credit expire after the
Commitment Termination Date unless the Borrower (1) deposits, on or prior to the
Commitment Termination Date, into the Letter of Credit Collateral Account Cash,
in an amount equal to 102% of the undrawn face amount of all Letters of Credit
that remain outstanding as of the close of business on the Commitment
Termination Date and (2) pays in full, on or prior to the Commitment Termination
Date, all commissions required to be paid with respect to any such Letter of
Credit through the then-current expiration date of such Letter Credit and (y) no
Letter of Credit shall have an expiry date after the Maturity Date.

(e) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) by the Issuing Bank, and without
any further action on the part of the Issuing Bank or the Lenders, the Issuing
Bank hereby grants to each Multicurrency Lender, and each Multicurrency Lender
hereby acquires from the Issuing Bank, a participation in such Letter of Credit
equal to such Lender’s Applicable Multicurrency Percentage of the aggregate
amount available to be drawn under such Letter of Credit. Each

 

41



--------------------------------------------------------------------------------

Multicurrency Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the applicable Commitments, provided that no Multicurrency Lender
shall be required to purchase a participation in a Letter of Credit pursuant to
this Section 2.04(e) if (x) the conditions set forth in Section 4.02 would not
be satisfied in respect of a Borrowing at the time such Letter of Credit was
issued and (y) the Required Multicurrency Lenders shall have so notified the
Issuing Bank in writing and shall not have subsequently determined that the
circumstances giving rise to such conditions not being satisfied no longer
exist.

In consideration and in furtherance of the foregoing, each Multicurrency Lender
hereby absolutely and unconditionally agrees to pay to the Administrative Agent,
for account of the Issuing Bank, such Lender’s Applicable Multicurrency
Percentage of each LC Disbursement made by the Issuing Bank in respect of
Letters of Credit promptly upon the request of the Issuing Bank at any time from
the time of such LC Disbursement until such LC Disbursement is reimbursed by the
Borrower or at any time after any reimbursement payment is required to be
refunded to the Borrower for any reason. Such payment shall be made without any
offset, abatement, withholding or reduction whatsoever. Each such payment shall
be made in the same manner as provided in Section 2.05 with respect to Loans
made by such Lender (and Section 2.05 shall apply, mutatis mutandis, to the
payment obligations of the Multicurrency Lenders), and the Administrative Agent
shall promptly pay to the Issuing Bank the amounts so received by it from the
Multicurrency Lenders. Promptly following receipt by the Administrative Agent of
any payment from the Borrower pursuant to the next following paragraph, the
Administrative Agent shall distribute such payment to the Issuing Bank or, to
the extent that the Multicurrency Lenders have made payments pursuant to this
paragraph to reimburse the Issuing Bank, then to such Lenders and the Issuing
Bank as their interests may appear. Any payment made by a Multicurrency Lender
pursuant to this paragraph to reimburse the Issuing Bank for any LC Disbursement
shall not constitute a Loan and shall not relieve the Borrower of its obligation
to reimburse such LC Disbursement.

(f) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse the Issuing Bank in respect
of such LC Disbursement by paying to the Administrative Agent an amount equal to
such LC Disbursement not later than 12:00 noon, New York City time, on (i) the
Business Day that the Borrower receives notice of such LC Disbursement, if such
notice is received prior to 10:00 a.m., New York City time, or (ii) the Business
Day immediately following the day that the Borrower receives such notice, if
such notice is not received prior to such time, provided that, if such LC
Disbursement is not less than $1,000,000, the Borrower may, subject to the
conditions to borrowing set forth herein, request in accordance with
Section 2.03 that such payment be financed with an ABR Borrowing of either
Class (or a Pro-Rata Borrowing) in an equivalent amount and, to the extent so
financed, the Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting ABR Borrowing.

If the Borrower fails to make such payment when due, the Administrative Agent
shall notify each applicable Lender of the applicable LC Disbursement, the
payment then due from the Borrower in respect thereof and such Lender’s
Applicable Multicurrency Percentage thereof.

 

42



--------------------------------------------------------------------------------

(g) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (f) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by the Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply strictly with the
terms of such Letter of Credit, and (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of the
Borrower’s obligations hereunder.

Neither the Administrative Agent, the Lenders nor the Issuing Bank, nor any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit by the
Issuing Bank or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Bank; provided that the foregoing shall
not be construed to excuse the Issuing Bank from liability to the Borrower to
the extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by the Issuing Bank’s
gross negligence or willful misconduct when determining whether drafts and other
documents presented under a Letter of Credit comply with the terms thereof. The
parties hereto expressly agree that:

(i) the Issuing Bank may accept documents that appear on their face to be in
substantial compliance with the terms of a Letter of Credit without
responsibility for further investigation, regardless of any notice or
information to the contrary, and may make payment upon presentation of documents
that appear on their face to be in substantial compliance with the terms of such
Letter of Credit;

(ii) the Issuing Bank shall have the right, in its sole discretion, to decline
to accept such documents and to make such payment if such documents are not in
strict compliance with the terms of such Letter of Credit; and

(iii) this sentence shall establish the standard of care to be exercised by the
Issuing Bank when determining whether drafts and other documents presented under
a Letter of Credit comply with the terms thereof (and the parties hereto hereby
waive, to the extent permitted by applicable law, any standard of care
inconsistent with the foregoing).

 

43



--------------------------------------------------------------------------------

(h) Disbursement Procedures. The Issuing Bank shall, within a reasonable time
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. The Issuing Bank shall promptly
after such examination notify the Administrative Agent and the Borrower by
telephone (confirmed by telecopy) of such demand for payment and whether the
Issuing Bank has made or will make an LC Disbursement thereunder; provided that
any failure to give or delay in giving such notice shall not relieve the
Borrower of its obligation to reimburse the Issuing Bank and the applicable
Lenders with respect to any such LC Disbursement.

(i) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Loans; provided that, if the Borrower
fails to reimburse such LC Disbursement within two Business Days following the
date when due pursuant to paragraph (f) of this Section, then the provisions of
Section 2.11(c) shall apply. Interest accrued pursuant to this paragraph shall
be for account of the Issuing Bank, except that interest accrued on and after
the date of payment by any Lender pursuant to paragraph (f) of this Section to
reimburse the Issuing Bank shall be for account of such Lender to the extent of
such payment.

(j) Replacement of the Issuing Bank. The Issuing Bank may be replaced at any
time by written agreement between the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of the Issuing Bank. At the
time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for account of the replaced Issuing Bank pursuant to
Section 2.10(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
replaced Issuing Bank under this Agreement with respect to Letters of Credit to
be issued thereafter and (ii) references herein to the term “Issuing Bank” shall
be deemed to refer to such successor or to any previous Issuing Bank, or to such
successor and all previous Issuing Banks, as the context shall require. After
the replacement of the Issuing Bank hereunder, the replaced Issuing Bank shall
remain a party hereto and shall continue to have all the rights and obligations
of the Issuing Bank under this Agreement with respect to Letters of Credit
issued by it prior to such replacement, but shall not be required to issue
additional Letters of Credit.

(k) Cash Collateralization. If the Borrower shall be required to provide cover
for LC Exposure pursuant to Section 2.08(a), Section 2.09(c), Section 2.09(d) or
the last paragraph of Article VII, the Borrower shall immediately deposit into a
segregated collateral account or accounts (herein, collectively, the “Letter of
Credit Collateral Account”) in the name and under the dominion and control of
the Administrative Agent, Cash denominated in the Currency of the Letter of
Credit under which such LC Exposure arises in an amount equal to the amount
required under Section 2.08(a), Section 2.09(c), Section 2.09(d) or the last
paragraph of Article VII, as applicable. Such deposit shall be held by the
Administrative Agent as collateral in the first instance for the LC Exposure
under this Agreement and thereafter for the payment of the “Secured Obligations”
under and as defined in the Guarantee and Security Agreement, and for these
purposes the Borrower hereby grants a security interest to the Administrative
Agent for the benefit of the Lenders in the Letter of Credit Collateral Account
and in any financial assets (as defined in the Uniform Commercial Code) or other
property held therein.

 

44



--------------------------------------------------------------------------------

(l) Restatement Effective Date. Notwithstanding anything to the contrary
contained herein, it is acknowledged and agreed that, (i) on and after the
Restatement Effective Date, each letter of credit issued under the Existing
Credit Facility and outstanding immediately prior to the Restatement Effective
Date (each such letter of credit, a “Replaced Letter of Credit”) shall, after
the payment in full of the obligations under the Existing Credit Facility, be
deemed replaced with a Letter of Credit hereunder and issued under the
Multicurrency Commitments and (ii) concurrently with the adjustments made on the
Restatement Effective Date pursuant to Section 2.02(e), the interests and
participations of the Lenders in such Letters of Credit issued in replacement of
the Replaced Letters of Credit shall without further action be held ratably by
the Multicurrency Lenders in accordance with their respective Multicurrency
Commitments.

SECTION 2.05. Funding of Borrowings.

(a) Funding by Lenders. Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 1:00 p.m., Local Time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders. The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to an account of the Borrower
designated by the Borrower in the applicable Borrowing Request; provided that
ABR Borrowings made to finance the reimbursement of an LC Disbursement as
provided in Section 2.04(f) shall be remitted by the Administrative Agent to the
Issuing Bank.

(b) Presumption by the Administrative Agent. Unless the Administrative Agent
shall have received notice from a Lender prior to the proposed date of any
Borrowing that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
paragraph (a) of this Section and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (i) in the case of such Lender, the Federal Funds
Effective Rate or (ii) in the case of the Borrower, the interest rate applicable
to ABR Loans. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing.
Nothing in this paragraph shall relieve any Lender of its obligation to fulfill
its commitments hereunder, and shall be without prejudice to any claim the
Borrower may have against a Lender that shall have failed to make such payment
to the Administrative Agent.

 

45



--------------------------------------------------------------------------------

SECTION 2.06. Interest Elections.

(a) Elections by the Borrower for Borrowings. Subject to Section 2.03(d), the
Loans constituting each Borrowing initially shall be of the Type specified in
the applicable Borrowing Request and, in the case of a Eurocurrency Borrowing,
shall have the Interest Period specified in such Borrowing Request. Thereafter,
the Borrower may elect to convert such Borrowing to a Borrowing of a different
Type or to continue such Borrowing as a Borrowing of the same Type and, in the
case of a Eurocurrency Borrowing, may elect the Interest Period therefor, all as
provided in this Section; provided, however, that (i) a Borrowing of a Class may
only be continued or converted into a Borrowing of the same Class, (ii) a
Borrowing denominated in one Currency may not be continued as, or converted to,
a Borrowing in a different Currency, (iii) no Eurocurrency Borrowing denominated
in a Foreign Currency may be continued if, after giving effect thereto, the
aggregate Revolving Multicurrency Credit Exposures would exceed the aggregate
Multicurrency Commitments and (iv) a Eurocurrency Borrowing denominated in a
Foreign Currency may not be converted to a Borrowing of a different Type. The
Borrower may elect different options with respect to different portions of the
affected Borrowing, in which case each such portion shall be allocated ratably
among the Lenders of the respective Class holding the Loans constituting such
Borrowing, and the Loans constituting each such portion shall be considered a
separate Borrowing.

(b) Notice of Elections. To make an election pursuant to this Section, the
Borrower shall notify the Administrative Agent of such election by telephone by
the time that a Borrowing Request would be required under Section 2.03 if the
Borrower were requesting a Borrowing of the Type resulting from such election to
be made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery, telecopy or electronic communication to the Administrative Agent of a
written Interest Election Request signed by the Borrower.

(c) Content of Interest Election Requests. Each telephonic and written Interest
Election Request shall specify the following information in compliance with
Section 2.02:

(i) the Borrowing (including the Class) to which such Interest Election Request
applies and, if different options are being elected with respect to different
portions thereof, the portions thereof to be allocated to each resulting
Borrowing (in which case the information to be specified pursuant to
clauses (iii) and (iv) of this paragraph shall be specified for each resulting
Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether, in the case of a Borrowing denominated in Dollars, the resulting
Borrowing is to be an ABR Borrowing or a Eurocurrency Borrowing; and

(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
therefor after giving effect to such election, which shall be a period
contemplated by the definition of the term “Interest Period” and permitted under
Section 2.02 (d).

 

46



--------------------------------------------------------------------------------

(d) Notice by the Administrative Agent to the Lenders. Promptly following
receipt of an Interest Election Request, the Administrative Agent shall advise
each applicable Lender of the details thereof and of such Lender’s portion of
each resulting Borrowing.

(e) Failure to Elect; Events of Default. If the Borrower fails to deliver a
timely and complete Interest Election Request with respect to a Eurocurrency
Borrowing prior to the end of the Interest Period therefor, then, unless such
Borrowing is repaid as provided herein, (i) if such Borrowing is denominated in
Dollars, at the end of such Interest Period such Borrowing shall be converted to
a Eurocurrency Borrowing of the same Class having an Interest Period of one
month, and (ii) if such Borrowing is denominated in a Foreign Currency, the
Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing no outstanding Eurocurrency Borrowing may have an Interest
Period of more than one month’s duration.

SECTION 2.07. Termination, Reduction or Increase of the Commitments.

(a) Scheduled Termination. Unless previously terminated, the Commitments of each
Class shall terminate on the Commitment Termination Date.

(b) Voluntary Termination or Reduction. The Borrower may at any time terminate,
or from time to time reduce, the Commitments; provided that (i) each reduction
of the Commitments shall be in an amount that is $25,000,000 (or, if less, the
entire remaining amount of the Commitments of any Class) or a larger multiple of
$5,000,000 in excess thereof and (ii) the Borrower shall not terminate or reduce
the Commitments if, after giving effect to any concurrent prepayment of the
Loans in accordance with Section 2.09, the total Revolving Credit Exposures of
either Class would exceed the total Commitments of such Class.

(c) Notice of Voluntary Termination or Reduction. The Borrower shall notify the
Administrative Agent of any election to terminate or reduce the Commitments
under paragraph (b) of this Section at least three Business Days prior to the
effective date of such termination or reduction, specifying such election and
the effective date thereof. Promptly following receipt of any notice, the
Administrative Agent shall advise the applicable Lenders of the contents
thereof. Each notice delivered by the Borrower pursuant to this Section shall be
irrevocable; provided that a notice of termination of the Commitments of a Class
delivered by the Borrower may state that such notice is conditioned upon the
effectiveness of other credit facilities, in which case such notice may be
revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied.

(d) Effect of Termination or Reduction. Any termination or reduction of the
Commitments of a Class shall be permanent. Each reduction of the Commitments
shall be made ratably among the Lenders in accordance with their respective
Commitments.

 

47



--------------------------------------------------------------------------------

(e) Increase of the Commitments.

(i) Requests for Increase by Borrower. The Borrower shall have the right, at any
time after the Restatement Effective Date but prior to the Commitment
Termination Date, to propose that the Commitments of a Class hereunder be
increased (each such proposed increase being a “Commitment Increase”) by notice
to the Administrative Agent, specifying each existing Lender (each an
“Increasing Lender”) and/or each additional lender (each an “Assuming Lender”)
that shall have agreed to an additional Commitment and the date on which such
increase is to be effective (the “Commitment Increase Date”), which shall be a
Business Day at least three Business Days (or such lesser period as the
Administrative Agent may reasonably agree) after delivery of such notice
and 30 days prior to the Commitment Termination Date; provided that:

(A) each increase shall be in a minimum amount of at least $25,000,000 or a
larger multiple of $5,000,000 in excess thereof (or such lesser amounts as the
Administrative Agent may reasonably agree);

(B) the aggregate amount of all Commitments outstanding, at any given time,
shall not exceed $1,340,000,000;

(C) each Assuming Lender shall be consented to by the Administrative Agent and
the Issuing Bank;

(D) no Default shall have occurred and be continuing on such Commitment Increase
Date or shall result from the proposed Commitment Increase; and

(E) the representations and warranties contained in this Agreement shall be true
and correct in all respects on and as of the Commitment Increase Date as if made
on and as of such date (or, if any such representation or warranty is expressly
stated to have been made as of a specific date, as of such specific date). No
Lender shall be obligated to provide any increased Commitment.

(ii) Effectiveness of Commitment Increase by Borrower. The Assuming Lender, if
any, shall become a Lender hereunder as of such Commitment Increase Date and the
Commitment of the respective Class of any Increasing Lender and such Assuming
Lender shall be increased as of such Commitment Increase Date; provided that:

(x) the Administrative Agent shall have received on or prior to 11:00 a.m., New
York City time, on such Commitment Increase Date a certificate of a duly
authorized officer of the Borrower stating that each of the applicable
conditions to such Commitment Increase set forth in the foregoing paragraph (i)
has been satisfied; and

(y) each Assuming Lender or Increasing Lender shall have delivered to the
Administrative Agent, on or prior to 11:00 a.m., New York City time, on such
Commitment Increase Date, an agreement, in form and substance reasonably
satisfactory to the Borrower and the Administrative Agent, pursuant to which
such Lender shall, effective as of such Commitment Increase Date, undertake a
Commitment or an increase of Commitment in each case of the respective Class,
duly executed by such Assuming Lender or Increasing Lender, as applicable, and
the Borrower and acknowledged by the Administrative Agent.

 

48



--------------------------------------------------------------------------------

(iii) Recordation into Register. Upon its receipt of an agreement referred to in
clause (ii)(y) above executed by an Assuming Lender or an Increasing Lender,
together with the certificate referred to in clause (ii)(x) above, the
Administrative Agent shall, if such agreement has been completed, (x) accept
such agreement, (y) record the information contained therein in the Register and
(z) give prompt notice thereof to the Borrower.

(iv) Adjustments of Borrowings upon Effectiveness of Increase. On the Commitment
Increase Date, the Borrower shall (A) prepay the outstanding Loans (if any) of
the affected Class in full, (B) simultaneously borrow new Loans of such Class
hereunder in an amount equal to such prepayment (in the case of Eurocurrency
Loans, with Eurocurrency Rates equal to the outstanding Eurocurrency Rate and
with Interest Period(s) ending on the date(s) of any then outstanding Interest
Period(s)); provided that with respect to subclauses (A) and (B), (x) the
prepayment to, and borrowing from, any existing Lender shall be effected by book
entry to the extent that any portion of the amount prepaid to such Lender will
be subsequently borrowed from such Lender and (y) the existing Lenders, the
Increasing Lenders and the Assuming Lenders shall make and receive payments
among themselves, in a manner acceptable to the Administrative Agent, so that,
after giving effect thereto, the Loans of such Class are held ratably by the
Lenders of such Class in accordance with the respective Commitments of such
Class of such Lenders (after giving effect to such Commitment Increase) and
(C) pay to the Lenders of such Class the amounts, if any, payable under
Section 2.15 as a result of any such prepayment. Concurrently therewith, the
Lenders of such Class shall be deemed to have adjusted their participation
interests in any outstanding Letters of Credit of such Class so that such
interests are held ratably in accordance with their Commitments of such Class as
so increased.

SECTION 2.08. Repayment of Loans; Evidence of Debt.

(a) Repayment. The Borrower hereby unconditionally promises to pay to the
Administrative Agent for account of the applicable Lenders the outstanding
principal amount of each Class of the Loans and all other amounts due and owing
hereunder and under the other Loan Documents on the Maturity Date.

In addition, on the Maturity Date, to the extent any Letter of Credit is
outstanding (notwithstanding the requirements of Section 2.04(d)), the Borrower
shall deposit into the Letter of Credit Collateral Account Cash in an amount
equal to 102% of the undrawn face amount of all Letters of Credit outstanding on
the close of business on the Maturity Date, such deposit to be held by the
Administrative Agent as collateral security for the LC Exposure under this
Agreement in respect of the undrawn portion of such Letters of Credit.

 

49



--------------------------------------------------------------------------------

(b) Manner of Payment. Subject to Section 2.09(d), prior to any repayment or
prepayment of any Borrowings hereunder, the Borrower shall select the Borrowing
or Borrowings to be paid and shall notify the Administrative Agent by telephone
(confirmed by telecopy) of such selection not later than 11:00 a.m., New York
City time, three Business Days before the scheduled date of such repayment;
provided that, each repayment of Borrowings within a Class shall be applied to
repay any outstanding ABR Borrowings of such Class before any other Borrowings
of such Class. If the Borrower fails to make a timely selection of the Borrowing
or Borrowings to be repaid or prepaid, such payment shall be applied, first, to
pay any outstanding ABR Borrowings pro rata between any outstanding Dollar ABR
Borrowings and outstanding Multicurrency ABR Borrowings, second, if no Class is
specified, to any Pro-Rata Borrowings in the order of the remaining duration of
their respective Interest Periods (the Pro-Rata Borrowing with the shortest
remaining Interest Period to be repaid first) and, third, within each Class, to
any remaining Borrowings in the order of the remaining duration of their
respective Interest Periods (the Borrowing with the shortest remaining Interest
Period to be repaid first). Each payment of a Pro-Rata Borrowing shall be
applied ratably between the Dollar Loans and Multicurrency Loans included in
such Pro-Rata Borrowing. Each payment of a Borrowing of a Class shall be applied
ratably to the Loans of such Class included in such Borrowing.

(c) Maintenance of Records by Lenders. Each Lender shall maintain in accordance
with its usual practice records evidencing the indebtedness of the Borrower to
such Lender resulting from each Loan made by such Lender, including the amounts
and Currency of principal and interest payable and paid to such Lender from time
to time hereunder.

(d) Maintenance of Records by the Administrative Agent. The Administrative Agent
shall maintain records in which it shall record (i) the amount and Currency of
each Loan made hereunder, the Class and Type thereof and each Interest Period
therefor, (ii) the amount and Currency of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender of such
Class hereunder and (iii) the amount and Currency of any sum received by the
Administrative Agent hereunder for account of the Lenders and each Lender’s
share thereof.

(e) Effect of Entries. The entries made in the records maintained pursuant to
paragraph (c) or (d) of this Section shall be prima facie evidence, absent
obvious error, of the existence and amounts of the obligations recorded therein;
provided that the failure of any Lender or the Administrative Agent to maintain
such records or any error therein shall not in any manner affect the obligation
of the Borrower to repay the Loans in accordance with the terms of this
Agreement.

(f) Promissory Notes. Any Lender may request that Loans made by it be evidenced
by a promissory note. In such event, the Borrower shall prepare, execute and
deliver to such Lender a promissory note payable to such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent. Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the payee named therein (or, if such promissory
note is a registered note, to such payee and its registered assigns).

 

50



--------------------------------------------------------------------------------

SECTION 2.09. Prepayment of Loans.

(a) Optional Prepayments. The Borrower shall have the right at any time and from
time to time to prepay any Borrowing in whole or in part, without premium or
penalty except for payments under Section 2.15, subject to the requirements of
this Section.

(b) Mandatory Prepayments due to Changes in Exchange Rates.

(i) Determination of Amount Outstanding. On each Quarterly Date and, in
addition, promptly upon the receipt by the Administrative Agent of a Currency
Valuation Notice (as defined below), the Administrative Agent shall determine
the aggregate Revolving Multicurrency Credit Exposure. For the purpose of this
determination, the outstanding principal amount of any Loan that is denominated
in any Foreign Currency shall be deemed to be the Dollar Equivalent of the
amount in the Foreign Currency of such Loan, determined as of such Quarterly
Date or, in the case of a Currency Valuation Notice received by the
Administrative Agent prior to 11:00 a.m., New York City time, on a Business Day,
on such Business Day or, in the case of a Currency Valuation Notice otherwise
received, on the first Business Day after such Currency Valuation Notice is
received. Upon making such determination, the Administrative Agent shall
promptly notify the Multicurrency Lenders and the Borrower thereof.

(ii) Prepayment. If, on the date of such determination the aggregate Revolving
Multicurrency Credit Exposure exceeds 105% of the aggregate amount of the
Multicurrency Commitments as then in effect, the Borrower shall prepay the
Multicurrency Loans (and/or provide cover for LC Exposure as specified in
Section 2.04(k)) within 15 Business Days following such date of determination in
such amounts as shall be necessary so that after giving effect thereto the
aggregate Revolving Multicurrency Credit Exposure does not exceed the
Multicurrency Commitments.

For purposes hereof, “Currency Valuation Notice” means a notice given by the
Required Multicurrency Lenders to the Administrative Agent stating that such
notice is a “Currency Valuation Notice” and requesting that the Administrative
Agent determine the aggregate Revolving Multicurrency Credit Exposure. The
Administrative Agent shall not be required to make more than one valuation
determination pursuant to Currency Valuation Notices within any rolling three
month period.

Any prepayment pursuant to this paragraph shall be applied, first, to
Multicurrency Loans outstanding and second, as cover for LC Exposure.

(c) Mandatory Prepayments due to Borrowing Base Deficiency. In the event that at
any time any Borrowing Base Deficiency shall exist, the Borrower shall prepay
the Loans (or provide cover for Letters of Credit as contemplated by
Section 2.04(k)), or reduce Other Secured Indebtedness that is included in the
Covered Debt Amount, in such amounts as shall be necessary so that such
Borrowing Base Deficiency is immediately cured, provided that (i) the aggregate
amount of such prepayment of Loans (and cover for Letters of Credit) shall be at
least equal to the Revolving Credit Exposure’s ratable share (such ratable share
being determined

 

51



--------------------------------------------------------------------------------

based on the outstanding principal amount of the Revolving Credit Exposures as
compared to the Other Secured Indebtedness) of the aggregate prepayment and
reduction of Other Secured Indebtedness and (ii) if, within five Business Days
after delivery of a Borrowing Base Certificate demonstrating such Borrowing Base
Deficiency (and/or at such other times as the Borrower has knowledge of such
Borrowing Base Deficiency), the Borrower shall present the Administrative Agent
with a reasonably feasible plan to enable such Borrowing Base Deficiency to be
cured within 30 Business Days (which 30-Business Day period shall include the
five Business Days permitted for delivery of such plan), then such prepayment or
reduction shall not be required to be effected immediately but may be effected
in accordance with such plan (with such modifications as the Borrower may
reasonably determine), so long as such Borrowing Base Deficiency is cured within
such 30-Business Day period.

(d) Mandatory Prepayments due to Certain Events Following Commitment Termination
Date.

(i) Asset Sales. In the event that any Obligor shall receive any Net Asset Sale
Proceeds at any time after the Commitment Termination Date, the Borrower shall,
no later than the third Business Day following the receipt of such Net Asset
Sale Proceeds, prepay the Loans and/or cash collateralize outstanding Letters of
Credit in an amount equal to such Net Asset Sale Proceeds, provided that the
Borrower shall only be required to apply such Net Asset Sale Proceeds to prepay
the Loans and/or cash collateralize outstanding Letters of Credit in respect of
non-Portfolio Investments if and to the extent the cumulative aggregate amount
of all Net Asset Sale Proceeds relating to non-Portfolio Investments, from time
to time, exceeds $5,000,000.

(ii) Extraordinary Receipts. In the event that any Obligor shall receive any
Extraordinary Receipts at any time after the Commitment Termination Date, the
Borrower shall, no later than the third Business Day following the receipt of
such Extraordinary Receipts, prepay the Loans and/or cash collateralize
outstanding Letters of Credit in an amount equal to such Extraordinary Receipts,
provided that the Borrower shall only be required to apply such Extraordinary
Receipts to prepay the Loans and/or cash collateralize outstanding Letters of
Credit if the cumulative aggregate amount of such Extraordinary Receipts, from
time to time, exceeds $5,000,000.

(iii) Returns of Capital. In the event that any Obligor shall receive any Return
of Capital at any time after the Commitment Termination Date, the Borrower
shall, no later than the third Business Day following the receipt of such Return
of Capital, prepay the Loans and/or cash collateralize outstanding Letters of
Credit in an amount equal to such Return of Capital.

(iv) Equity Issuances. In the event that the Borrower shall receive any Cash
proceeds from the issuance of Equity Interests of the Borrower at any time after
the Commitment Termination Date, the Borrower shall, no later than the third
Business Day following the receipt of such Cash proceeds, prepay the Loans
and/or cash collateralize outstanding Letters of Credit in an amount equal to
one hundred percent (100%) of such Cash proceeds, net of underwriting discounts
and commissions or similar payments and other fees, commissions, premiums and
other reasonable costs and expenses associated therewith, including reasonable
legal fees and expenses.

 

52



--------------------------------------------------------------------------------

(v) Indebtedness. In the event that any Obligor shall receive any Cash proceeds
from the issuance of Indebtedness at any time after the Commitment Termination
Date, such Obligor shall, no later than the third Business Day following the
receipt of such Cash proceeds, prepay the Loans and/or cash collateralize
outstanding Letters of Credit in an amount equal to one hundred percent
(100%) of such Cash proceeds, net of underwriting discounts and commissions or
other similar payments and other fees, commissions, premiums and reasonable
costs and expenses associated therewith, including reasonable legal fees and
expenses.

(vi) Prepayment of Eurocurrency Loans. To the extent the Loans to be prepaid
from proceeds from any of the events described in subsections (i) through
(v) above are Eurocurrency Loans, the Borrower may defer such prepayment until
the last day of the Interest Period applicable to such Loans, so long as the
Borrower deposits an amount equal to the amount of such prepayment, no later
than the third Business Day following the receipt of such proceeds, into a
segregated collateral account in the name and under the dominion and control of
the Administrative Agent pending application of such amount to the prepayment of
the Loans on the last day of such Interest Period.

(e) Payments Following the Commitment Termination Date. Notwithstanding any
provision to the contrary in Section 2.08 or this Section 2.09, following the
Commitment Termination Date:

(i) no optional prepayment of the Loans of any Class shall be permitted unless
at such time, the Borrower also prepays the Loans of the other Class or, to the
extent no Loans of the other Class are outstanding, provides cash collateral as
contemplated by Section 2.04(k) for outstanding Letters of Credit of such Class,
which prepayment (and cash collateral) shall be made on a pro-rata basis between
each outstanding Class of Revolving Credit Exposure;

(ii) any prepayment of Loans required to be made pursuant to clause (c) above
shall be applied to prepay Loans and cash collateralize outstanding Letters of
Credit on a pro-rata basis between each outstanding Class of Revolving Credit
Exposure; and

(iii) if, in connection with any of the events specified in Section 2.09(d), the
Borrower receives any proceeds from a Return of Capital in an Agreed Foreign
Currency, the Borrower shall pay the then outstanding Loans denominated in such
Agreed Foreign Currency on a pro-rata basis among just the Multicurrency
Lenders, and, if after such payment, the balance of the Loans denominated in
such currency is zero, then if there are any remaining proceeds from such Return
of Capital, the Borrower shall prepay the Loans and cash collateralize
outstanding Letters of Credit on a pro-rata basis between each outstanding Class
of Revolving Credit Exposure.

 

53



--------------------------------------------------------------------------------

(f) Notices, Etc. The Borrower shall notify the Administrative Agent by
telephone (confirmed by telecopy or electronic communication) of any prepayment
hereunder (i) in the case of prepayment of a Eurocurrency Borrowing, not later
than 11:00 a.m., New York City time (or, in the case of a Eurocurrency Borrowing
denominated in a Foreign Currency, 11:00 a.m., London time), three Business Days
before the date of prepayment or (ii) in the case of prepayment of an ABR
Borrowing, not later than 11:00 a.m., New York City time, on the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date, the principal amount of each Borrowing or portion thereof to be
prepaid and, in the case of a mandatory prepayment, a reasonably detailed
calculation of the amount of such prepayment; provided that, if a notice of
prepayment is given in connection with a conditional notice of termination of
the Commitments of a Class as contemplated by Section 2.07, then such notice of
prepayment may be revoked if such notice of termination is revoked in accordance
with Section 2.07. Promptly following receipt of any such notice relating to a
Borrowing, the Administrative Agent shall advise the affected Lenders of the
contents thereof. Each partial prepayment of any Borrowing shall be in an amount
that would be permitted in the case of a Borrowing of the same Type as provided
in Section 2.02, except as necessary to apply fully the required amount of a
mandatory prepayment or scheduled payment. Each prepayment of a Borrowing of a
Class shall be applied ratably to the Loans of such Class included in the
prepaid Borrowing. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.11 and shall be made in the manner specified in
Section 2.08(b).

SECTION 2.10. Fees.

(a) Commitment Fee. The Borrower agrees to pay to the Administrative Agent for
account of each Lender a commitment fee, which shall accrue for the period
beginning on the Restatement Effective Date to but excluding the earlier of the
date such Commitment terminates and the Commitment Termination Date, at a rate
equal to (x) 1.50% per annum on the daily unused amount of the Dollar Commitment
and Multicurrency Commitment, as applicable, of such Lender if such Lender’s
daily Revolving Credit Exposure for such period is less than or equal to
forty-five percent (45%) of such Lender’s Dollar Commitment and Multicurrency
Commitment, as applicable, (y) 0.75% per annum on the daily unused amount of the
Dollar Commitment and Multicurrency Commitment, as applicable, of such Lender if
such Lender’s daily Revolving Credit Exposure for such period is greater than
forty-five percent (45%) and less than or equal to sixty-five percent (65%) of
such Lender’s Dollar Commitment and Multicurrency Commitment, as applicable, and
(z) 0.375% per annum on the daily unused amount of the Dollar Commitment and
Multicurrency Commitment, as applicable, of such Lender if such Lender’s daily
Revolving Credit Exposure for such period is greater than sixty-five percent
(65%) of such Lender’s Dollar Commitment and Multicurrency Commitment, as
applicable. Accrued commitment fees shall be payable within one Business Day
after each Quarterly Date and on the earlier of the date the Commitments of the
respective Class terminate and the Commitment Termination Date, commencing on
the first such date to occur after the Restatement Effective Date. All
commitment fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). For purposes of computing commitment fees, the
Commitment of any Class of a Lender shall be deemed to be used to the extent of
the outstanding Loans and LC Exposure of such Class of such Lender.

 

54



--------------------------------------------------------------------------------

(b) Letter of Credit Fees. The Borrower agrees to pay (i) to the Administrative
Agent for account of each Multicurrency Lender a participation fee with respect
to its participations in Letters of Credit, which shall accrue at a rate per
annum equal to the Applicable Margin applicable to interest on Eurocurrency
Loans on the daily amount of such Lender’s LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) during the period from
and including the Restatement Effective Date to but excluding the later of the
date on which such Lender’s Multicurrency Commitment terminates and the date on
which such Lender ceases to have any LC Exposure, and (ii) to the Issuing Bank a
fronting fee, which shall accrue at the rate of 0.25% per annum on the daily
amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the
Restatement Effective Date to but excluding the later of the date of termination
of the Commitments and the date on which there ceases to be any LC Exposure, as
well as the Issuing Bank’s standard fees with respect to the issuance,
amendment, renewal or extension of any Letter of Credit or processing of
drawings thereunder. Participation fees and fronting fees accrued through and
including each Quarterly Date shall be payable on the third Business Day
following such Quarterly Date, commencing on the first such date to occur after
the Restatement Effective Date; provided that, all such fees with respect to the
Letters of Credit shall be payable on the date on which the Multicurrency
Commitments terminate (the “termination date”), the Borrower shall pay any such
fees that have accrued and that are unpaid on the termination date and, in the
event any Letters of Credit shall be outstanding that have expiration dates
after the termination date, the Borrower shall prepay on the termination date
the full amount of the participation and fronting fees that will accrue on such
Letters of Credit subsequent to the termination date through but not including
the date such outstanding Letters of Credit are scheduled to expire (and in that
connection, the Multicurrency Lenders agree not later than the date two Business
Days after the date upon which the last such Letter of Credit shall expire or be
terminated to rebate to the Borrower the excess, if any, of the aggregate
participation and fronting fees that have been prepaid by the Borrower over the
amount of such fees that ultimately accrue through the date of such expiration
or termination). Any other fees payable to the Issuing Bank pursuant to this
paragraph shall be payable within 10 days after demand. All participation fees
and fronting fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).

(c) Administrative Agent Fees. The Borrower agrees to pay to the Administrative
Agent, for its own account, fees payable in the amounts and at the times
separately agreed upon between the Borrower and the Administrative Agent.

(d) Payment of Fees. All fees payable hereunder shall be paid on the dates due,
in Dollars and immediately available funds, to the Administrative Agent (or to
the Issuing Bank, in the case of fees payable to it) for distribution, in the
case of facility fees and participation fees, to the Lenders entitled thereto.
Fees paid shall not be refundable under any circumstances absent obvious error.
Any fees representing the Borrower’s reimbursement obligations of expenses, to
the extent the requirements of an invoice are not otherwise specified in this
Agreement, shall be due (subject to the other terms and conditions contained
herein) within ten Business Days of the date that the Borrower receives from the
Administrative Agent a reasonably detailed invoice for such reimbursement
obligations.

 

55



--------------------------------------------------------------------------------

SECTION 2.11. Interest.

(a) ABR Loans. The Loans constituting each ABR Borrowing shall bear interest at
a rate per annum equal to the Alternate Base Rate plus the Applicable Margin.

(b) Eurocurrency Loans. The Loans constituting each Eurocurrency Borrowing shall
bear interest at a rate per annum equal to the Adjusted LIBO Rate for the
related Interest Period for such Borrowing plus the Applicable Margin.

(c) Default Interest. Notwithstanding the foregoing clauses (a) and (b), if any
principal of or interest on any Loan or any fee or other amount payable by the
Borrower hereunder is not paid when due, whether at stated maturity, upon
acceleration, by mandatory prepayment or otherwise, such overdue amount shall
bear interest, after as well as before judgment, at a rate per annum equal to
(i) in the case of overdue principal of any Loan, 2% plus the rate otherwise
applicable to such Loan as provided above or (ii) in the case of any other
amount, 2% plus the rate applicable to ABR Loans as provided in paragraph (a) of
this Section.

(d) Payment of Interest. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan in the Currency in which
such Loan is denominated and upon the Maturity Date; provided that (i) interest
accrued pursuant to paragraph (c) of this Section shall be payable on demand,
(ii) in the event of any repayment or prepayment of any Loan (other than a
prepayment of an ABR Loan prior to the Maturity Date), accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurocurrency Borrowing denominated in Dollars prior to the end of the Interest
Period therefor, accrued interest on such Borrowing shall be payable on the
effective date of such conversion.

SECTION 2.12. Market Disruption and Alternate Rate of Interest.

(a) If at the time that the Administrative Agent shall seek to determine the
Reference Bank Rate less than two Reference Banks shall supply a rate to the
Administrative Agent for purposes of determining the Eurocurrency Rate for such
Eurocurrency Borrowing, (i) if such Borrowing shall be requested in Dollars,
then such Borrowing shall be made as an ABR Borrowing at the Alternate Base Rate
and (ii) if such Borrowing shall be requested in any Agreed Foreign Currency,
the Eurocurrency Rate shall be equal to the cost to each Lender to fund its pro
rata share of such Eurocurrency Borrowing (from whatever source and using
whatever methodologies as such Lender may select in its reasonable discretion)
(such rate, the “COF Rate”).

(b) If prior to the commencement of any Interest Period for a Eurocurrency
Borrowing:

(i) the Administrative Agent determines (which determination shall be conclusive
and binding absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the Eurocurrency Rate, as
applicable, for a Loan in the applicable currency or for the applicable Interest
Period; or

 

56



--------------------------------------------------------------------------------

(ii) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the Eurocurrency Rate, as applicable, for a Loan in the
applicable Currency or for the applicable Interest Period will not adequately
and fairly reflect the cost to such Lenders of making or maintaining their Loans
(or its Loan) included in such Borrowing for such Interest Period,

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (A) any Interest
Election Request that requests the conversion of any Eurocurrency Borrowing to,
or continuation of any Eurocurrency Borrowing in the applicable currency or for
the applicable Interest Period, as the case may be, shall be ineffective, (B) if
such Borrowing is requested in Dollars, such Borrowing shall be made as an
ABR Borrowing and (C) if such Borrowing is requested in any Agreed Foreign
Currency, then the Eurocurrency Rate for such Eurocurrency Borrowing shall be at
the COF Rate; provided, further that if the circumstances giving rise to such
notice affect only one Type of Borrowings, then the other Type of Borrowings
shall be permitted.

SECTION 2.13. Computation of Interest. All interest hereunder shall be computed
on the basis of a year of 360 days, except that (a) Eurocurrency Borrowings in
Canadian Dollars, AUD or NZD shall be computed on the basis of a year of 365
days (or 366 days in a leap year) and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day) and
(b) Eurocurrency Borrowings in Pounds Sterling and ABR Borrowings, at times when
the Alternate Base Rate is based on the Prime Rate, shall be computed on the
basis of a year of 365 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day). The applicable
Alternate Base Rate, Adjusted LIBO Rate or Eurocurrency Rate shall be determined
by the Administrative Agent, and such determination shall be conclusive absent
manifest error.

SECTION 2.14. Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, compulsory loan, insurance
charge, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any such reserve requirement reflected in the Adjusted LIBO Rate) or the
Issuing Bank; or

(ii) impose on any Lender or the Issuing Bank or the London interbank market any
other condition, cost or expense, affecting this Agreement or Eurocurrency Loans
made by such Lender or any Letter of Credit or participation therein;

 

57



--------------------------------------------------------------------------------

and the result of any of the foregoing shall be to increase the cost (other than
costs which are (A) Indemnified Taxes, or (B) Taxes described in clauses
(b) through (e) of the definition of Excluded Taxes) to such Lenders of making,
continuing, converting into or maintaining any Eurocurrency Loan (or of
maintaining its obligation to make any such Loan) or to increase the cost (other
than costs which are Taxes) to such Lender or the Issuing Bank of participating
in, issuing or maintaining any Letter of Credit or to reduce the amount of any
sum received or receivable by such Lender or the Issuing Bank hereunder (whether
of principal, interest or otherwise), then the Borrower will pay to such Lender
or the Issuing Bank, as the case may be, in Dollars, such additional amount or
amounts as will compensate such Lender or the Issuing Bank, as the case may be,
for such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or the Issuing Bank determines that any
Change in Law regarding capital or liquidity requirements has or would have the
effect of reducing the rate of return on such Lender’s or the Issuing Bank’s
capital or on the capital of such Lender’s or the Issuing Bank’s holding
company, if any, as a consequence of this Agreement or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the Issuing Bank, to a level below that which such Lender or
the Issuing Bank or such Lender’s or the Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Bank’s policies and the policies of such Lender’s or the
Issuing Bank’s holding company with respect to capital adequacy), by an amount
deemed to be material by such Lender or Issuing Bank, then from time to time the
Borrower will pay to such Lender or the Issuing Bank, as the case may be, in
Dollars, such additional amount or amounts as will compensate such Lender or the
Issuing Bank or such Lender’s or the Issuing Bank’s holding company for any such
reduction suffered.

(c) Certificates from Lenders. A certificate of a Lender or the Issuing Bank
setting forth in reasonable detail the basis for and the calculation of the
amount or amounts, in Dollars, necessary to compensate such Lender or the
Issuing Bank or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section shall be promptly delivered to the Borrower
and shall be conclusive absent manifest error. The Borrower shall pay such
Lender or the Issuing Bank, as the case may be, the amount shown as due on any
such certificate within 10 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or the Issuing
Bank to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s or the Issuing Bank’s right to demand such compensation;
provided that the Borrower shall not be required to compensate a Lender or the
Issuing Bank pursuant to this Section for any increased costs or reductions
incurred more than six months prior to the date that such Lender or the Issuing
Bank, as the case may be, notifies the Borrower of the Change in Law giving rise
to such increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the six-month period referred to above shall be extended to include the period
of retroactive effect thereof.

SECTION 2.15. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period therefor (including as a result of the occurrence of any Commitment
Increase Date or an Event of Default), (b) the conversion of any Eurocurrency

 

58



--------------------------------------------------------------------------------

Loan other than on the last day of an Interest Period therefor, (c) the failure
to borrow, convert, continue or prepay any Loan on the date specified in any
notice delivered pursuant hereto (including, in connection with any Commitment
Increase Date, and regardless of whether such notice is permitted to be
revocable under Section 2.09(f) and is revoked in accordance herewith), or
(d) the assignment as a result of a request by the Borrower pursuant to
Section 2.19(b) of any Eurocurrency Loan other than on the last day of an
Interest Period therefor, then, in any such event, the Borrower shall compensate
each affected Lender for the loss, cost and expense attributable to such event
(excluding loss of anticipated profits). In the case of a Eurocurrency Loan, the
loss to any Lender attributable to any such event shall be deemed to include an
amount determined by such Lender to be equal to the excess, if any, of

(i) the amount of interest that such Lender would pay for a deposit equal to the
principal amount of such Loan denominated in the Currency of such Loan for the
period from the date of such payment, conversion, failure or assignment to the
last day of the then current Interest Period for such Loan (or, in the case of a
failure to borrow, convert or continue, the duration of the Interest Period that
would have resulted from such borrowing, conversion or continuation) if the
interest rate payable on such deposit were equal to the Adjusted LIBO Rate for
such Currency for such Interest Period, over

(ii) the amount of interest that such Lender would earn on such principal amount
for such period if such Lender were to invest such principal amount for such
period at the interest rate that would be bid by such Lender (or an affiliate of
such Lender) for deposits denominated in such Currency from other banks in the
eurocurrency market or in the case of any Non-LIBOR Quoted Currency, in the
relevant market for such Non-LIBOR Quoted Currency, in each case, at the
commencement of such period.

Payment under this Section shall be made upon request of a Lender delivered not
later than ten Business Days following the payment, conversion, or failure to
borrow, convert, continue or prepay that gives rise to a claim under this
Section accompanied by a certificate of such Lender setting forth the amount or
amounts that such Lender is entitled to receive pursuant to this Section, which
certificate shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

SECTION 2.16. Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without deduction for any Taxes, except as required
by applicable law. If any applicable law requires the deduction or withholding
of any Tax from any such payment, then (i) the Borrower shall make such
deductions or withholding, (ii) the Borrower shall pay the full amount deducted
to the relevant Governmental Authority in accordance with applicable law and
(iii) if such Tax is an Indemnified Tax or Other Tax, the sum payable shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section) the
Administrative Agent, Lender or Issuing Bank (as the case may be) receives an
amount equal to the sum it would have received had no such deductions been made.

 

59



--------------------------------------------------------------------------------

(b) Payment of Other Taxes by the Borrower. In addition, the Borrower shall pay
any Other Taxes to the relevant Governmental Authority in accordance with
applicable law.

(c) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, each Lender and the Issuing Bank for, and within 30
Business Days after written demand therefor, pay the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
paid by the Administrative Agent, such Lender or the Issuing Bank, as the case
may be, and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority,
except for any Indemnified Taxes or Other Taxes imposed as a result of the gross
negligence or willful misconduct of the Administrative Agent, such Lender or the
Issuing Bank. A certificate as to the amount of such payment or liability
delivered to the Borrower by a Lender or the Issuing Bank, or by the
Administrative Agent on its own behalf or on behalf of a Lender or the Issuing
Bank, shall be conclusive absent manifest error.

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(e) Foreign Lenders. Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which the
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to the Borrower (with a
copy to the Administrative Agent), at the time or times prescribed by applicable
law or reasonably requested by the Borrower, such properly completed and
executed documentation prescribed by applicable law as will permit such payments
to be made without withholding or at a reduced rate.

In addition, any Foreign Lender, if requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Foreign Lender is subject to backup withholding or
information reporting requirements.

Without limiting the generality of the foregoing, if the Borrower is resident
for tax purposes in the United States, any Foreign Lender shall deliver to the
Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent) whichever of the
following is applicable:

 

60



--------------------------------------------------------------------------------

(i) duly completed copies of Internal Revenue Service Form W-8BEN or Internal
Revenue Service Form W-8BEN-E (as applicable) or any successor form claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

(ii) duly completed copies of Internal Revenue Service Form W-8ECI or any
successor form certifying that the income receivable pursuant to this Agreement
is effectively connected with the conduct of a trade or business in the United
States,

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (A) a certificate to the
effect that such Foreign Lender is not (1) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (2) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (3) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (B) duly
completed copies of Internal Revenue Service Form W-8BEN or Internal Revenue
Service Form W-8BEN-E (as applicable) (or any successor form) certifying that
the Foreign Lender is not a United States Person, or

(iv) any other form including Internal Revenue Service Form W-8IMY as applicable
prescribed by applicable law as a basis for claiming exemption from or a
reduction in United States Federal withholding tax duly completed together with
such supplementary documentation as may be prescribed by applicable law to
permit the Borrower to determine the withholding or deduction required to be
made.

In addition, upon reasonable request of the Borrower or the Administrative
Agent, each Foreign Lender shall deliver such forms promptly upon the expiration
or invalidity of any form previously delivered by such Foreign Lender, provided
it is legally able to do so at the time. Each Foreign Lender shall promptly
notify the Borrower and the Administrative Agent at any time the chief tax
officer of such Foreign Lender becomes aware that it no longer satisfies the
legal requirements to provide any previously delivered form or certificate to
the Borrower (or any other form of certification adopted by the U.S. or other
taxing authorities for such purpose).

(f) United States Lenders. Each Lender and Issuing Bank that is not a Foreign
Lender shall deliver to the Borrower (with a copy to the Administrative Agent),
prior to the date on which such Issuing Bank or Lender becomes a party to this
Agreement, upon the expiration or invalidity of any forms previously delivered
and at times reasonably requested by the Borrower, duly completed copies of
Internal Revenue Service Form W-9 or any successor form.

(g) FATCA. If a payment made to a Lender under any Loan Document would be
subject to United States federal withholding Tax imposed by FATCA if such Lender
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by Law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative

 

61



--------------------------------------------------------------------------------

Agent as may be necessary for the Borrower and the Administrative Agent to
comply with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

(h) Treatment of Certain Refunds. If the Administrative Agent, any Lender or an
Issuing Bank determines, in its sole discretion exercised in good faith, that it
has received a refund or credit (in lieu of such refund) of any Taxes or Other
Taxes as to which it has been indemnified by the Borrower or with respect to
which the Borrower has paid additional amounts pursuant to this Section, it
shall pay to the Borrower an amount equal to such refund (but only to the extent
of indemnity payments made, or additional amounts paid, by the Borrower under
this Section with respect to the Taxes or Other Taxes giving rise to such
refund), net of all reasonable out-of-pocket expenses of the Administrative
Agent, any Lender or an Issuing Bank, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that the Borrower, upon the request of the
Administrative Agent, any Lender or an Issuing Bank, agrees to repay the amount
paid over to the Borrower (plus any penalties, interest or other charges imposed
by the relevant Governmental Authority) to the Administrative Agent, any Lender
or an Issuing Bank in the event the Administrative Agent, any Lender or an
Issuing Bank is required to repay such refund to such Governmental Authority.
Notwithstanding anything to the contrary in this paragraph (h), in no event will
the Administrative Agent, any Lender or any Issuing Bank be required to pay any
amount to the Borrower pursuant to this paragraph (h) the payment of which would
place the Administrative Agent or such Lender in a less favorable net after-Tax
position than the Administrative Agent, such Lender or such Issuing Bank would
have been in if the indemnification payments or additional amounts giving rise
to such refund had never been paid. This subsection shall not be construed to
require the Administrative Agent, any Lender or an Issuing Bank to make
available its tax returns or its books or records (or any other information
relating to its taxes that it deems confidential) to the Borrower or any other
Person.

(i) Survival. Each party’s obligations under this Section 2.16 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

(j) Defined Terms. For purposes of this Section 2.16, the term “applicable law”
includes FATCA.

SECTION 2.17. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) Payments by the Borrower. The Borrower shall make each payment required to
be made by it hereunder (whether of principal, interest, fees or reimbursement
of LC Disbursements, or under Section 2.14, 2.15 or 2.16, or otherwise) or under
any other Loan

 

62



--------------------------------------------------------------------------------

Document (except to the extent otherwise provided therein) prior to 2:00 p.m.,
Local Time, on the date when due, in immediately available funds, without
set-off or counterclaim. Any amounts received after such time on any date may,
in the discretion of the Administrative Agent, be deemed to have been received
on the next succeeding Business Day for purposes of calculating interest
thereon. All such payments shall be made to the Administrative Agent at the
Administrative Agent’s Account, except as otherwise expressly provided in the
relevant Loan Document and except payments to be made directly to the Issuing
Bank as expressly provided herein and payments pursuant to Sections 2.14, 2.15,
2.16 and 9.03, which shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day and, in the case of any payment accruing interest, interest thereon
shall be payable for the period of such extension. All amounts owing under this
Agreement (including commitment fees, payments required under Section 2.14, and
payments required under Section 2.15 relating to any Loan denominated in
Dollars, but not including principal of, and interest on, any Loan denominated
in any Foreign Currency or payments relating to any such Loan required under
Section 2.15 or any reimbursement or cash collateralization of any LC Exposure
denominated in any Foreign Currency, which are payable in such Foreign Currency)
or under any other Loan Document (except to the extent otherwise provided
therein) are payable in Dollars. Notwithstanding the foregoing, if the Borrower
shall fail to pay any principal of any Loan when due (whether at stated
maturity, by acceleration, by mandatory prepayment or otherwise), the unpaid
portion of such Loan shall, if such Loan is not denominated in Dollars,
automatically be redenominated in Dollars on the due date thereof (or, if such
due date is a day other than the last day of the Interest Period therefor, on
the last day of such Interest Period) in an amount equal to the Dollar
Equivalent thereof on the date of such redenomination and such principal shall
be payable on demand; and if the Borrower shall fail to pay any interest on any
Loan that is not denominated in Dollars, such interest shall automatically be
redenominated in Dollars on the due date therefor (or, if such due date is a day
other than the last day of the Interest Period therefor, on the last day of such
Interest Period) in an amount equal to the Dollar Equivalent thereof on the date
of such redenomination and such interest shall be payable on demand.

(b) Application of Insufficient Payments. If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, unreimbursed LC Disbursements, interest and fees of a Class then
due hereunder, such funds shall be applied (i) first, to pay interest and fees
of such Class then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees of such Class then due to such
parties, and (ii) second, to pay principal and unreimbursed LC Disbursements of
such Class then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and unreimbursed LC Disbursements of
such Class then due to such parties.

(c) Pro Rata Treatment. Except to the extent otherwise provided herein: (i) each
Borrowing of a Class shall be made from the Lenders of such Class, and each
termination or reduction of the amount of the Commitments of a Class under
Section 2.07 shall be applied to the respective Commitments of the Lenders of
such Class, pro rata according to the amounts of their respective Commitments of
such Class; (ii) each Borrowing of a Class shall be allocated pro rata among the
Lenders of such Class according to the amounts of their respective

 

63



--------------------------------------------------------------------------------

Commitments of such Class (in the case of the making of Loans) or their
respective Loans of the Class that are to be included in such Borrowing (in the
case of conversions and continuations of Loans); (iii) each payment of
commitment fee under Section 2.10 shall be made for account of the Lenders pro
rata according to the average daily unused amounts of their respective
Commitments; (iv) each payment or prepayment of principal of Loans of a Class by
the Borrower shall be made for account of the Lenders of such Class pro rata in
accordance with the respective unpaid principal amounts of the Loans of such
Class held by them; and (v) each payment of interest on Loans of a Class by the
Borrower shall be made for account of the Lenders of such Class pro rata in
accordance with the amounts of interest on such Loans then due and payable to
such Lenders.

(d) Sharing of Payments by Lenders. If any Lender of a Class shall, by
exercising any right of set-off or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Loans or participations in
LC Disbursements within its Class resulting in such Lender receiving payment of
a greater proportion of the aggregate amount of its Loans and participations in
LC Disbursements and accrued interest thereon of such Class then due than the
proportion received by any other Lender of such Class, then the Lender receiving
such greater proportion shall purchase (for cash at face value) participations
in the Loans and participations in LC Disbursements of other Lenders of such
Class to the extent necessary so that the benefit of all such payments shall be
shared by the Lenders of such Class ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans and
participations in LC Disbursements of such Class; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.

(e) Presumptions of Payment. Unless the Administrative Agent shall have received
notice from the Borrower prior to the date on which any payment is due to the
Administrative Agent for account of the Lenders or the Issuing Bank hereunder
that the Borrower will not make such payment, the Administrative Agent may
assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the Issuing Bank, as the case may be, the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders or the
Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or the Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the Federal Funds Effective Rate.

 

64



--------------------------------------------------------------------------------

(f) Certain Deductions by the Administrative Agent. If any Lender shall fail to
make any payment required to be made by it pursuant to Section 2.04(e), 2.05(b)
or 2.17(e), then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for account of such Lender to satisfy such
Lender’s obligations under such Sections until all such unsatisfied obligations
are fully paid.

SECTION 2.18. Defaulting Lenders.

Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:

(a) commitment fees pursuant to Section 2.10(a) shall cease to accrue on the
unfunded portion of the Commitment of such Defaulting Lender;

(b) the Commitment and Revolving Credit Exposure of such Defaulting Lender shall
not be included in determining whether all Lenders, all Lenders of a Class, the
Required Lenders or the Required Lenders of a Class have taken or may take any
action hereunder (including any consent to any amendment or waiver pursuant to
Section 9.02), provided that any waiver, amendment or modification requiring the
consent of all Lenders (or all Lenders of a Class) or each affected Lender,
including as set forth in Section 9.02(b)(i), (ii), (iii), (iv) or (v), shall
require the consent of such Defaulting Lender;

(c) if any LC Exposure exists at the time a Multicurrency Lender becomes a
Defaulting Lender then:

(i) all or any part of such LC Exposure shall be reallocated among the
non-Defaulting Multicurrency Lenders in accordance with their respective
Applicable Multicurrency Percentages but only to the extent (x) the sum of all
non-Defaulting Lenders’ Multicurrency Revolving Credit Exposures plus such
Defaulting Lender’s LC Exposure does not exceed the total of all non-Defaulting
Lenders’ Multicurrency Commitments, (y) no non-Defaulting Lender’s Multicurrency
Revolving Credit Exposure will exceed such Lender’s Multicurrency Commitment,
and (z) the conditions set forth in Section 4.02 are satisfied at such time (and
unless the Borrower has notified the Administrative Agent at such time, the
Borrower shall be deemed to have represented and warranted that such conditions
are satisfied at such time);

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall, without prejudice to any right or
remedy available to it hereunder or under law, within three Business Days
following notice by the Administrative Agent cash collateralize such Defaulting
Lender’s LC Exposure (after giving effect to any partial reallocation pursuant
to clause (i) above) in accordance with the procedures set forth in
Section 2.04(k) for so long as such LC Exposure is outstanding;

 

65



--------------------------------------------------------------------------------

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.10(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

(iv) if the LC Exposure of the non-Defaulting Multicurrency Lenders is
reallocated pursuant to clause (i) above, then the fees payable to the Lenders
pursuant to Section 2.10(a) and Section 2.10(b) shall be adjusted in accordance
with such non-Defaulting Multicurrency Lenders’ Applicable Multicurrency
Percentages;

(v) if any Defaulting Lender’s LC Exposure is neither cash collateralized nor
reallocated pursuant to this Section 2.18(c), then, without prejudice to any
rights or remedies of the Issuing Bank or any Lender hereunder, all commitment
fees that otherwise would have been payable to such Defaulting Lender (solely
with respect to the portion of such Defaulting Lender’s Commitment that was
utilized by such LC Exposure) and letter of credit fees payable under
Section 2.10(b) with respect to such Defaulting Lender’s LC Exposure shall be
payable to the Issuing Bank until such LC Exposure is cash collateralized and/or
reallocated; and

(vi) no reallocation hereunder shall constitute a waiver or release of any claim
of any party hereunder against a Defaulting Lender arising from that Lender
having become a Defaulting Lender, including any claim of a non-Defaulting
Lender as a result of such non-Defaulting Lender’s increased exposure following
such reallocation; and

(d) so long as any Multicurrency Lender is a Defaulting Lender, the Issuing Bank
shall not be required to issue, amend or increase any Letter of Credit, unless
it is satisfied that the related exposure will be 100% covered by the
Multicurrency Commitments of the non-Defaulting Lenders and/or cash collateral
will be provided by the Borrower in accordance with Section 2.18(c), and
participating interests in any such newly issued or increased Letter of Credit
shall be allocated among non-Defaulting Multicurrency Lenders in a manner
consistent with Section 2.18(c)(i) (and Defaulting Lenders shall not participate
therein).

In the event that the Administrative Agent, the Borrower and the Issuing Bank
each agrees that a Defaulting Lender that is a Multicurrency Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then such Lender shall no longer be deemed a Defaulting Lender, the
Borrower shall no longer be required to cash collateralize any portion of such
Lender’s LC Exposure cash collateralized pursuant to Section 2.18(c)(ii) above
and the LC Exposure of the Multicurrency Lenders shall be readjusted to reflect
the inclusion of such Lender’s Multicurrency Commitment and on such date such
Lender shall purchase at par such of the Loans of the other Multicurrency
Lenders as the Administrative Agent shall determine may be necessary in order
for such Lender to hold such Loans in accordance with its Applicable
Multicurrency Percentage.

 

66



--------------------------------------------------------------------------------

SECTION 2.19. Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.14, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for account of any
Lender pursuant to Section 2.16, then such Lender shall (at the request of the
Borrower) use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.14 or 2.16, as the case may be, in the
future and (ii) would not subject such Lender to any cost or expense not
required to be reimbursed by the Borrower and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 2.14, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for account of any Lender pursuant to
Section 2.16, and, in each case, such Lender has declined or is unable to
designate a different lending office in accordance with clause (a) above, or if
any Lender becomes a Defaulting Lender or is a non-consenting Lender (that the
Borrower is permitted to replace as provided in Section 9.02(d)), then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights (other than its existing rights to
payments pursuant to Section 2.14 and Section 2.16) and obligations under this
Agreement and the other Loan Documents to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent (and, if a Commitment is being
assigned, the Issuing Bank), which consent shall not unreasonably be withheld,
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts,
including, without limitation, any amounts under Section 2.15), (iii) in the
case of any such assignment resulting from a claim for compensation under
Section 2.14 or payments required to be made pursuant to Section 2.16, such
assignment will result in a reduction in such compensation or payments and
(iv) in the case of any assignment as a result of a non-consenting Lender (that
the Borrower is permitted to replace as provided in Section 9.02(d)), the
applicable assignee shall have consented to the applicable amendment, waiver or
consent. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.

(c) Defaulting Lender. If any Lender shall fail to make any payment required to
be made by it pursuant to Section 2.04(e), 2.05 or 9.03(c), then the
Administrative Agent may, in its discretion and notwithstanding any contrary
provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender for the benefit of the
Administrative Agent or the Issuing Bank to satisfy such Lender’s obligations
under such Sections until all such unsatisfied obligations are fully paid,
and/or (ii) hold any such amounts in a segregated account as cash collateral
for, and application to, any future funding obligations of such Lender under
such Sections; in the case of each of (i) and (ii) above, in any order as
determined by the Administrative Agent in its discretion.

 

67



--------------------------------------------------------------------------------

SECTION 2.20. Maximum Rate. Notwithstanding anything herein to the contrary, if
at any time the interest rate applicable to any Loan, together with all fees,
charges and other amounts which are treated as interest on such Loan under
applicable law (collectively, the “Charges”), shall exceed the maximum lawful
rate (the “Maximum Rate”) which may be contracted for, charged, taken, received
or reserved by the Lender holding such Loan, the rate of interest payable in
respect of such Loan hereunder, together with all related Charges, shall be
limited to the Maximum Rate. To the extent lawful, the interest and Charges that
would have been payable in respect of a Loan, but were not payable as a result
of the operation of this Section, shall be cumulated and the interest and
Charges payable to such Lender in respect of other Loans or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon at the Federal Funds Effective Rate to the date
of repayment, shall have been received by such Lender.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lenders that:

SECTION 3.01. Organization; Powers. Each of the Borrower and its Subsidiaries is
duly organized or incorporated, as applicable, validly existing and in good
standing under the laws of the jurisdiction of its organization or
incorporation, as applicable, has all requisite power and authority to carry on
its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required of the
Borrower or such Subsidiary, as applicable.

SECTION 3.02. Authorization; Enforceability. The Transactions are within the
Borrower’s corporate powers and have been duly authorized by all necessary
corporate and, if required, by all necessary stockholder action. This Agreement
has been duly executed and delivered by the Borrower and constitutes, and each
of the other Loan Documents to which it is a party when executed and delivered
will constitute, a legal, valid and binding obligation of the Borrower,
enforceable in accordance with its terms, except as such enforceability may be
limited by (a) bankruptcy, insolvency, reorganization, moratorium or similar
laws of general applicability affecting the enforcement of creditors’ rights and
(b) the application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

 

68



--------------------------------------------------------------------------------

SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except for (i) such as have been or will
be obtained or made and are in full force and effect and (ii) filings and
recordings in respect of the Liens created pursuant to the Security Documents,
(b) will not violate any applicable law or regulation or the charter, by-laws or
other organizational documents of the Borrower or any other Obligors or any
order of any Governmental Authority, (c) will not violate or result in a default
in any material respect under any indenture, agreement or other instrument
binding upon the Borrower or any of its Subsidiaries or assets, or give rise to
a right thereunder to require any payment to be made by any such Person, and
(d) except for the Liens created pursuant to the Security Documents, will not
result in the creation or imposition of any Lien on any asset of the Borrower or
any other Obligors.

SECTION 3.04. Financial Condition; No Material Adverse Change.

(a) Financial Statements. The Borrower has heretofore delivered the audited
consolidated balance sheet and statements of operations, assets and liabilities,
changes in net assets and cash flows of the Borrower and its Subsidiaries as of
and for the year ended December 31, 2015, reported on by Deloitte & Touche LLP,
independent public accountants. Such financial statements present fairly, in all
material respects, the consolidated financial position and results of operations
and cash flows of the Borrower and its consolidated Subsidiaries as of such
dates and for such periods in accordance with GAAP applied on a consistent
basis, subject to, in the case of such interim statements, year-end audit
adjustments and the absence of footnotes. None of the Borrower or any of its
Subsidiaries has on the Restatement Effective Date any material contingent
liabilities, material liabilities for taxes, material unusual forward or
material long-term commitments or material unrealized or material anticipated
losses from any unfavorable commitments not reflected in the financial
statements referred to above.

(b) No Material Adverse Change. Since December 31, 2015, there has not been any
event, development or circumstance that has had or could reasonably be expected
to have a material adverse effect on (i) the business, Portfolio Investments and
other assets, liabilities and financial condition of the Borrower and its
Subsidiaries taken as a whole (excluding in any case a decline in the net asset
value of the Borrower or a change in general market conditions or values of the
Portfolio Investments of the Borrower or any of its Subsidiaries), or (ii) the
validity or enforceability of any of the Loan Documents or the rights or
remedies of the Administrative Agent and the Lenders thereunder.

SECTION 3.05. Litigation; Actions, Suits and Proceedings. There are no actions,
suits, investigations or proceedings by or before any arbitrator or Governmental
Authority now pending against or, to the knowledge of the Borrower, threatened
against or affecting the Borrower or any of its Subsidiaries (i) as to which
there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect or (ii) that involve this
Agreement or the Transactions.

 

69



--------------------------------------------------------------------------------

SECTION 3.06. Compliance with Laws and Agreements. Each of the Borrower and its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. None of the Obligors is subject
to any contract or other arrangement, the performance of which by them could
reasonably be expected to result in a Material Adverse Effect.

SECTION 3.07. Anti-Corruption Laws and Sanctions. The Borrower has implemented
and maintains in effect policies and procedures designed to ensure compliance by
the Borrower, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and the
Borrower, its Subsidiaries and their respective officers and employees and to
the knowledge of the Borrower its directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects and are
not knowingly engaged in any activity that would reasonably be expected to
result in Borrower being designated as a Sanctioned Person. None of (a) the
Borrower, any Subsidiary or any of their respective directors, officers or
employees, or (b) to the knowledge of the Borrower, any agent of the Borrower or
any Subsidiary that will act in any capacity in connection with or benefit from
the credit facility established hereby, is a Sanctioned Person. No Transaction
will violate any Anti-Corruption Law or applicable Sanctions.

SECTION 3.08. Taxes. Each of the Borrower and its Subsidiaries has timely filed
or caused to be filed all material Tax returns and reports required to have been
filed and has paid or caused to be paid all material Taxes required to have been
paid by it, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which such Person has set aside on its books
adequate reserves or (b) to the extent that the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.

SECTION 3.09. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, would reasonably be expected to
result in a Material Adverse Effect.

SECTION 3.10. Disclosure. The Borrower has disclosed to the Administrative Agent
(or filed with the SEC) all agreements and instruments to which it or any of its
Subsidiaries is subject, that if terminated prior to its term, and all other
matters known to it that have occurred, that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect. None of the
written reports, financial statements, certificates or other written information
(other than projections, other forward looking information, information of a
general economic or industry

 

70



--------------------------------------------------------------------------------

specific nature or information relating to third parties) furnished by or on
behalf of the Borrower to the Lenders in connection with the negotiation of this
Agreement and the other Loan Documents or delivered hereunder or thereunder (as
modified or supplemented by other information so furnished), when taken as a
whole, contains any material misstatement of fact or omits to state any material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, the Borrower represents only that
such information was prepared in good faith based upon assumptions believed in
good faith to be reasonable at the time of the preparation thereof (it being
understood that projections are subject to inherent uncertainties and
contingencies which may be outside of the Borrower’s control and that no
assurance can be given that projections will be realized, and that actual
results for the periods covered by projections may differ from the projected
results set forth in such projections and that such differences may be
material).

SECTION 3.11. Investment Company Act; Margin Regulations.

(a) Status as Business Development Company. The Borrower is a “closed-end fund”
that has elected to be regulated as a “business development company” within the
meaning of the Investment Company Act and qualifies as a RIC.

(b) Compliance with Investment Company Act. The business and other activities of
the Borrower and its Subsidiaries, including the making of the Loans hereunder,
the application of the proceeds and repayment thereof by the Borrower and the
consummation of the Transactions contemplated by the Loan Documents do not
result in a material violation or breach in any respect of the provisions of the
Investment Company Act or any rules, regulations or orders issued by the
Securities and Exchange Commission thereunder, in each case, that are applicable
to the Borrower and its Subsidiaries.

(c) Investment Policies. The Borrower is in compliance with all written
investment policies, restrictions and limitations for the Borrower delivered to
the Lenders prior to the Restatement Effective Date (as such investment policies
have been amended, modified or supplemented in a manner not prohibited by clause
(r) of Article VII, the “Investment Policies”), except to the extent that the
failure to so comply could not reasonably be expected to result in a Material
Adverse Effect.

(d) Use of Credit. Neither the Borrower nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose, whether immediate, incidental or ultimate, of buying or
carrying Margin Stock, and no part of the proceeds of any extension of credit
hereunder will be used to buy or carry any Margin Stock.

 

71



--------------------------------------------------------------------------------

SECTION 3.12. Material Agreements and Liens.

(a) Material Agreements. Part A of Schedule II is a complete and correct list of
each credit agreement, loan agreement, indenture, note purchase agreement,
guarantee, letter of credit or other arrangement providing for or otherwise
relating to any Indebtedness for borrowed money or any extension of credit (or
commitment for any extension of credit) to, or guarantee for borrowed money, by
the Borrower or any of its Subsidiaries outstanding on the Restatement Effective
Date, and the aggregate principal or face amount outstanding or that may become
outstanding under each such arrangement in each case as of the Restatement
Effective Date is correctly described in Part A of Schedule II.

(b) Liens. Part B of Schedule II is a complete and correct list of each Lien
securing Indebtedness of any Person outstanding on the Restatement Effective
Date covering any property of the Borrower or any Obligors, and the aggregate
amount of such Indebtedness secured (or that may be secured) by each such Lien
and the property covered by each such Lien is correctly described in Part B of
Schedule II.

SECTION 3.13. Subsidiaries and Investments.

(a) Subsidiaries. Set forth in Part A of Schedule IV is a complete and correct
list of all of the Subsidiaries of the Borrower on the Restatement Effective
Date together with, for each such Subsidiary, (i) the jurisdiction of
organization of such Subsidiary, (ii) each Person holding ownership interests in
such Subsidiary, (iii) the nature of the ownership interests held by each such
Person and the percentage of ownership of such Subsidiary represented by such
ownership interests and (iv) whether such Subsidiary is a Designated Subsidiary
or an Excluded Asset. Except as disclosed in Part A of Schedule IV, (x) the
Borrower owns, free and clear of Liens (other than any lien permitted by
Section 6.02 hereof), and has (and will have) the unencumbered right to vote,
all outstanding ownership interests in each Person shown to be held by it in
Part A of Schedule IV, (y) all of the issued and outstanding capital stock of
each such Person organized as a corporation is validly issued, fully paid and
nonassessable and (z) there are no outstanding Equity Interests with respect to
such Person. Each Subsidiary identified on said Part A of Schedule IV as a
“Designated Subsidiary” qualifies as such under the definition of “Designated
Subsidiary” set forth in Section 1.01.

(b) Investments. Set forth in Part B of Schedule IV is a complete and correct
list of all Investments (other than Investments of the types referred to in
clauses (b), (c) and (d) of Section 6.04) held by any of the Obligors in any
Person on the Restatement Effective Date and, for each such Investment, (x) the
identity of the Person or Persons holding such Investment and (y) the nature of
such Investment. Except as disclosed in Part B of Schedule IV, each of the
Borrower and its Subsidiaries owns, free and clear of all Liens (other than
Liens created pursuant to the Security Documents and other Liens permitted
hereunder), all such Investments.

SECTION 3.14. Properties

(a) Title Generally. Each of the Borrower and the other Obligors has good title
to, or valid leasehold interests in, all its real and personal property material
to its business, except for minor defects in title that do not interfere with
its ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes.

 

72



--------------------------------------------------------------------------------

(b) Intellectual Property. Each of the Borrower and its Subsidiaries owns, or is
licensed to use, all trademarks, tradenames, copyrights, patents and other
intellectual property material to its business, and the use thereof by the
Borrower and its Subsidiaries does not infringe upon the rights of any other
Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

SECTION 3.15. Affiliate Agreements. As of the Restatement Effective Date, the
Borrower has heretofore delivered (to the extent not otherwise publicly filed
with the Securities and Exchange Commission) to each of the Lenders true and
complete copies of each of the Affiliate Agreements as in effect as of the
Restatement Effective Date (including any amendments, supplements or waivers
executed and delivered thereunder and any schedules and exhibits thereto). As of
the date of hereof, each of the Affiliate Agreements is in full force and
effect.

SECTION 3.16. Security Documents. The provisions of the Security Documents are
effective to create in favor of the Collateral Agent for the benefit of the
Secured Parties a legal, valid and enforceable first priority Lien (subject to
Liens permitted by Section 6.02) on all right, title and interest of the
respective Obligors in the Collateral described therein to secure the Secured
Obligations (as defined in the Guarantee and Security Agreement), except for any
failure that would not constitute an Event of Default under Section 8.01(p).
Except for filing of UCC financing statements and filings contemplated hereby
and by the Security Documents, no filing or other action will be necessary to
perfect such Liens to the extent required thereunder, except for the failure to
make any filing that would not constitute an Event of Default under
Section 8.01(p).

SECTION 3.17. EEA Financial Institutions. No Obligor is an EEA Financial
Institution.

ARTICLE IV

CONDITIONS

SECTION 4.01. Restatement Effective Date. This Agreement shall become effective
on the date on which the Administrative Agent shall have received each of the
following documents, each of which shall be satisfactory to the Administrative
Agent (and to the extent specified below, to each Lender) in form and substance
(or such condition shall have been waived in accordance with Section 9.02):

(a) Executed Counterparts. From each party hereto either (i) a counterpart of
this Agreement signed on behalf of such party or (ii) written evidence
satisfactory to the Administrative Agent (which may include telecopy or
electronic transmission of a signed signature page to this Agreement) that such
party has signed a counterpart of this Agreement.

 

73



--------------------------------------------------------------------------------

(b) Fees and Expenses. The Administrative Agent shall have received evidence of
the payment by the Borrower of all fees payable to the Lenders on the
Restatement Effective Date that the Borrower has agreed to pay in connection
with this Agreement (including any fee letter or commitment letter entered into
between the Borrower and the Administrative Agent and the Syndication Agent).
The Borrower shall have paid all reasonable expenses (including the legal fees
of Milbank, Tweed, Hadley & McCloy LLP) for which invoices have been presented
prior to the Restatement Effective Date that the Borrower has agreed to pay in
connection with this Agreement.

(c) Opinion of Counsel to the Obligors. A favorable written opinion (addressed
to the Administrative Agent and the Lenders and dated the Restatement Effective
Date) of Dechert LLP, New York and Maryland counsel for the Obligors, in form
and substance reasonably satisfactory to the Administrative Agent, in
substantially the form of Exhibit C, and in each case covering such other
matters relating to the Obligors, this Agreement or the Transactions as the
Required Lenders shall reasonably request (and the Borrower hereby instructs
such counsel to deliver such opinion to the Lenders and the Administrative
Agent).

(d) Opinion of Special New York Counsel to JPMCB. An opinion, dated the
Restatement Effective Date, of Milbank, Tweed, Hadley & McCloy, LLP, special New
York counsel to JPMCB in substantially the form of Exhibit D (and JPMCB hereby
instructs such counsel to deliver such opinion to the Lenders).

(e) Corporate Documents. Such documents and certificates as the Administrative
Agent or its counsel may reasonably request relating to the organization,
existence and good standing of the Obligors, the authorization of the
Transactions and any other legal matters relating to the Obligors, this
Agreement or the Transactions, all in form and substance satisfactory to the
Administrative Agent and its counsel.

(f) Officer’s Certificate. A certificate, dated the Restatement Effective Date
and signed by the President, a Vice President or a Financial Officer of the
Borrower, confirming compliance with the conditions set forth in the lettered
clauses of the first sentence of Section 4.02.

(g) Liens. Results of a recent lien search in each relevant jurisdiction with
respect to the Borrower and such search shall reveal no liens on any of the
assets of the Obligors except for liens permitted under Section 6.02 or liens to
be discharged on or prior to the Restatement Effective Date pursuant to
documentation reasonably satisfactory to the Administrative Agent.

(h) Guarantee and Security Agreement Confirmation. The Guarantee and Security
Agreement Confirmation, duly executed and delivered by each of the parties to
the Guarantee and Security Agreement.

 

74



--------------------------------------------------------------------------------

(i) Borrowing Base Certificate. A Borrowing Base Certificate as of a date not
more than five days prior to the Restatement Effective Date.

(j) Retiring Lenders. Evidence that each Retiring Lender shall have, as of the
Restatement Effective Date, received repayment in full of its outstanding Loans
and all accrued and unpaid interest, facility fees, Letter of Credit
participation fees, and any other amounts owing to such Retiring Lender under
the Existing Credit Facility.

(k) Restatement Effective Date Adjustments. Evidence that each Continuing Lender
shall have, as of the Restatement Effective Date, received payment in full of
all accrued and unpaid interest, facility fees and Letter of Credit
participation fees owing to such Lender under the Existing Credit Facility and
the Borrowings and other adjustments to the Loans described in Section 2.02(e)
shall have occurred.

(l) Valuation Policy. A copy of the Valuation Policy.

(m) Know Your Customer documentation. All documentation and other information
required by applicable “know your customer” and anti-money laundering rules and
regulations.

(n) Other Documents. Such other documents as the Administrative Agent or any
Lender or special New York counsel to JPMCB may reasonably request.

The Administrative Agent shall notify the Borrower and the Lenders of the
Restatement Effective Date, and such notice shall be conclusive and binding.

SECTION 4.02. Each Credit Event. The obligation of each Lender to make any Loan,
and of the Issuing Bank to issue, amend, renew or extend any Letter of Credit,
is additionally subject to the satisfaction of the following conditions:

(a) the representations and warranties of the Borrower set forth in this
Agreement and in the other Loan Documents shall be true and correct in all
material respects (unless the relevant representation and warranty already
contains a materiality qualifier or, in the case of the representations and
warranties in Sections 3.01 (first sentence with respect to the Obligors), 3.02,
3.04, 3.11 and 3.15 of this Agreement, and in Sections 2.01, 2.02 and 2.04
through 2.08 of the Guarantee and Security Agreement, in each such case, such
representation and warranty shall be true and correct in all respects) on and as
of the date of such Loan or the date of issuance, amendment, renewal or
extension of such Letter of Credit, as applicable, or, as to any such
representation or warranty that refers to a specific date, as of such specific
date;

(b) at the time of and immediately after giving effect to such Loan or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be
continuing; and

 

75



--------------------------------------------------------------------------------

(c) either (i) the aggregate Covered Debt Amount (after giving effect to such
extension of credit) shall not exceed the Borrowing Base reflected on the
Borrowing Base Certificate most recently delivered to the Administrative Agent
or (ii) the Borrower shall have delivered an updated Borrowing Base Certificate
demonstrating that the Covered Debt Amount (after giving effect to such
extension of credit) shall not exceed the Borrowing Base after giving effect to
such extension of credit as well as any concurrent acquisitions of Portfolio
Investments or payment of outstanding Loans or Permitted Indebtedness or
Indebtedness incurred pursuant to Section 6.01(g).

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in the preceding
sentence. For the avoidance of doubt, the conversion or continuation of a
Borrowing as the same or a different Type (without increase in the principal
amount thereof) shall not be considered to be the making of a Loan.

ARTICLE V

AFFIRMATIVE COVENANTS

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees due and payable hereunder (other than
Unasserted Contingent Obligations) shall have been paid in full and all Letters
of Credit shall have expired or been terminated and all LC Disbursements shall
have been reimbursed, the Borrower covenants and agrees with the Lenders that:

SECTION 5.01. Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent for distribution to each Lender:

(a) within 90 days after the end of each fiscal year of the Borrower, the
audited consolidated balance sheet and related statements of operations, assets
and liabilities, changes in net assets and cash flows of the Borrower and its
consolidated Subsidiaries as of the end of and for such year, setting forth in
each case in comparative form the figures for the previous fiscal year, all
reported on by Deloitte & Touche LLP or other independent public accountants of
recognized national standing to the effect that such consolidated financial
statements present fairly in all material respects the financial condition and
results of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied; provided that
the requirements set forth in this clause (a) may be fulfilled by providing to
the Administrative Agent for distribution to the Lenders the report filed by the
Borrower with the SEC on Form 10-K for the applicable fiscal year;

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower, the consolidated balance sheet and related
statements of operations, assets and liabilities, changes in net assets and cash
flows and cash flows of the Borrower and its consolidated Subsidiaries as of the
end of and for such fiscal quarter

 

76



--------------------------------------------------------------------------------

and the then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for (or, in the case of the balance sheet, as of
the end of) the corresponding period or periods of the previous fiscal year, all
certified by a Financial Officer of the Borrower as presenting fairly in all
material respects the financial condition and results of operations of the
Borrower and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied, subject to normal year-end audit adjustments and
the absence of footnotes; provided that the requirements set forth in this
clause (b) may be fulfilled by providing to the Administrative Agent for
distribution to the Lenders the report filed by the Borrower with the SEC on
Form 10-Q for the applicable quarterly period;

(c) concurrently with any delivery of financial statements under clause (a) or
(b) of this Section, a certificate of a Financial Officer of the Borrower
(i) certifying as to whether the Borrower has knowledge that a Default has
occurred or is occurring during the applicable period and, if a Default has
occurred or is occurring, specifying the details thereof and any action taken or
proposed to be taken with respect thereto, (ii) setting forth reasonably
detailed calculations demonstrating compliance with Sections 6.01(b) and (g),
6.02(d), 6.04(d), 6.05(b), (c) and (e) and 6.07 and (iii) to the extent not
previously disclosed on a Form 10-K or Form 10-Q previously filed by the
Borrower with the SEC, stating whether any change in GAAP as applied by (or in
the application of GAAP by) the Borrower has occurred since the date of the
audited financial statements referred to in Section 3.04 and, if any such change
has occurred, specifying the effect as determined by the Borrower of such change
on the financial statements accompanying such certificate;

(d) as soon as available and in any event not later than the last Business Day
of the calendar month following each monthly accounting period (ending on the
last day of each calendar month) of the Borrower, a Borrowing Base Certificate
as at the last day of such accounting period presenting the Borrower’s
computation (and including the rationale for any industry reclassification and a
comparison to show changes from the Borrowing Base Certificate from the
immediately prior period) and including a certification of a Financial Officer
as to compliance with Section 6.03(d) and 6.04(d) during the period covered by
such Borrowing Base Certificate;

(e) promptly but no later than five Business Days after the Borrower shall at
any time have knowledge that there is a Borrowing Base Deficiency, a Borrowing
Base Certificate as at the date the Borrower has knowledge of such Borrowing
Base Deficiency indicating the amount of the Borrowing Base Deficiency as at the
date the Borrower obtained knowledge of such deficiency and the amount of the
Borrowing Base Deficiency as of the date not earlier than one Business Day prior
to the date the Borrowing Base Certificate is delivered pursuant to this
paragraph;

(f) promptly upon receipt thereof, copies of (x) all significant and non-routine
reports and (y) reports stating that material deficiencies exist in the
Borrower’s internal controls or procedures or any other matter that could
reasonably be expected to result in a Material Adverse Effect submitted to
management or the board of directors of Borrower by the Borrower’s independent
public accountants in connection with each annual, interim or special audit or
review of any type of the financial statements or related internal control
systems of the Borrower or any of its Subsidiaries delivered by such accountants
to the management or board of directors of the Borrower;

 

77



--------------------------------------------------------------------------------

(g) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by any of the
Obligors with the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of the functions of said Commission, or with
any national securities exchange, as the case may be;

(h) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
of its Subsidiaries, or compliance with the terms of this Agreement and the
other Loan Documents, as the Administrative Agent or any Lender may reasonably
request;

(i) within 45 days after the end of each fiscal quarter of the Borrower, all
external valuation reports relating to the Portfolio Investments delivered by
the Approved Third-Party Appraiser in connection with the quarterly appraisals
of Unquoted Investments (provided that any recipient of such reports executes
and delivers any non-reliance letter, release, confidentiality agreement or
similar agreements required by such Approved Third-Party Appraiser);

(j) within 45 days after the end of each fiscal quarter of the Borrower, any
report that the Borrower receives from the Custodian listing the Portfolio
Investments, as of the end of such fiscal quarter, held in the Collateral
Account; provided that the Borrower shall use its commercially reasonable
efforts to cause the Custodian to provide such report;

(k) within forty-five (45) days after the end of the first three (3) fiscal
quarters of each fiscal year of the Borrower and ninety (90) days after the end
of each fiscal year of the Borrower, a schedule setting forth in reasonable
detail with respect to each Portfolio Investment where there has been a realized
gain or loss in the most recently completed fiscal quarter, (i) the cost basis
of such Portfolio Investment, (ii) the proceeds received with respect to such
Portfolio Investment representing repayments of principal during the most
recently ended fiscal quarter, and (iii) any other amounts received with respect
to such Portfolio Investment representing exit fees or prepayment penalties
during the most recently ended fiscal quarter;

(l) within forty-five (45) days after the end of the first three (3) fiscal
quarters of each fiscal year of the Borrower and ninety (90) days after the end
of each fiscal year of the Borrower, a schedule setting forth in reasonable
detail with respect to each Portfolio Investment, (i) the aggregate amount of
all capitalized paid-in-kind interest for such Portfolio Investment during the
most recently ended fiscal quarter and (ii) the aggregate amount of all
paid-in-kind interest collected during the most recently ended fiscal quarter;

 

78



--------------------------------------------------------------------------------

(m) within forty-five (45) days after the end of the first three (3) fiscal
quarters of each fiscal year of the Borrower and ninety (90) days after the end
of each fiscal year of the Borrower, a schedule setting forth in reasonable
detail with respect to each Portfolio Investment, (i) the amortized cost of each
Portfolio Investment as of the end of such fiscal quarter, (ii) the fair market
value of each Portfolio Investment as of the end of such fiscal quarter, and
(iii) the unrealized gains or losses as of the end of such fiscal quarter;

(n) within forty-five (45) days after the end of the first three (3) fiscal
quarters of each fiscal year of the Borrower and ninety (90) days after the end
of each fiscal year of the Borrower, a schedule setting forth in reasonable
detail with respect to each Portfolio Investment the change in unrealized gains
and losses for such quarter. Such schedule will report the change in unrealized
gains and losses by Portfolio Investment by showing the unrealized gain or loss
for each Portfolio Investment as of the last day of the preceding fiscal quarter
compared to the unrealized gain or loss for such Portfolio Investment as of the
last day of the most recently ended fiscal quarter; and

(o) within forty-five (45) days after the end of the first three (3) fiscal
quarters of each fiscal year of the Borrower and ninety (90) days after the end
of each fiscal year of the Borrower, an updated Schedule VIII.

Notwithstanding anything in this Section 5.01 to the contrary, the Borrower
shall be deemed to have satisfied the requirements of this Section 5.01 (other
than Sections 5.01(c), (d) and (e)) if the reports, documents and other
information of the type otherwise so required are publicly available when
required to be filed on EDGAR at the www.sec.gov website or any successor
service provided by the Securities and Exchange Commission, provided notice of
such availability is provided to the Administrative Agent at or prior to the
time period required by this Section 5.01.

SECTION 5.02. Notices of Material Events. The Borrower will furnish to the
Administrative Agent for distribution to each Lender prompt written notice of
the following:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any of its Affiliates that, if adversely determined, could reasonably be
expected to result in a Material Adverse Effect;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, would reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$25,000,000; and

(d) any other development (excluding matters of a general economic, financial or
political nature to the extent that they could not reasonably be expected to
have a disproportionate effect on the Borrower) that results in, or could
reasonably be expected to result in, a Material Adverse Effect.

 

79



--------------------------------------------------------------------------------

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

SECTION 5.03. Existence; Conduct of Business. The Borrower will, and will cause
each of its Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.03.

SECTION 5.04. Payment of Obligations. The Borrower will, and will cause each of
its Subsidiaries to, pay its obligations, including tax liabilities and material
contractual obligations, that, if not paid, could reasonably be expected to
result in a Material Adverse Effect before the same shall become delinquent or
in default, except where (a) the validity or amount thereof is being contested
in good faith by appropriate proceedings, (b) the Borrower or such Subsidiary
has set aside on its books adequate reserves with respect thereto in accordance
with GAAP and (c) the failure to make payment pending such contest could not
reasonably be expected to result in a Material Adverse Effect.

SECTION 5.05. Maintenance of Properties; Insurance. The Borrower will, and will
cause each of its Subsidiaries to, (a) keep and maintain all property material
to the conduct of its business in good working order and condition, ordinary
wear and tear excepted, and (b) maintain, with financially sound and reputable
insurance companies, insurance in such amounts and against such risks as are
customarily maintained by companies engaged in the same or similar business
operating in the same or similar locations.

SECTION 5.06. Books and Records; Inspection Rights. The Borrower will, and will
cause each of its Subsidiaries to, keep books of record and account in
accordance with GAAP. The Borrower will, and will cause each other Obligor to,
permit any representatives designated by the Administrative Agent or any Lender,
upon reasonable prior notice, to visit and inspect its properties during
business hours, to examine and make extracts from its books and records
(including books and records maintained by it in its capacity as a “servicer” in
respect of any Designated Subsidiary or other Excluded Assets, or in a similar
capacity with respect to any other Designated Subsidiary, but only to the extent
the Borrower is not prohibited from disclosing such information or providing
access to such information, and any books, records and documents held by the
Custodian), and to discuss its affairs, finances and condition with its officers
and independent accountants, all at such reasonable times and as often as
reasonably requested, in each case, to the extent such inspection or requests
for such information are reasonable and such information can be provided or
discussed without violation of law, rule, regulation or contract; provided that
the Borrower shall

 

80



--------------------------------------------------------------------------------

be entitled to have its representatives and advisors present during any
inspection of its books and records and during any discussion with its
independent auditors; provided further that Borrower shall not be responsible
for the costs and expenses of the Administrative Agent and the Lenders for more
than two such visits and inspections in any calendar year unless an Event of
Default shall have occurred and be continuing.

SECTION 5.07. Compliance with Laws. The Borrower will, and will cause each of
its Subsidiaries to, comply with all laws, rules, regulations, including the
Investment Company Act, any applicable rules, regulations or orders issued by
the Securities and Exchange Commission thereunder and orders of any other
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

SECTION 5.08. Certain Obligations Respecting Subsidiaries; Further Assurances.

(a) Subsidiary Guarantors. In the event that (1) any Obligor shall form or
acquire any new Domestic Subsidiary (other than an Excluded Asset) or (2) any
Excluded Asset that is a Domestic Subsidiary shall no longer constitute an
“Excluded Asset” pursuant to the definition thereof (in which case such Person
shall be deemed to be a “new” Domestic Subsidiary for purposes of this
Section 5.08), the Borrower will cause, within 30 days of the formation or
acquisition thereof, such new Domestic Subsidiary to become a “Subsidiary
Guarantor” (and, thereby, an “Obligor”) under a Guarantee Assumption Agreement
and to deliver such proof of corporate or other action, incumbency of officers,
opinions of counsel, if such new Domestic Subsidiary is a material subsidiary,
and other documents as is consistent with those delivered by the Borrower
pursuant to Section 4.01 upon the Restatement Effective Date or as the
Administrative Agent shall have requested.

(b) Ownership of Subsidiaries. The Borrower will, and will cause each of its
Subsidiaries to, take such action from time to time as shall be necessary to
ensure that each of its Subsidiaries is a wholly owned Subsidiary (other than
any Subsidiary that is an Excluded Asset).

(c) Further Assurances. The Borrower will, and will cause each of the Subsidiary
Guarantors to, take such action from time to time as shall reasonably be
requested by the Administrative Agent to effectuate the purposes and objectives
of this Agreement. Without limiting the generality of the foregoing, the
Borrower will, and will cause each of the Subsidiary Guarantors to, take such
action from time to time (including filing appropriate Uniform Commercial Code
financing statements and executing and delivering such assignments, security
agreements and other instruments) as shall be reasonably requested by the
Administrative Agent

(i) to create, in favor of the Collateral Agent for the benefit of the Lenders
(and any affiliate thereof that is a party to any Hedging Agreement entered into
with the Borrower) and the holders of any Other Secured Indebtedness, perfected
security interests

 

81



--------------------------------------------------------------------------------

and Liens in the Collateral; provided that any such security interest or Lien
shall be subject to the relevant requirements of the Security Documents;
provided further, that in the case of any Collateral consisting of voting stock
of any Controlled Foreign Corporation, such security interest shall be limited
to 65% of the issued and outstanding voting stock of such Controlled Foreign
Corporation that is directly held by an Obligor,

(ii) subject to Section 7.04 of the Guarantee and Security Agreement, to cause
any bank or securities intermediary (within the meaning of the
Uniform Commercial Code) to enter into such arrangements with the Collateral
Agent as shall be appropriate in order that the Collateral Agent has “control”
over each bank account or securities account of the Obligors (other than
Excluded Accounts (as defined in the Guarantee and Security Agreement)) and in
that connection, the Borrower agrees to cause all cash and other proceeds of
Portfolio Investments received by any Obligor to be promptly deposited into such
an account (or otherwise delivered to, or registered in the name of, the
Collateral Agent) and, until such deposit, delivery or registration such cash
and other proceeds shall be held in trust by the Borrower for and as the
property of the Collateral Agent and shall not be commingled with any other
funds or property of such Obligor or of any Designated Subsidiary or other
Person (including with any money or financial assets of any Obligor in its
capacity as “servicer” for any Designated Subsidiary or any other Excluded
Asset, or any money or financial assets of any Excluded Asset),

(iii) (a) in the case of any Portfolio Investment held by an Excluded Asset,
including any cash collection related thereto, ensure that such Portfolio
Investment shall not be held in the account subject to the Custodian Agreement
or any other account of any Obligor; and (b) in the event that any
non-possessory Portfolio Investment is held directly by an Obligor in any Person
and any Excluded Asset that is a Subsidiary also holds the same type of
Investment in such Person, the Borrower will (1) cause such Excluded Asset to
execute a customary acknowledgement to confirm that such Excluded Asset does not
have any Liens or ownership interests in the portion of such Portfolio
Investment held directly by such Obligor, (2) will use its commercially
reasonable efforts to cause any (x) custodian, account bank or securities
intermediary acting on behalf of such Excluded Asset or (y) trustee or
representative acting for any lender extending credit to such Excluded Asset to
execute and deliver a customary acknowledgment to confirm that such custodian,
account bank, securities intermediary, trustee or representative does not have a
Lien or ownership interest in, or rights to, such Portfolio Investment held
directly by such Obligor, and (3) will use its commercially reasonable efforts
to cause any custodian that holds documentation on behalf of both the Obligors
and any Excluded Asset to provide access to such documentation consistent with
the provisions of Section 5.06,

(iv) in the case of any Portfolio Investment consisting of a Bank Loan that does
not constitute all of the credit extended to the underlying borrower under the
relevant underlying loan documents and an Excluded Asset holds any interest in
the loans or other extensions of credit under such loan documents, (x) cause
such Excluded Asset to be party to such underlying loan documents as a “lender”
having a direct interest (or a participation not acquired from an Obligor) in
such underlying loan documents and the extensions of credit thereunder and
(y) ensure that, subject to Section 5.08(c)(v) below,

 

82



--------------------------------------------------------------------------------

all amounts owing to such Obligor or Excluded Asset by the underlying borrower
or other obligated party are remitted by such borrower or obligated party (or
the applicable administrative agents, collateral agents or equivalent Person)
directly to the accounts of such Obligor and such Excluded Asset,

(v) in the event that any Obligor is acting as an agent or administrative agent
under any loan documents with respect to any Bank Loan that does not constitute
all of the credit extended to the underlying borrower under the relevant
underlying loan documents, ensure that all funds held by such Obligor in such
capacity as agent or administrative agent is segregated from all other funds of
such Obligor and clearly identified as being held in an agency capacity, and

(vi) cause all credit or loan agreements, any notes and all assignment and
assumption agreements relating to any Portfolio Investment constituting part of
the Collateral to be held by (x) the Collateral Agent or (y) the Custodian
pursuant to the terms of the Custodian Agreement (or another custodian
reasonably satisfactory to the Administrative Agent), or pursuant to an
appropriate intercreditor agreement, so long as the Custodian (or custodian) has
agreed to grant access to such loan and other documents to the Administrative
Agent pursuant to an access or similar agreement between the Borrower and such
Custodian (or custodian) in form and substance reasonably satisfactory to the
Administrative Agent; provided that Borrower’s obligation to deliver underlying
documentation may be satisfied by delivery of copies of such agreements.

Notwithstanding anything to the contrary contained herein, if any instrument,
promissory note, agreement, document or certificate held by the Custodian is
destroyed or lost not as a result of any action of the Borrower, then any
original of such instrument, promissory note, agreement, document or certificate
shall be deemed held by the Custodian for all purposes hereunder, provided that,
when the Borrower has actual knowledge of any such destroyed or lost instrument,
promissory note, agreement, document or certificate, it uses all commercially
reasonable efforts to obtain from the underlying borrower, and deliver to the
Custodian, a replacement instrument, promissory note, agreement, document or
certificate.

SECTION 5.09. Use of Proceeds. The Borrower will use the proceeds of the Loans
only for general corporate purposes of the Borrower in the ordinary course of
business, including making distributions not prohibited by the Loan Documents
and the acquisition and funding (either directly or through one or more
wholly-owned Subsidiary Guarantors) of Portfolio Investments; provided that
neither the Administrative Agent nor any Lender shall have any responsibility as
to the use of any of such proceeds. No part of the proceeds of any Loan will be
used in violation of applicable law or, directly or indirectly, for the purpose,
whether immediate, incidental or ultimate, of buying or carrying any Margin
Stock. Margin Stock shall be purchased by the Obligors only with the proceeds of
Indebtedness not directly or indirectly secured by Margin Stock (within the
meaning of Regulation U), or with the proceeds of equity capital of the
Borrower. The Borrower will not request any Borrowing or Letter of Credit, and
the Borrower shall not use, and shall procure that its Subsidiaries and its or
their respective directors, officers, employees and agents shall not use, the
proceeds of any Borrowing or Letter of Credit (A) in furtherance of an offer,
payment,

 

83



--------------------------------------------------------------------------------

promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws, (B) for
the purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, or
(C) in any manner that would result in the violation of any Sanctions applicable
to any party hereto.

SECTION 5.10. Status of RIC and BDC. The Borrower shall at all times maintain
its status as a RIC under the Code, and as a “business development company”
under the Investment Company Act.

SECTION 5.11. Investment and Valuation Policies. The Borrower shall promptly
advise the Lenders and the Administrative Agent of any material change in either
its Investment Policies or Valuation Policy.

SECTION 5.12. Portfolio Valuation and Diversification, Etc.

(a) Industry Classification Groups. For purposes of this Agreement, the
Borrower, in its reasonable determination, shall assign each Portfolio
Investment (other than the Equity Interests in an Excluded Asset) to an Industry
Classification Group. To the extent that any such Portfolio Investment is not
correlated with the risks of other Portfolio Investments in an Industry
Classification Group established by Moody’s, such Portfolio Investment may be
assigned by the Borrower to an Industry Classification Group that is more
closely correlated to such Portfolio Investment. In the absence of any
correlation, the Borrower shall be permitted, upon notice to the Administrative
Agent for distribution to each Lender to create up to three additional industry
classification groups for purposes of this Agreement.

(b) Portfolio Valuation Etc.

(i) Settlement Date Basis. For purposes of this Agreement, all determinations of
whether an investment is to be included as a Portfolio Investment shall be
determined on a settlement-date basis (meaning that any investment that has been
purchased will not be treated as a Portfolio Investment until such purchase has
settled, and any Portfolio Investment which has been sold will not be excluded
as a Portfolio Investment until such sale has settled), provided that no such
investment shall be included as a Portfolio Investment to the extent it has not
been paid for in full.

(ii) Determination of Values. The Borrower will conduct reviews of the value to
be assigned to each of its Portfolio Investments (other than the Equity
Interests in an Excluded Asset) as follows:

(A) Quoted Investments—External Review. With respect to Portfolio Investments
(including Cash Equivalents) for which market quotations are readily available
(“Quoted Investments”), the Borrower shall, not less frequently than once each
calendar week, determine the market value of such Portfolio Investments which
shall, in each case, be determined in accordance with one of the following
methodologies (as selected by the Borrower):

 

84



--------------------------------------------------------------------------------

(w) in the case of public and 144A securities, the average of the bid prices as
determined by two Approved Dealers selected by the Borrower,

(x) in the case of bank loans, the average of the bid prices as determined by
two Approved Dealers selected by the Borrower or an Approved Pricing Service
which makes reference to at least two Approved Dealers with respect to such bank
loans,

(y) in the case of any Quoted Investment traded on an exchange, the closing
price for such Portfolio Investment most recently posted on such exchange, and

(z) in the case of any other Quoted Investment, the fair market value thereof as
determined by an Approved Pricing Service; and

(B) Unquoted Investments- External Review. With respect to Portfolio Investments
for which market quotations are not readily available (“Unquoted Investments”),
the Borrower shall value such Unquoted Investments quarterly in a manner
consistent with its “Net Asset Valuation Policy”, as the same may be amended,
supplemented, waived or otherwise modified from time to time consistent with
standard industry practice and in a manner not prohibited by this Agreement (the
“Valuation Policy”), including valuation of at least 35% by value of all
Unquoted Investments included in the Borrowing Base using the assistance of an
Approved Third Party Appraiser.

(C) Internal Review. The Borrower shall conduct an internal review of the
aggregate value of the Portfolio Investments included in the Borrowing Base, and
of the Borrowing Base, at least once each calendar week which shall take into
account any events of which the Borrower has knowledge that materially adversely
affects the aggregate value of the Portfolio Investments included in the
Borrowing Base or the Borrowing Base. If, based upon such weekly internal
review, the Borrower determines that a Borrowing Base Deficiency exists, then
the Borrower shall, within five Business Days as provided in Section 5.01(c),
deliver a Borrowing Base Certificate reflecting the new amount of the Borrowing
Base and shall take the actions, and make the payments and prepayments (and
provide cover for Letters of Credit), all as more specifically set forth in
Section 2.09(c).

(D) Failure to Determine Values. If the Borrower shall fail to determine the
value of any Portfolio Investment as at any date pursuant to the requirements of
the foregoing sub-clauses (A) through (C), the “Value” of such Portfolio
Investment as at such date shall be deemed to be zero; provided that, in no
event shall any Portfolio Investment be valued pursuant to the foregoing
requirements less frequently than annually.

 

85



--------------------------------------------------------------------------------

(iii) Scheduled Testing of Values.

(A) Each April 30, July 31, October 31 and February 28 of each calendar year,
commencing on February 28, 2016 (or such other dates as are agreed to by the
Borrower and the Administrative Agent, but in no event less frequently than once
per calendar quarter, each a “Valuation Testing Date”), the Administrative Agent
through an Independent Valuation Provider will test the values determined
pursuant to Section 5.12(b)(ii) above of those Unquoted Investments included in
the Borrowing Base selected by the Administrative Agent; provided, that the
aggregate fair value of such Unquoted Investments tested on any Valuation
Testing Date will be equal to the Tested Amount (as defined below) (or as near
thereto as reasonably practical). For the avoidance of doubt, Unquoted
Investments that are part of the Collateral but not included in the Borrowing
Base shall not be subject to testing under this Section 5.12(b)(iii). The
Administrative Agent shall, to the extent permitted under the terms of its
engagement with the Independent Valuation Provider, promptly provide to the
Borrower and to the agent for any holder of Permitted Indebtedness as directed
by the Borrower copies of all reports prepared pursuant to this
Section 5.12(b)(iii) by the Independent Valuation Provider, it being understood
that such reports will be provided without representation or warranty and may
not be relied upon by an such Person.

(B) For purposes of this Agreement, the “Tested Amount” shall be equal to the
greater of: (i) an amount equal to (y) 125% of the Covered Debt Amount (as of
the applicable Valuation Testing Date) minus (z) the sum of the values of all
Cash and all Quoted Investments included in the Borrowing Base (as of the
applicable Valuation Testing Date) and (ii) 10% of the aggregate value of all
Unquoted Investments included in the Borrowing Base (as of the applicable
Valuation Testing Date); provided, however, in no event shall more than 25% (or,
if clause (ii) applies, 10%, or as near thereto as reasonably practicable) of
the aggregate value of the Unquoted Investments in the Borrowing Base be tested
by the Independent Valuation Provider in respect of any applicable Valuation
Testing Date.

(C) With respect to any Unquoted Investment, if the value of such Unquoted
Investment determined pursuant to Section 5.12(b)(ii) is not more than the
lesser of (1) five (5) points more than the midpoint of the valuation range
(expressed as a percent of par) provided by the Independent Valuation Provider
(provided that the value of such Unquoted Investment is customarily quoted as a
percentage of par) and (2) 110% of the midpoint of the valuation range provided
by the Independent Valuation Provider, then the value for such Unquoted
Investment determined in accordance with Section 5.12(b)(ii) shall continue to
be used as the “Value” for purposes of this Agreement. If the value of any
Unquoted Investment determined pursuant to Section 5.12(b)(ii) is more than the
lesser of the values set forth in clause (C)(1) and (2) (to the extent
applicable), then for such Portfolio Investment, the “Value” for purposes of
this Agreement shall become the lesser of (x) the highest value of the valuation
range provided by the Independent Valuation Provider, (y) five (5) points more
than the midpoint of the valuation range

 

86



--------------------------------------------------------------------------------

(expressed as a percent of par) provided by the Independent Valuation Provider
(provided that the value of such Unquoted Investment is customarily quoted as a
percentage of par) and (z) 110% of the midpoint of the valuation range provided
by the Independent Valuation Provider. For the avoidance of doubt, any values
determined by the Independent Valuation Provider pursuant to this
Section 5.12(b)(iii) or Section 5.12(b)(iv) shall be used solely for purposes of
determining the “Value” of a Portfolio Investment under this Agreement and shall
not be deemed to be the fair value of such asset as required under ASC 820, for
purposes of the Borrower’s financial statements and the Investment Company Act.

(iv) Supplemental Testing of Values.

(A) Notwithstanding the foregoing, the Administrative Agent, individually or at
the request of the Required Lenders, shall at any time have the right to
request, in its reasonable discretion, any Portfolio Investment included in the
Borrowing Base with a value determined pursuant to Section 5.12(b)(ii) to be
independently tested by the Independent Valuation Provider. There shall be no
limit on the number of such tests that may be requested by the Administrative
Agent in its reasonable discretion; provided that, all such tests shall be
conducted in such a manner not disruptive in any material respect to the
business of the Borrower. The Administrative Agent shall notify the Borrower of
its receipt of the final results of any such test promptly upon its receipt
thereof and shall provide a copy of such results and the related report to the
Borrower promptly upon the Borrower’s request. If (x) the value determined
pursuant to Section 5.12(b)(ii) is less than the value determined by the
Independent Valuation Provider, then the value determined pursuant to
Section 5.12(b)(ii) shall continue to be used as the “Value” for purposes of
this Agreement and (y) if the value determined pursuant to Section 5.12(b)(ii)
is greater than the value determined by the Independent Valuation Provider and
the difference between such values is: (1) less than 5% of the value determined
pursuant to Section 5.12(b)(ii), then the value determined pursuant to
Section 5.12(b)(ii) shall continue to be used as the “Value” for purposes of
this Agreement; (2) between 5% and 20% of the value determined pursuant to
Section 5.12(b)(ii), then the “Value” of such Portfolio Investment for purposes
of this Agreement shall become the average of the value determined pursuant to
Section 5.12(b)(ii) and the value determined by such Independent Valuation
Provider; and (3) greater than 20% of the value determined pursuant to
Section 5.12(b)(ii), then the Borrower and the Administrative Agent shall retain
an additional third-party appraiser and the “Value” of such Portfolio Investment
for purposes of this Agreement shall become the average of the three valuations
(with the Independent Valuation Provider’s value to be used as the “Value” until
the third value is obtained). For the avoidance of doubt, Portfolio Investments
that are part of the Collateral but which the Borrower has not expressly
included in the Borrowing Base shall not be subject to testing under this
Section 5.12(b)(iv).

 

87



--------------------------------------------------------------------------------

(B) Except as otherwise provided herein, the Value of any Portfolio Investment
for which the Independent Valuation Provider’s value is used shall be the
midpoint of the range (if any) determined by the Independent Valuation Provider.
The Independent Valuation Provider shall apply a recognized valuation
methodology that is commonly accepted by the business development company
industry for valuing Portfolio Investments of the type being valued and held by
the Obligors.

(C) All valuations shall be on a settlement date basis. For the avoidance of
doubt, the Value of any Portfolio Investment determined in accordance with this
Section 5.12 shall be the Value of such Portfolio Investment for purposes of
this Agreement until a new Value for such Portfolio Investment is subsequently
determined in good faith in accordance with this Section 5.12.

(D) The reasonable and documented out-of-pocket costs of any valuation
reasonably incurred by the Administrative Agent under this Section 5.12 shall be
at the expense of the Borrower, provided that the Borrower’s obligation to
reimburse valuation costs incurred by the Administrative Agent pursuant to
Section 5.12(b)(iv) shall be limited to an amount equal to the greater of
(x) $200,000 in any fiscal year of the Borrower or (y) 0.05% of the aggregate
amount of total Commitments then outstanding.

(E) In addition, the values determined by the Independent Valuation Provider
shall be deemed to be “Information” hereunder and subject to Section 9.13
hereof.

(c) Investment Company Diversification Requirements. The Borrower will, and will
cause its Subsidiaries (other than Subsidiaries that are exempt from the
Investment Company Act) at all times to (i) comply in all material respects with
the portfolio diversification and similar requirements set forth in the
Investment Company Act applicable to business development companies and
(ii) subject to applicable grace periods set forth in the Code, comply with the
portfolio diversification and similar requirements set forth in the Code
applicable to RICs.

SECTION 5.13. Calculation of Borrowing Base. For purposes of this Agreement, the
“Borrowing Base” shall be determined, as at any date of determination, as the
sum of the products obtained by multiplying (x) the Value of each Portfolio
Investment by (y) the applicable Advance Rate, provided that:

(a) the Advance Rate applicable to that portion of the aggregate Value of the
Portfolio Investments of all issuers in a consolidated group of corporations or
other entities in accordance with GAAP exceeding 6% of the aggregate Value of
all Portfolio Investments in the Collateral Pool as of the end of the most
recent quarter, shall be 50% of the otherwise applicable Advance Rate;

(b) the Advance Rate applicable to that portion of the aggregate Value of the
Portfolio Investments of all issuers in a consolidated group of corporations or
other entities in accordance with GAAP exceeding 12% of the aggregate Value of
all Portfolio Investments in the Collateral Pool as of the end of the most
recent quarter shall be 0%;

 

88



--------------------------------------------------------------------------------

(c) the Advance Rate applicable to that portion of the aggregate Value of the
Portfolio Investments in any single Industry Classification Group that
exceeds 25% of the aggregate Value of all Portfolio Investments in the
Collateral Pool as of the end of the most recent quarter shall be 0%;

(d) the Advance Rate applicable to that portion of the aggregate Value of the
Borrower’s investments in Non-Core Investments shall be 0% to the extent
necessary so that no more than 20% of the Borrowing Base is attributable to such
investments;

(e) the Advance Rate applicable to the Borrower’s investments in any Excluded
Asset shall be 0%;

(f) the aggregate Value of the Borrower’s investments in Cash, Cash Equivalents,
Short-Term U.S. Government Securities, Performing First Lien Bank Loans,
Performing Last Out Loans and Performing Second Lien Bank Loans may not be less
than 50% of the aggregate Value of all Portfolio Investments in the Collateral
Pool;

(g) the aggregate Value of the Borrower’s investments in Cash, Cash Equivalents,
Short-Term U.S. Government Securities and Performing First Lien Bank Loans may
not be less than 20% of the aggregate Value of all Portfolio Investments in the
Collateral Pool; and

(h) no Portfolio Investment may be included in the Borrowing Base until such
time as such Portfolio Investment has been Delivered (as defined in the
Guarantee and Security Agreement) to the Collateral Agent, and then only for so
long as such Portfolio Investment continues to be Delivered as contemplated
therein; provided that in the case of any Portfolio Investment in which the
Collateral Agent has a first-priority perfected security interest pursuant to a
valid Uniform Commercial Code filing (and for which no other method of
perfection with a higher priority is possible), such Portfolio Investment may be
included in the Borrowing Base so long as all remaining actions to complete
“Delivery” are satisfied within 7 days of such inclusion; provided that voting
stock of any Controlled Foreign Corporation in excess of 65% of the issued and
outstanding voting stock of such Controlled Foreign Corporation shall not be
included as a Portfolio Investment for purposes of calculating the Borrowing
Base.

For the avoidance of doubt, to avoid double-counting of excess concentrations,
any Advance Rate reductions set forth under this Section 5.13 shall be without
duplication of any other such Advance Rate reductions.

 

89



--------------------------------------------------------------------------------

As used herein, the following terms have the following meanings:

“Advance Rate” means, as to any Portfolio Investment and subject to adjustment
as provided in Section 5.13(a) through (g), the following percentages with
respect to such Portfolio Investment:

 

Portfolio Investment1

   Quoted     Unquoted  

Cash, Cash Equivalents and

    

Short-Term U.S. Government Securities

     100 %      n.a.   

Long-Term U.S. Government Securities

     95 %      n.a.   

Performing First Lien Bank Loans

     75 %      65 % 

Performing Last Out Loans

     70 %      60 % 

Performing Second Lien Bank Loans

     65 %      55 % 

Performing Cash Pay High Yield Securities

     50 %      40 % 

Performing Cash Pay Mezzanine Investments

     55 %      45 % 

Performing Non-Cash Pay High Yield Securities

     40 %      30 % 

Performing Non-Cash Pay Mezzanine Investments

     40 %      30 % 

Non-Performing First Lien Bank Loans

     45 %      45 % 

Non-Performing Last Out Loans

     40 %      40 % 

Non-Performing Second Lien Bank Loans

     35 %      30 % 

Non-Performing High Yield Securities

     20 %      20 % 

Non-Performing Mezzanine Investments

     25 %      20 % 

Performing DIP Loans

     40 %      35 % 

Performing Common Equity

     30 %      20 % 

Non-Performing Common Equity

     0 %      0 % 

“Bank Loans” means debt obligations (including, without limitation, term loans,
revolving loans, debtor-in-possession financings, the funded and unfunded
portion of revolving credit lines and letter of credit facilities and other
similar loans and investments including interim loans, bridge loans and senior
subordinated loans) which are generally documented under documentation
substantially similar to documents used under a syndicated loan or credit
facility.

“Bankruptcy Code” means the United States Bankruptcy Code, 11 U.S.C. Section 101
et seq.

“Capital Stock” of any Person means any and all shares of corporate stock
(however designated) of, and any and all other equity interests and
participations representing ownership interests (including membership interests
and limited liability company interests) in, such Person.

“Cash” has the meaning assigned to such term in Section 1.01 of this Agreement.

“Cash Equivalents” has the meaning assigned to such term in Section 1.01 of this
Agreement.

“Cash Pay Bank Loans” means First Lien Bank Loans and Second Lien Bank Loans as
to which, at the time of determination, all of the interest on which is payable
not less frequently than quarterly and for which not less than 2/3rds of the
interest (including accretions and “pay-in-kind” interest) for the current
monthly or quarterly period (as applicable) is payable in cash.

 

1  The above categories are intended to be indicative of the traditional
investment types in a fully capitalized issuer. All determinations of whether a
particular portfolio investment belongs to one category or another shall be made
by the Borrower on a consistent basis with the foregoing. For example, a secured
bank loan at a holding company, that’s only assets are the shares of a fully
capitalized operating company, may constitute mezzanine securities but would not
ordinarily constitute a bank loan.

 

90



--------------------------------------------------------------------------------

“CDO Securities” means debt securities, equity securities or composite or
combination securities (i.e. securities consisting of a combination of debt and
equity securities that are issued in effect as a unit), including synthetic
securities that provide synthetic credit exposure to debt securities, equity
securities or composite or combination securities, that entitle the holders
thereof to receive payments that (i) depend on the cash flow from a portfolio
consisting primarily of ownership interests in debt securities, corporate loans
or asset-backed securities or (ii) are subject to losses owing to credit events
(howsoever defined) under credit derivative transactions with respect to debt
securities, corporate loans or asset-backed securities.

“First Lien Bank Loan” means a Bank Loan that is entitled to the benefit of a
first lien and first priority perfected security interest on a substantial
portion of the assets of the respective borrower and guarantors obligated in
respect thereof.

“High Yield Securities” means debt Securities and Preferred Stock, in each case
(a) issued by public or private issuers, (b) issued pursuant to an effective
registration statement or pursuant to Rule 144A under the Securities Act (or any
successor provision thereunder) and (c) that are not Cash Equivalents, Mezzanine
Investments (described under clause (i) of the definition thereof) or Bank
Loans.

“Last Out Loan” means a Bank Loan that is a First Lien Bank Loan, a portion of
which is, in effect, subject to debt subordination and superpriority rights of
other lenders following an event of default (such portion, a “last out”
portion). An Obligor’s investment in the last out portion shall be treated as a
Last Out Loan for purposes of determining the applicable Advance Rate for such
Portfolio Investment under this Agreement.

“Long-Term U.S. Government Securities” means U.S. Government Securities maturing
more than three months from the applicable date of determination.

“Mezzanine Investments” means (i) debt Securities (including convertible debt
Securities (other than the “in-the-money” equity component thereof)) and
Preferred Stock in each case (a) issued by public or private issuers, (b) issued
without registration under the Securities Act, (c) not issued pursuant to
Rule 144A under the Securities Act (or any successor provision thereunder),
(d) that are not Cash Equivalents and (e) contractually subordinated in right of
payment to other debt of the same issuer and (ii) a debt obligation that is not
a First Lien Bank Loan, Second Lien Bank Loan or a High Yield Security.

“Non-Core Investments” means, collectively, Portfolio Investments in common
equity, warrants, Non-Performing Bank Loans, Non-Performing High Yield
Securities, Non-Performing Mezzanine Investments, Performing Non-Cash Pay High
Yield Securities, and Performing Non-Cash Pay Mezzanine Investments.

“Non-Performing Bank Loans” means, collectively, Non-Performing First Lien Bank
Loans, Non-Performing Last Out Loans and Non-Performing Second Lien Bank Loans.

 

91



--------------------------------------------------------------------------------

“Non-Performing Common Equity” means Capital Stock (other than Preferred Stock)
and warrants of an issuer having any debt outstanding that is non-Performing.

“Non-Performing First Lien Bank Loans” means First Lien Bank Loans other than
Performing First Lien Bank Loans.

“Non-Performing High Yield Securities” means High Yield Securities other than
Performing High Yield Securities.

“Non-Performing Last Out Loans” means Last Out Loans other than Performing Last
Out Loans.

“Non-Performing Mezzanine Investments” means Mezzanine Investments other than
Performing Mezzanine Investments.

“Non-Performing Second Lien Bank Loans” means Second Lien Bank Loans other than
Performing Second Lien Bank Loans.

“Performing” means (a) with respect to any Portfolio Investment that is debt,
the issuer of such Portfolio Investment is (i) not in default of any payment
obligations in respect thereof, after the expiration of any applicable grace
period and (ii) not placed on non-accrual status as disclosed on a Form 10-K or
Form 10-Q as filed by the Borrower with the SEC, and (b) with respect to any
Portfolio Investment that is Preferred Stock, the issuer of such Portfolio
Investment has not failed to meet any scheduled redemption obligations or to pay
its latest declared cash dividend, after the expiration of any applicable grace
period.

“Performing Cash Pay High Yield Securities” means High Yield Securities (a) as
to which, at the time of determination, (x) not less than 2/3rds of the interest
(including accretions and “pay-in-kind” interest) for the current monthly,
quarterly, semi-annual or annual period (as applicable) is payable in cash or
(y) cash interest in an amount greater than or equal to 4.5% above 3-month LIBOR
is payable at least semi-annually and (b) which are Performing.

“Performing Cash Pay Mezzanine Investments” means Mezzanine Investments (a) as
to which, at the time of determination, (x) not less than 2/3rds of the interest
(including accretions and “pay-in-kind” interest) for the current monthly,
quarterly, semi-annual or annual period (as applicable) is payable in cash or
(y) cash interest in an amount greater than or equal to 4.5% above 3-month LIBOR
is payable at least semi-annually and (b) which are Performing.

“Performing Common Equity” means Capital Stock (other than Preferred Stock) and
warrants of an issuer all of whose outstanding debt is Performing.

“Performing DIP Loans” means a loan made to a debtor-in-possession pursuant to
Section 364 of the Bankruptcy Code having the priority allowed by either
Section 364(c) or 364(d) of the Bankruptcy Code that is Performing.

“Performing First Lien Bank Loans” means First Lien Bank Loans (which are not
Performing DIP Loans) which are Cash Pay Bank Loans and are Performing.

 

92



--------------------------------------------------------------------------------

“Performing Last Out Loans” means Last Out Loans which are Performing.

“Performing Non-Cash Pay High Yield Securities” means Performing High Yield
Securities other than Performing Cash Pay High Yield Securities.

“Performing Non-Cash Pay Mezzanine Investments” means Performing Mezzanine
Investments other than Performing Cash Pay Mezzanine Investments.

“Performing Second Lien Bank Loans” means Second Lien Bank Loans (which are not
Performing DIP Loans) which are Cash Pay Bank Loans and are Performing.

“Preferred Stock,” as applied to the Capital Stock of any Person, means Capital
Stock of such Person of any class or classes (however designated) that ranks
prior, as to the payment of dividends or as to the distribution of assets upon
any voluntary or involuntary liquidation, dissolution or winding up of such
Person, to any shares (or other interests) of other Capital Stock of such
Person, and shall include, without limitation, cumulative preferred,
non-cumulative preferred, participating preferred and convertible preferred
Capital Stock.

“Second Lien Bank Loan” means a Bank Loan that is entitled to the benefit of a
second lien and second priority perfected security interest on a substantial
portion of the assets of the respective borrower and guarantors obligated in
respect thereof.

“Securities” means common and preferred stock, units and participations, member
interests in limited liability companies, partnership interests in partnerships,
notes, bonds, debentures, trust receipts and other obligations, instruments or
evidences of indebtedness, including debt instruments of public and private
issuers and tax-exempt securities (including warrants, rights, put and call
options and other options relating thereto, representing rights, or any
combination thereof) and other property or interests commonly regarded as
securities or any form of interest or participation therein, but not including
Bank Loans.

“Securities Act” means the United States Securities Act of 1933, as amended.

“Short-Term U.S. Government Securities” means U.S. Government Securities
maturing within three months of the applicable date of determination.

“U.S. Government Securities” has the meaning assigned to such term in
Section 1.01 of this Agreement.

“Value” means with respect to any Portfolio Investment, the most recent value as
determined pursuant to Section 5.12.

ARTICLE VI

NEGATIVE COVENANTS

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees due and payable hereunder (other than
Unasserted Contingent Obligations) have been paid in full and all Letters of
Credit shall have expired, been terminated and all LC Disbursements shall have
been reimbursed, the Borrower covenants and agrees with the Lenders that:

 

93



--------------------------------------------------------------------------------

SECTION 6.01. Indebtedness. The Borrower will not, nor will it permit any other
Obligor to, create, incur, assume or permit to exist any Indebtedness, except:

(a) Indebtedness created hereunder or under any other Loan Document;

(b) Permitted Indebtedness in an aggregate amount that, taken together with
Indebtedness permitted under clauses (a) and (g) of this Section 6.01 (1) does
not exceed, at the time it is incurred, the amount required to comply with the
provisions of Section 6.07(b) and (2) will not result in the Covered Debt
Amount, at the time it is incurred, exceeding the Borrowing Base, so long as no
Default or Event of Default shall have occurred or be continuing after giving
effect to the incurrence of such Permitted Indebtedness;

(c) Other Permitted Indebtedness;

(d) Indebtedness of the Borrower to or from any other Obligor or Indebtedness of
an Obligor to or from another Obligor;

(e) repurchase obligations arising in the ordinary course of business with
respect to U.S. Government Securities;

(f) obligations payable to clearing agencies, brokers or dealers in connection
with the purchase or sale of securities in the ordinary course of business;

(g) other Indebtedness in an aggregate amount not exceeding the Additional Debt
Amount at any one time outstanding and that, taken together with Indebtedness
permitted under clauses (a) and (b) of this Section 6.01 (1) does not exceed, at
the time it is incurred, the amount required to comply with the provisions of
Section 6.07(b) and (2) will not result in the Covered Debt Amount, at the time
it is incurred, exceeding the Borrowing Base, so long as no Default or Event of
Default shall have occurred or be continuing after giving effect to the
incurrence of such other indebtedness;

(h) obligations (including Guarantees) in respect of Standard Securitization
Undertakings;

(i) obligations of the Borrower under a Permitted SBIC Guarantee, any SBIC
Equity Commitment and analogous commitments by the Borrower with respect to an
SBIC Subsidiary; and

(j) obligations arising with respect to Hedging Agreements.

 

94



--------------------------------------------------------------------------------

SECTION 6.02. Liens. The Borrower will not, nor will it permit any other Obligor
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:

(a) any Lien on any property or asset of the Borrower existing on the
Restatement Effective Date and set forth in Part B of Schedule II, provided that
(i) no such Lien shall extend to any other property or asset of the Borrower or
any of its Subsidiaries and (ii) any such Lien shall secure only those
obligations which it secures on the Restatement Effective Date and extensions,
renewals and replacements thereof that do not increase the outstanding principal
amount thereof;

(b) Liens created pursuant to the Security Documents;

(c) Liens on Special Equity Interests included in the Portfolio Investments but
only to the extent securing obligations in the manner provided in the definition
of “Special Equity Interests” in Section 1.01;

(d) Liens securing Indebtedness or other obligations in an aggregate principal
amount not exceeding the Additional Debt Amount at any one time outstanding
(which may cover Portfolio Investments, but only to the extent released from the
Lien in favor of the Collateral Agent in accordance with the requirements of
Section 10.03 of the Guarantee and Security Agreement), so long as at the time
thereof the aggregate amount of Indebtedness permitted under clauses (a),
(b) and (g) of Section 6.01 does not exceed the lesser of (i) the Borrowing Base
and (ii) the amount required to comply with the provisions of Section 6.07(b);

(e) Permitted Liens;

(f) Liens on an Obligor’s direct ownership interest in an Excluded Asset to
secure obligations owed to a creditor of such Excluded Asset; and

(g) Liens securing Indebtedness permitted under Section 6.01(e) and (f).

SECTION 6.03. Fundamental Changes and Dispositions of Assets. The Borrower will
not, nor will it permit any other Obligor to, enter into any transaction of
merger or consolidation or amalgamation, or liquidate, wind up or dissolve
itself (or suffer any liquidation or dissolution). The Borrower will not
reorganize under the laws of a jurisdiction other than any jurisdiction in the
United States. The Borrower will not, nor will it permit any other Obligor to,
acquire any business or property from, or capital stock of, or be a party to any
acquisition of, any Person, except for purchases or acquisitions of Portfolio
Investments and other assets in the normal course of the day-to-day business
activities of the Borrower and its Subsidiaries and not in violation of the
terms and conditions of this Agreement or any other Loan Document. The Borrower
will not, nor will it permit any other Obligor to, convey, sell, lease, transfer
or otherwise dispose of, in one transaction or a series of transactions, any
part of its assets, whether now owned or hereafter acquired, but excluding
(x) assets sold or disposed of in the ordinary course of business (including to
make expenditures of cash in the

 

95



--------------------------------------------------------------------------------

normal course of the day-to-day business activities of the Borrower and its
Subsidiaries) (other than the transfer of Portfolio Investments to Excluded
Assets), (y) subject to the provisions of clause (d) below, Portfolio
Investments (to the extent not otherwise included in clause (x) of this Section)
and (z) subject to the provisions of clause (e) below, any Obligor’s ownership
interest in any Excluded Asset.

Notwithstanding the foregoing provisions of this Section:

(a) any Subsidiary Guarantor of the Borrower may be merged or consolidated with
or into the Borrower or any other Subsidiary Guarantor; provided that if any
such transaction shall be between a Subsidiary Guarantor and a wholly owned
Subsidiary Guarantor, the wholly owned Subsidiary Guarantor shall be the
continuing or surviving corporation;

(b) any Obligor may sell, lease, transfer or otherwise dispose of any or all of
its assets (upon voluntary liquidation or otherwise) to the Borrower or any
wholly owned Subsidiary Guarantor of the Borrower;

(c) the capital stock of any Subsidiary of the Borrower may be sold, transferred
or otherwise disposed of to the Borrower or any wholly owned Subsidiary
Guarantor of the Borrower;

(d) the Obligors may sell, transfer or otherwise dispose of Portfolio
Investments (other than direct ownership interests in Excluded Assets) to an
Excluded Asset so long as (i) after giving effect to such sale, transfer or
disposition (and any concurrent acquisitions of Portfolio Investments or payment
of outstanding Loans) the Covered Debt Amount does not exceed the Borrowing Base
and (ii) either (x) the amount of any excess availability under the Borrowing
Base immediately prior to such sale, transfer or disposition is not diminished
as a result of such sale, transfer or disposition or (y) the Borrowing Base
immediately after giving effect to such sale, transfer or disposition is at
least 115% of the Covered Debt Amount;

(e) the Borrower may merge or consolidate with any other Person so long as
(i) the Borrower is the continuing or surviving entity in such transaction and
(ii) at the time thereof and after giving effect thereto, no Default shall have
occurred or be continuing;

(f) the Borrower or the other Obligors may dissolve or liquidate any Subsidiary
that does not own, legally or beneficially, assets (including, without
limitation, Portfolio Investments) which in aggregate have a value of $500,000
or more at such time of dissolution or liquidation;

(g) the Borrower and the other Obligors may sell, lease, transfer or otherwise
dispose of equipment or other property or assets that do not consist of
Portfolio Investments so long as the aggregate amount of all such sales, leases,
transfer and dispositions does not exceed $25,000,000 in any fiscal year; and

 

96



--------------------------------------------------------------------------------

(h) an Obligor may transfer assets that such Obligor would otherwise be
permitted to own to an Excluded Asset for the sole purpose of facilitating the
transfer of assets from one Excluded Asset (or a Subsidiary that was an Excluded
Asset immediately prior to such disposition) to another Excluded Asset, directly
or indirectly through such Obligor (such assets, the “Transferred Assets”),
provided that (i) no Default exists or is continuing at such time or would
result from any such transfer to or by such Obligor, (ii) the Covered Debt
Amount shall not exceed the Borrowing Base at such time, (iii) the Transferred
Assets are transferred to such Obligor by the transferor Excluded Asset on the
same Business Day that such assets are transferred by such Obligor to the
transferee Excluded Asset, and (iv) following such transfer such Obligor has no
liability, actual or contingent, with respect to the Transferred Assets other
than Standard Securitization Undertakings.

SECTION 6.04. Investments. The Borrower will not, nor will it permit any other
Obligor to, acquire, make or enter into, or hold, any Investments except:

(a) operating deposit accounts with banks;

(b) Investments by the Borrower and the Subsidiary Guarantors in the Borrower
and the Subsidiary Guarantors;

(c) Hedging Agreements entered into in the ordinary course of any Obligor’s
financial planning and not for speculative purposes;

(d) Portfolio Investments, and Investments in Excluded Assets, by the Borrower
and the Obligors to the extent such Portfolio Investments and/or Excluded Assets
are permitted under the Investment Company Act and the Borrower’s Investment
Policies; provided that, if such Portfolio Investment is not included in the
Collateral Pool and with respect to Investments in Excluded Assets, then
(i) after giving effect to such Investment (and any concurrent acquisitions of
Investments in the Collateral Pool or payment of outstanding Loans), the Covered
Debt Amount does not exceed the Borrowing Base and (ii) either (x) the amount of
any excess availability under the Borrowing Base immediately prior to such
Investment is not diminished as a result of such Investment or (y) the Borrowing
Base immediately after giving effect to such Investment is at least 115% of the
Covered Debt Amount; and

(e) additional Investments up to but not exceeding $50,000,000 in the aggregate
at any time outstanding.

For purposes of clause (e) of this Section, the aggregate amount of an
Investment at any time shall be deemed to be equal to (A) the aggregate amount
of cash, together with the aggregate fair market value of property, loaned,
advanced, contributed, transferred or otherwise invested that gives rise to such
Investment (calculated at the time such Investment is made) minus (B) the
aggregate amount of dividends, distributions or other payments received in cash
in respect of such Investment, provided that in no event shall the aggregate
amount of such Investment be deemed to be less than zero; the amount of an
Investment shall not in any event be reduced by

 

97



--------------------------------------------------------------------------------

reason of any write-off of such Investment nor increased by any increase in the
amount of earnings retained in the Person in which such Investment or any other
matter (other than any cash or assets contributed or invested in such
Investment).

SECTION 6.05. Restricted Payments. The Borrower will not, nor will it permit any
other Obligor to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, except that the Borrower may declare and
pay:

(a) dividends with respect to the capital stock of the Borrower to the extent
payable in additional shares of the Borrower’s common stock;

(b) dividends and distributions in either case in cash or other property
(excluding for this purpose the Borrower’s common stock) in any taxable year or
calendar year of the Borrower in amounts not to exceed the amount that is
estimated in good faith by the Borrower to be required to (i) reduce to zero for
such taxable year or calendar year or for the previous taxable year or calendar
year, its investment company taxable income (within the meaning of
section 852(b)(2) of the Code), and reduce to zero the tax imposed by
section 852(b)(3) of the Code, and (ii) avoid federal excise taxes for such
taxable year or calendar year (or for the previous taxable year or calendar
year) imposed by section 4982 of the Code;

(c) dividends and distributions in each case in cash or other property
(excluding for this purpose the Borrower’s common stock) in addition to the
dividends and distributions permitted under the foregoing clauses (a) and (b),
so long as on the date of such Restricted Payment and after giving effect
thereto:

(i) no Default shall have occurred and be continuing; and

(ii) the aggregate amount of Restricted Payments made during any taxable year of
the Borrower after the Restatement Effective Date under this clause (c) shall
not exceed an amount equal to 10% of the amounts determined pursuant to
clause (b) above, provided that the cumulative amount distributed pursuant to
this subsection (c)(ii) as of any time of determination shall not exceed 3% of
Shareholders’ Equity;

(d) any settlement in respect of a conversion feature in any convertible
security that may be issued by the Borrower to the extent made through the
delivery of common stock (except in the case of interest (which may be payable
in cash)); and

(e) other Restricted Payments so long as (i) on the date of such other
Restricted Payment and after giving effect thereto (x) the Covered Debt Amount
does not exceed 85% of the Borrowing Base and (y) no Default shall have occurred
and be continuing and (ii) on the date of such other Restricted Payment the
Borrower delivers to the Administrative Agent and each Lender a Borrowing Base
Certificate as at such date demonstrating compliance with subclause (x) after
giving effect to such Restricted Payment. For purposes of preparing such
Borrowing Base Certificate, (A) the Value of

 

98



--------------------------------------------------------------------------------

any Quoted Investment shall be the most recent quotation available for such
Portfolio Investment and (B) the Value of any Unquoted Investment shall be the
Value set forth in the Borrowing Base Certificate most recently delivered by the
Borrower to the Administrative Agent and the Lenders pursuant to
Section 5.01(d), provided that the Borrower shall reduce the Value of any
Portfolio Investment referred to in this sub-clause (B) to the extent necessary
to take into account any events of which the Borrower has knowledge that
adversely affect the value of such Portfolio Investment.

In calculating the amount of Restricted Payments made by the Borrower during any
period referred to in paragraphs (b) or (c) above, any Restricted Payments made
by Designated Subsidiaries or any other Excluded Asset that is a Subsidiary
during such period (other than any such Restricted Payments that are made
directly or indirectly to Obligors or ratably to any Obligor and any other
direct shareholder in any such Designated Subsidiary or Excluded Asset) shall be
treated as Restricted Payments made by the Borrower during such period.

Nothing herein shall be deemed to prohibit the payment of Restricted Payments by
any Subsidiary Guarantor of the Borrower to the Borrower or to any other
Subsidiary Guarantor.

For the avoidance of doubt, (1) the Borrower shall not declare any dividend to
the extent such declaration violates the provisions of the Investment Company
Act applicable to it and (2) the determination of the amounts referred to in
paragraphs (b) and (c) above shall be made separately for the taxable year of
the Borrower and the calendar year of the Borrower and the limitation on
dividends or distributions imposed by such clause shall apply separately to the
amounts so determined.

SECTION 6.06. Certain Restrictions on Subsidiaries. The Borrower will not permit
any of its Subsidiaries (other than Excluded Assets) to enter into or suffer to
exist any indenture, agreement, instrument or other arrangement (other than the
Loan Documents) that prohibits or restrains, in each case in any material
respect, or imposes materially adverse conditions upon, the incurrence or
payment of Indebtedness, the granting of Liens, the declaration or payment of
dividends, the making of loans, advances, guarantees or Investments or the sale,
assignment, transfer or other disposition of property; provided that the
foregoing shall not apply to (i) indentures, agreements, instruments or other
arrangements pertaining to other Indebtedness permitted hereby (provided that
such restrictions would not adversely affect the exercise of rights or remedies
of the Administrative Agent or the Lenders hereunder or under the Security
Documents or restrict any Subsidiary in any manner from performing its
obligations under the Loan Documents) and (ii) indentures, agreements,
instruments or other arrangements pertaining to any lease, sale or other
disposition of any asset permitted by this Agreement or any Lien permitted by
this Agreement on such asset so long as the applicable restrictions only apply
to such assets.

 

99



--------------------------------------------------------------------------------

SECTION 6.07. Certain Financial Covenants.

(a) Minimum Shareholders’ Equity. The Borrower will not permit Shareholders’
Equity at the last day of any fiscal quarter of the Borrower to be less than the
greater of (i) 40% of the total assets of the Borrower and its Subsidiaries as
at the last day of such fiscal quarter (determined on a consolidated basis,
without duplication, in accordance with GAAP) and (ii) 65% of Shareholders’
Equity as at the Restatement Effective Date plus 37.5% of the net proceeds of
the sale of Equity Interests by the Borrower and its Subsidiaries after the
Restatement Effective Date.

(b) Asset Coverage Ratio. The Borrower will not permit the Asset Coverage Ratio
to be less than 2.00 to 1.00 at any time.

SECTION 6.08. Transactions with Affiliates. The Borrower will not, and will not
permit any other Obligors to enter into any transactions with any of its
Affiliates, even if otherwise permitted under this Agreement, except
(a) transactions in the ordinary course of business at prices and on terms and
conditions not less favorable to the Borrower or such other Obligor than could
be obtained on an arm’s-length basis from unrelated third parties,
(b) transactions between or among the Borrower and any other Obligors not
involving any other Affiliate, (c) Restricted Payments permitted by
Section 6.05, (d) the transactions provided in the Affiliate Agreements
delivered to each of the Lenders pursuant to Section 3.15 (as such agreements
are amended, modified or supplemented from time to time in a manner not
materially adverse to the Lenders), (e) transactions described or referenced on
Schedule V, (f) any Investment that results in the creation of an Affiliate,
(g) co-investment transactions with one or more affiliates as permitted by the
SEC exemptive order issued on May 21, 2013 or as otherwise permitted by
applicable law and SEC staff interpretations thereof, or (h) the payment of
compensation and reimbursement of expenses and indemnification to directors in
the ordinary course of business.

SECTION 6.09. Lines of Business. The Borrower will not, nor will it permit any
other Obligor to, engage in any business in a manner that would violate its
Investment Policies in any material respect.

SECTION 6.10. No Further Negative Pledge. The Borrower will not, and will not
permit any other Obligors to, enter into any agreement, instrument, deed or
lease which prohibits or limits in any material respect the ability of any
Obligor to create, incur, assume or suffer to exist any Lien upon any of its
properties, assets or revenues, whether now owned or hereafter acquired, or
which requires the grant of any security for an obligation if security is
granted for another obligation, except the following: (a) this Agreement and the
other Loan Documents; (b) covenants in documents creating Liens permitted by
Section 6.02 (including covenants with respect to Designated Indebtedness
Obligations or Designated Indebtedness Holders under (and in each case, as
defined in) the Guarantee and Security Agreement) prohibiting further Liens on
the assets encumbered thereby; (c) customary restrictions contained in leases
not subject to a waiver; (d) any agreement that imposes such restrictions only
on Equity Interests in Excluded Assets; and (e) any other agreement that does
not restrict in any manner (directly or indirectly) Liens created pursuant to

 

100



--------------------------------------------------------------------------------

the Loan Documents on any Collateral securing the “Secured Obligations” under
and as defined in the Guarantee and Security Agreement and does not require the
direct or indirect granting of any Lien securing any Indebtedness or other
obligation by virtue of the granting of Liens on or pledge of property of any
Obligor to secure the Loans, or any Hedging Agreement.

SECTION 6.11. Modifications of Certain Documents. The Borrower will not consent
to any modification, supplement or waiver of (a) any of the provisions of any
agreement, instrument or other document evidencing or relating to any Permitted
Indebtedness that would result in such Permitted Indebtedness not meeting the
requirements of the definition of “Permitted Indebtedness”, set forth in
Section 1.01 of this Agreement, unless following such amendment, modification or
waiver, such Permitted Indebtedness would otherwise be permitted under
Section 6.01, or (b) any of the Affiliate Agreements, unless such modification,
supplement or waiver is not less favorable to the Borrower than could be
obtained on an arm’s-length basis from unrelated third parties, in each case,
without the prior consent of the Administrative Agent (with the approval of the
Required Lenders).

Without limiting the foregoing, the Borrower may, at any time and from time to
time, without the consent of the Administrative Agent or the Required Lenders,
freely amend, restate, terminate, or otherwise modify any documents, instruments
and agreements evidencing, securing or relating to Indebtedness permitted
pursuant to Section 6.01(d), including increases in the principal amount
thereof, modifications to the advance rates and/or modifications to the interest
rate, fees or other pricing terms so long as following any such action such
Indebtedness continues to be permitted under Section 6.01(d).

SECTION 6.12. Payments of Other Indebtedness. The Borrower will not, nor will it
permit any other Obligor to, purchase, redeem, retire or otherwise acquire for
value, or set apart any money for a sinking, defeasance or other analogous fund
for the purchase, redemption, retirement or other acquisition of, or make any
voluntary payment or prepayment of the principal of or interest on, or any other
amount owing in respect of, any Permitted Indebtedness, or any Indebtedness that
is not then included in the Covered Debt Amount (other than the refinancing of
such Indebtedness with Indebtedness permitted under Section 6.01 or with the
proceeds of any issuance of Equity Interests), except for:

(a) regularly scheduled payments, prepayments or redemptions of principal and
interest in respect thereof required pursuant to the instruments evidencing such
Indebtedness and the payment when due of the types of fees and expenses that are
customarily paid in connection with such Indebtedness (it being understood that:
(w) the conversion features into Permitted Equity Interests under convertible
notes; (x) the triggering of such conversion and/or settlement thereof solely
with Permitted Equity Interests; and (y) any cash payment on account of interest
or expenses on such convertible notes made by the Borrower in respect of such
triggering and/or settlement thereof, shall be permitted under this clause (a));

 

101



--------------------------------------------------------------------------------

(b) payments and prepayments thereof required to comply with requirements of
Section 2.09(c); and

(c) other payments and prepayments so long as at the time of and immediately
after giving effect to such payment, (i) no Default shall have occurred and be
continuing and (ii) if such payment were treated as a “Restricted Payment” for
the purposes of determining compliance with Section 6.05(e), such payment would
be permitted to be made under Section 6.05(e);

provided that, in the case of clauses (a) through (c) above, in no event shall
any Obligor be permitted to prepay or settle (whether as a result of a mandatory
redemption, conversion or otherwise) any such Indebtedness, if after giving
effect thereto, the Covered Debt Amount would exceed the Borrowing Base.

ARTICLE VII

EVENTS OF DEFAULT

If any of the following events (“Events of Default”) shall occur and be
continuing:

(a) the Borrower shall (i) fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise or (ii) fail to deposit any amount into the
Letter of Credit Collateral Account as required by Section 2.08(a) on the
Commitment Termination Date;

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or under any other Loan Document, when and as the
same shall become due and payable, and such failure shall continue unremedied
for a period of five or more Business Days;

(c) any representation or warranty made (or deemed made pursuant to
Section 4.02) by or on behalf of the Borrower or any of its Subsidiaries in or
in connection with this Agreement or any other Loan Document or any amendment or
modification hereof or thereof, or in any report, certificate, financial
statement or other document furnished pursuant to or in connection with this
Agreement or any other Loan Document or any amendment or modification hereof or
thereof, shall prove to have been incorrect when made or deemed made in any
material respect;

(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in (i) Section 5.03 (with respect to the Borrower’s
existence) or Sections 5.08(a) and (b) or in Article VI or any Obligor shall
default in the performance of any of its obligations contained in Section 7 of
the Guarantee and Security Agreement or (ii) Sections 5.01(d) and (e) or 5.02
and such failure, in the case of this clause (ii), shall continue unremedied for
a period of five or more days after notice thereof by the Administrative Agent
(given at the request of any Lender) to the Borrower;

 

102



--------------------------------------------------------------------------------

(e) a Borrowing Base Deficiency shall occur and continue unremedied for a period
of five or more Business Days after delivery of a Borrowing Base Certificate
demonstrating such Borrowing Base Deficiency pursuant to Section 5.01(e),
provided that it shall not be an Event of Default hereunder if the Borrower
shall present the Administrative Agent with a reasonably feasible plan to enable
such Borrowing Base Deficiency to be cured within 30 Business Days
(which 30-Business Day period shall include the five Business Days permitted for
delivery of such plan), so long as such Borrowing Base Deficiency is cured
within such 30-Business Day period;

(f) the Borrower or any Obligor, as applicable, shall fail to observe or perform
any covenant, condition or agreement contained in this Agreement (other than
those specified in clause (a), (b), (d), or (e) of this Article) or any other
Loan Document and such failure shall continue unremedied for a period of 30 or
more days after notice thereof from the Administrative Agent (given at the
request of any Lender) to the Borrower;

(g) the Borrower or any of its Subsidiaries shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable, taking
into account (other than with respect to payments of principal) any applicable
grace period;

(h) any event or condition occurs that results in any Material Indebtedness
(i) becoming due prior to its scheduled maturity or (ii) that shall continue
unremedied for any applicable period of time sufficient to enable or permit the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity (for the avoidance of doubt, after giving effect to any applicable
grace period), unless, in the case of this clause (ii), so long as the
Commitments have not been terminated and the Loans declared due and payable in
whole, such event or condition is no longer continuing or has been waived in
accordance with the terms of such Material Indebtedness such that the holder or
holders thereof or any trustee or agent on its or their behalf are no longer
enabled or permitted to cause such Material Indebtedness to become due, or to
require the prepayment, repurchase, redemption or defeasance thereof, prior to
its scheduled maturity; provided that this clause (h) shall not apply (1) to
secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness or (2) to
convertible debt that becomes due as a result of a conversion or redemption
event, other than as a result of an “event of default” (as defined in the
documents governing such convertible Material Indebtedness);

(i) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any of its Significant Subsidiaries (or group of
Subsidiaries that if consolidated would constitute a Significant Subsidiary) or
its debts, or of a substantial

 

103



--------------------------------------------------------------------------------

part of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any of its Significant Subsidiaries (or group of
Subsidiaries that if consolidated would constitute a Significant Subsidiary) or
for a substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed and unstayed for a period of 60 or more days
or an order or decree approving or ordering any of the foregoing shall be
entered;

(j) the Borrower or any of its Significant Subsidiaries (or group of
Subsidiaries that if consolidated would constitute a Significant Subsidiary)
shall (i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (i) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
of its Significant Subsidiaries (or group of Subsidiaries that if consolidated
would constitute a Significant Subsidiary) or for a substantial part of its
assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing;

(k) the Borrower or any of its Significant Subsidiaries (or group of
Subsidiaries that if consolidated would constitute a Significant Subsidiary)
shall become unable, admit in writing its inability or fail generally to pay its
debts as they become due;

(l) one or more judgments for the payment of money in an aggregate amount in
excess of $25,000,000 shall be rendered against the Borrower or any of its
Subsidiaries or any combination thereof and (i) the same shall remain
undischarged for a period of 30 consecutive days following the entry of such
judgment during which 30 day period such judgment shall not have been vacated,
stayed, discharged or bonded pending appeal, or liability for such judgment
amount shall not have been admitted by an insurer of reputable standing, or
(ii) any action shall be legally taken by a judgment creditor to attach or levy
upon any assets of the Borrower or any of its Subsidiaries to enforce any such
judgment;

(m) an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, would reasonably be expected to result in a
Material Adverse Effect;

(n) a Change in Control with respect to the Borrower shall occur;

(o) KKR Asset Management LLC (so long as it is a Subsidiary of KKR & Co. L.P.)
or any Subsidiary of KKR & Co. L.P. that is organized under the laws of a
jurisdiction located in the United States of America and in the business of
managing or advising clients shall cease to be the investment sub-advisor for
the Borrower;

 

104



--------------------------------------------------------------------------------

(p) the Liens created by the Security Documents shall, at any time with respect
to Portfolio Investments included in the Collateral Pool having an aggregate
Value in excess of 5% of the aggregate Value of all Portfolio Investments
included in the Collateral Pool, not be valid and perfected (to the extent
perfection by filing, registration, recordation, possession or control is
required herein or therein) in favor of the Administrative Agent, free and clear
of all other Liens (other than Liens permitted under Section 6.02 or under the
respective Security Documents); provided that if such default is as a result of
any action of the Administrative Agent or Collateral Agent or a failure of the
Administrative Agent or Collateral Agent to take any action within its control,
then there shall be no Default or Event of Default hereunder unless such default
shall continue unremedied for a period of ten (10) consecutive Business Days
after the Borrower receives written notice of such default thereof from the
Administrative Agent unless the continuance thereof is a result of a failure of
the Collateral Agent or Administrative Agent to take an action within their
control;

(q) except for expiration or termination in accordance with its terms, any of
the Security Documents shall for whatever reason be terminated or cease to be in
full force and effect in any material respect, or the enforceability thereof
shall be contested by the Borrower;

(r) the Obligors shall at any time, without the consent of the Required Lenders,
(i) modify, supplement or waive in any material respect the Investment Policies
(other than any modification, supplement or waiver required by any applicable
law, rule or regulation), provided that it shall not be deemed a modification in
any material respect of the Investment Policies if the permitted investment size
of the Portfolio Investments proportionately increases as the size of the
Borrower’s capital base changes; (ii) modify, supplement or waive in any
material respect the Valuation Policy (other than any modification, supplement
or waiver (w) required under GAAP, (x) required by any applicable law, rule or
regulation or (y) when taken as a whole is not adverse to the Lenders when
compared to the Valuation Policy in effect as of the Restatement Effective
Date), (iii) fail to comply with the Valuation Policy in any material respect,
or (iv) fail to comply with the Investment Policies if the same could reasonably
be expected to result in a Material Adverse Effect, and in the case of
sub-clauses (iii) and (iv) of this clause (r), such failure shall continue
unremedied for a period of 30 or more days after the earlier of notice thereof
by the Administrative Agent (given at the request of any Lender) to the Borrower
or knowledge thereof by a Financial Officer;

then, and in every such event (other than an event with respect to the Borrower
described in clause (i) or (j) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or

 

105



--------------------------------------------------------------------------------

other notice of any kind, all of which are hereby waived by the Borrower; and in
case of any event with respect to the Borrower described in clause (i) or (j) of
this Article, the Commitments shall automatically terminate and the principal of
the Loans then outstanding, together with accrued interest thereon and all fees
and other obligations of the Borrower accrued hereunder, shall automatically
become due and payable, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrower.

In the event that the Loans shall be declared, or shall become, due and payable
pursuant to the immediately preceding paragraph then, upon notice from the
Administrative Agent or Lenders with LC Exposure representing more than 50% of
the total LC Exposure demanding the deposit of cash collateral pursuant to this
paragraph, the Borrower shall immediately deposit into the Letter of Credit
Collateral Account cash in an amount equal to 102% of the LC Exposure as of such
date plus any accrued and unpaid interest thereon; provided that the obligation
to deposit such cash shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to the Borrower
described in clause (i) or (j) of this Article.

ARTICLE VIII

THE ADMINISTRATIVE AGENT

Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such
Person and its Affiliates may accept deposits from, lend money to and generally
engage in any kind of business with the Borrower or any Subsidiary or other
Affiliate thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, (a) the Administrative Agent shall not be subject
to any fiduciary or other implied duties, regardless of whether a Default has
occurred and is continuing, (b) the Administrative Agent shall not have any duty
to take any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated hereby or by the other
Loan Documents that the Administrative Agent is required to exercise in writing
by the Required Lenders, and (c) except as expressly set forth herein and in the
other Loan Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower or any of its Subsidiaries that is communicated to or
obtained by the bank serving as Administrative Agent or any of its Affiliates in
any capacity. The Administrative Agent shall not be liable for any action taken
or not taken by it with the consent or at the request of the Required Lenders or
in the absence of its own gross

 

106



--------------------------------------------------------------------------------

negligence or willful misconduct. The Administrative Agent shall be deemed not
to have knowledge of any Default unless and until written notice thereof is
given to the Administrative Agent by the Borrower or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document, or (v) the satisfaction of any condition set forth in Article IV or
elsewhere herein or therein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed or sent by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person, and shall not
incur any liability for relying thereon. The Administrative Agent may consult
with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

The Administrative Agent may resign at any time by notifying the Lenders, the
Issuing Bank and the Borrower. Upon any such resignation, the Required Lenders
shall have the right, with the consent of the Borrower not to be unreasonably
withheld (or, if an Event of Default has occurred and is continuing in
consultation with the Borrower), to appoint a successor. If no successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent’s resignation shall
nonetheless become effective except that in the case of any collateral security
held by the Administrative Agent on behalf of the Lenders or the Issuing Banks
under any of the Loan Documents, the retiring or removed Administrative Agent
shall continue to hold such collateral security until such time as a successor
Administrative Agent is appointed and (1) the retiring Administrative Agent
shall be discharged from its duties and obligations hereunder and (2) the
Required Lenders shall perform the duties of the Administrative Agent (and all
payments and communications provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender

 

107



--------------------------------------------------------------------------------

directly) until such time as the Required Lenders appoint a successor agent as
provided for above in this paragraph. Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent and the retiring Administrative Agent
shall be discharged from its duties and obligations hereunder (if not already
discharged therefrom as provided above in this paragraph). The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for its
benefit in respect of any actions taken or omitted to be taken by it while it
was acting as Administrative Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.

Except as otherwise provided in Section 9.02(b) with respect to this Agreement,
the Administrative Agent may, with the prior consent of the Required Lenders
(but not otherwise), consent to any modification, supplement or waiver under any
of the Loan Documents, provided that, without the prior consent of each Lender,
the Administrative Agent shall not (except as provided herein or in the Security
Documents) release all or substantially all of the Collateral or otherwise
terminate all or substantially all of the Liens under any Security Document
providing for collateral security, agree to additional obligations being secured
by all or substantially all of such collateral security, alter the relative
priorities of the obligations entitled to the benefits of the Liens created
under the Security Documents with respect to all or substantially all of the
Collateral, except that no such consent shall be required, and the
Administrative Agent is hereby authorized, to (1) release any Lien covering
property that is the subject of either a disposition of property permitted
hereunder or a disposition to which the Required Lenders have consented,
(2) release from the Guarantee and Security Agreement any “Subsidiary Guarantor”
(and any property of such Subsidiary Guarantor) that is designated as a
“Designated Subsidiary” or becomes an Excluded Asset in accordance with this
Agreement or which is no longer required to be a “Subsidiary Guarantor”, so long
as in the case of this clause (2): (A) immediately after giving effect to any
such release (and any concurrent acquisitions of Portfolio Investments or
payment of outstanding Indebtedness) the Covered Debt Amount does not exceed the
Borrowing Base and the Borrower delivers a certificate of a Financial Officer to
such effect to the Administrative Agent, (B) either (I) the amount of any excess
availability under the Borrowing Base immediately prior to such release is not
diminished as a result of such release or (II) the Borrowing Base immediately
after giving effect to such release is at least 115% of the Covered Debt Amount
and (C) no Default or Event of Default has occurred and is continuing and
(3) spreading of Liens to any Designated Indebtedness or Hedging Agreement
Obligations (as such terms are defined in the Guarantee and Security Agreement)
in accordance with the Guarantee and Security Agreement.

 

108



--------------------------------------------------------------------------------

ARTICLE IX

MISCELLANEOUS

SECTION 9.01. Notices; Electronic Communications

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:

(i) if to the Borrower, to it at 450 South Orange Avenue, Orlando, Florida
32801, Attention: Chief Financial Officer (fax: (407) 540-7653); with a copy to
Dechert LLP, 1095 Avenue of the Americas, New York, New York 10036, Attention:
Jay R. Alicandri and Ken Young (telecopy: (212) 698-3599);

(ii) if to the Administrative Agent, to JPMorgan Loan Services, 500 Stanton
Christiana Road, Ops 2, 3rd Floor Newark, Delaware 19713, Attention of Loan and
Agency Services Group (Fax No. 1 (302) 634-4733;

(iii) if to the Issuing Bank, to JPMorgan Chase Bank, N.A. at 500 Stanton
Christiana Road, Ops 2, 3rd Floor Newark, Delaware 19713, Attention of Loan and
Agency Services Group (Fax No. 1 (302) 634-4733; and

(iv) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.
Notices delivered through electronic communications to the extent provided in
paragraph (b) below, shall be effective as provided in said paragraph (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the Issuing Bank hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the Issuing Bank pursuant to
Article II if such Lender or the Issuing Bank, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications. Unless otherwise notified by the Administrative Agent to the
Borrower, the Borrower may satisfy its obligation to deliver documents or
notices to the Administrative Agent or the Lenders under Sections 5.01
and 5.12(a)

 

109



--------------------------------------------------------------------------------

by delivering an electronic copy to: covenant.compliance@jpmorgan.com with copy
to joseph.m.burke@jpmorgan.com, hannah.j.needham@jpmorgan.com and
michael.e.kusner@jpmorgan.com, or such other e-mail address(es) as provided to
the Borrower in a notice from the Administrative Agent, (and the Administrative
Agent shall promptly provide notice thereof to the Lenders).

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

In no event shall the Administrative Agent or any Lender have any liability to
the Borrower or any other Person for damages of any kind (whether in tort
contract or otherwise) arising out of any transmission of communications through
the internet, except in the case of direct damages, to the extent such damages
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the fraud, willful misconduct or gross negligence
of such relevant Person.

(c) Documents to be Delivered under Sections 5.01 and 5.12(a). For so long as an
Intralinks™ or equivalent website is available to each of the Lenders hereunder,
the Borrower may satisfy its obligation to deliver documents to the
Administrative Agent or the Lenders under Sections 5.01 and 5.12(a) by
delivering either an electronic copy in the manner specified in Section 9.01(b)
or a notice identifying the website where such information is located for
posting by the Administrative Agent on Intralinks™ or such equivalent website,
provided that the Administrative Agent shall have no responsibility to maintain
access to Intralinks™ or an equivalent website.

SECTION 9.02. Waivers; Amendments.

(a) No Deemed Waivers; Remedies Cumulative. No failure or delay by the
Administrative Agent, the Issuing Bank or any Lender in exercising any right or
power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Bank and the Lenders
hereunder are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure by the Borrower therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and

 

110



--------------------------------------------------------------------------------

for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether the Administrative
Agent, any Lender or the Issuing Bank may have had notice or knowledge of such
Default at the time.

(b) Amendments to this Agreement. Neither this Agreement nor any provision
hereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Borrower and the Required Lenders or
by the Borrower and the Administrative Agent with the consent of the Required
Lenders; provided that no such agreement shall

(i) increase the Commitment of any Lender without the written consent of such
Lender,

(ii) reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon, or reduce any fees payable hereunder, without the
written consent of each Lender directly affected thereby,

(iii) postpone the scheduled date of payment of the principal amount of any Loan
or LC Disbursement, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender directly affected thereby,

(iv) change Section 2.17(b), (c) or (d) in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender directly affected thereby, or

(v) change any of the provisions of this Section or the definition of the term
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender.

provided further that (x) no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, the Issuing Bank
hereunder without the prior written consent of the Administrative Agent, the
Issuing Bank, as the case may be and (y) the consent of Lenders holding not less
than two-thirds of the Revolving Credit Exposure and unused Commitments will be
required (A) for any adverse change (from the Lenders’ perspective) affecting
the provisions of this Agreement relating to the calculation of the Borrowing
Base (excluding changes to the provisions of Section 5.12(b)(iii) or (iv), but
including changes to the provisions of Section 5.12(c)(ii) and the definitions
set forth in Section 5.13) unless otherwise expressly provided herein and
(B) for any release of Collateral other than for fair value or as otherwise
permitted hereunder or under the other Loan Documents.

For purposes of this Section, the “scheduled date of payment” of any amount
shall refer to the date of payment of such amount specified in this Agreement,
and shall not refer to a date or other event specified for the mandatory or
optional prepayment of such amount. In

 

111



--------------------------------------------------------------------------------

addition, whenever a waiver, amendment or modification requires the consent of a
Lender “affected” thereby, such waiver, amendment or modification shall, upon
consent of such Lender, become effective as to such Lender whether or not it
becomes effective as to any other Lender, so long as the Required Lenders
consent to such waiver, amendment or modification as provided above.

Anything in this Agreement to the contrary notwithstanding, no waiver or
modification of any provision of this Agreement or any other Loan Document that
could reasonably be expected to adversely affect the Lenders of any Class in a
manner that does not affect all Classes equally shall be effective against the
Lenders of such Class unless the Required Lenders of such Class shall have
concurred with such waiver, amendment or modification as provided above;
provided, however, for the avoidance of doubt, in no other circumstances shall
the concurrence of the Required Lenders of a particular Class be required for
any waiver, amendment or modification of any provision of this Agreement or any
other Loan Document.

(c) Amendments to Security Documents. No Security Document nor any provision
thereof may be waived, amended or modified, nor may the Liens thereof be spread
to secure any additional obligations (excluding (x) any increase in the Loans
and Letters of Credit hereunder pursuant to a Commitment Increase under
Section 2.07(e) and (y) the spreading of such Liens to any Designated
Indebtedness or Hedging Agreement Obligations (as such terms are defined in the
Guarantee and Security Agreement) as provided for in the Guarantee and Security
Agreement) except pursuant to an agreement or agreements in writing entered into
by the Borrower, and by the Collateral Agent with the consent of the Required
Lenders; provided that, except as otherwise expressly permitted by the Loan
Documents, (i) without the written consent of each Lender, no such agreement
shall release all or substantially all of the Obligors from their respective
obligations under the Security Documents and (ii) without the written consent of
each Lender, no such agreement shall release all or substantially all of the
collateral security or otherwise terminate all or substantially all of the Liens
under the Security Documents, alter the relative priorities of the obligations
entitled to the Liens created under the Security Documents (except in connection
with securing additional obligations equally and ratably with the Loans and
other obligations hereunder) with respect to all or substantially all of the
collateral security provided thereby, or release all or substantially all of the
guarantors under the Guarantee and Security Agreement from their guarantee
obligations thereunder, except that no such consent shall be required, and the
Administrative Agent is hereby authorized (and so agrees with the Borrower) to
direct the Collateral Agent under the Guarantee and Security Agreement to, and
in addition to the rights of such parties under the Guarantee and Security
Agreement, the Administrative Agent and the Collateral Agent under the Guarantee
and Security Agreement may (in addition to the rights of such parties under the
Guarantee and Security Agreement), (1) release any Lien covering property (and
to release any such guarantor) that is the subject of either a disposition of
property permitted hereunder or a disposition to which the Required Lenders have
consented and (2) release from the Guarantee and Security Agreement any
“Subsidiary Guarantor” (and any property of such Subsidiary Guarantor) that is
designated as a “Designated Subsidiary” or becomes an Excluded Asset in
accordance with this Agreement or which ceases to be consolidated on the
Borrower’s financial statements and is no longer required to be a “Subsidiary
Guarantor”, so long as (A) after giving effect to any such release under this
clause (2) (and any concurrent acquisitions of Portfolio Investments or payment
of outstanding Loans) the Covered Debt Amount does not exceed the Borrowing Base
and the Borrower

 

112



--------------------------------------------------------------------------------

delivers a certificate of a Financial Officer to such effect to the
Administrative Agent, (B) either (I) the amount of any excess availability under
the Borrowing Base immediately prior to such release is not diminished as a
result of such release or (II) the Borrowing Base immediately after giving
effect to such release is at least 115% of the Covered Debt Amount and (C) no
Event of Default has occurred and is continuing.

(d) Replacement of Non-Consenting Lender. If, in connection with any proposed
change, waiver, discharge or termination to any of the provisions of this
Agreement as contemplated by this Section 9.02 that has been approved by the
Required Lenders, the consent of one or more Lenders whose consent is required
for such proposed change, waiver, discharge or termination is not obtained, then
(so long as no Event of Default has occurred and is continuing) the Borrower
shall have the right, at its sole cost and expense, to replace each such
non-consenting Lender or Lenders with one or more replacement Lenders pursuant
to Section 2.19(b) so long as at the time of such replacement, each such
replacement Lender consents to the proposed change, waiver, discharge or
termination.

SECTION 9.03. Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates,
including the reasonable and documented fees, charges and disbursements of one
outside counsel for the Administrative Agent, in connection with the syndication
of the credit facilities provided for herein, the preparation and administration
of this Agreement and the other Loan Documents or any amendments, modifications
or waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), subject to any limitation
previously agreed in writing, (ii) all reasonable and documented out-of-pocket
expenses incurred by the Issuing Bank in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder, (iii) all documented out-of-pocket expenses incurred by the
Administrative Agent, the Issuing Bank or any Lender, including the documented
fees, charges and disbursements of one outside counsel (and any additional
outside counsel should any conflict of interest arise) for the Administrative
Agent, the Issuing Bank or any Lender, in connection with the enforcement or
protection of its rights in connection with this Agreement and the other Loan
Documents, including its rights under this Section, or in connection with the
Loans made or Letters of Credit issued hereunder, including all such documented
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect thereof and (iv) and all reasonable and documented
out-of-pocket costs, expenses, taxes, assessments and other charges incurred in
connection with any filing, registration, recording or perfection of any
security interest contemplated by any Security Document or any other document
referred to therein.

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, the Issuing Bank, the Collateral Agent, the Joint Lead
Arrangers and each Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (other than Taxes or Other Taxes which shall only be

 

113



--------------------------------------------------------------------------------

indemnified by the Borrower to the extent provided in Section 2.16), including
the reasonable and documented out-of-pocket fees, charges and disbursements of
any outside counsel for any Indemnitee, incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement or any agreement or instrument
contemplated hereby, the performance by the parties hereto of their respective
obligations hereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (ii) any Loan or Letter of Credit or the use
of the proceeds therefrom (including any refusal by the Issuing Bank to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit) or (iii) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from (i) the bad faith, fraud, willful misconduct or
gross negligence of such Indemnitee, (ii) a claim brought against such
Indemnitee for breach of such Indemnitee’s obligations under this Agreement or
the other Loan Documents, if there has been a final and nonappealable judgment
against such Indemnitee on such claim as determined by a court of competent
jurisdiction or (iii) a claim arising as a result of a dispute between
Indemnitees (other than (x) any dispute involving claims against the
Administrative Agent or the Issuing Bank, in each case in their respective
capacities as such, and (y) claims arising out of any act or omission by the
Borrower or its Affiliates).

The Borrower shall not be liable to any Indemnitee for any special, indirect,
consequential or punitive damages arising out of, in connection with, or as a
result of the Transactions asserted by an Indemnitee against the Borrower or any
other Obligor, provided that the foregoing limitation shall not be deemed to
impair or affect the obligations of the Borrower under the preceding provisions
of this subsection.

(c) Reimbursement by Lenders. To the extent that the Borrower fails to pay any
amount required to be paid by it to the Administrative Agent, the Issuing Bank
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, the Issuing Bank, as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent, the Issuing Bank in its capacity as such.

(d) Waiver of Consequential Damages, Etc. To the extent permitted by applicable
law, the Borrower shall not assert, and hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof.

(e) Payments. All amounts due under this Section shall be payable promptly after
written demand therefor.

 

114



--------------------------------------------------------------------------------

SECTION 9.04. Successors and Assigns.

(a) Assignments Generally. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any Affiliate of the Issuing
Bank that issues any Letter of Credit), except that (i) the Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender (and any attempted assignment or
transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of the Issuing Bank that issues any Letter of Credit)
and, to the extent expressly contemplated hereby, the Related Parties of each of
the Administrative Agent, the Issuing Banks and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders.

(i) Assignments Generally. Subject to the conditions set forth in clause (ii)
below, any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans and LC Exposure at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld or delayed) of:

(A) the Borrower, provided, that no consent of the Borrower shall be required
for an assignment to a Lender, an Affiliate of a Lender, or, if an Event of
Default has occurred and is continuing, any other assignee; provided further,
that the Borrower shall be deemed to have consented to any such assignment
unless it shall object thereto by written notice to the Administrative Agent
within 5 Business Days after having received notice thereof; and

(B) the Administrative Agent and the Issuing Bank.

(ii) Certain Conditions to Assignments. Assignments shall be subject to the
following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans and LC Exposure of a Class, the amount of the Commitment or
Loans and LC Exposure of such Class of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than U.S. $5,000,000 unless each of the Borrower and the Administrative Agent
otherwise consent, provided that no such consent of the Borrower shall be
required if an Event of Default has occurred and is continuing;

 

115



--------------------------------------------------------------------------------

(B) each partial assignment of any Class of Commitments or Loans and LC Exposure
shall be made as an assignment of a proportionate part of all the assigning
Lender’s rights and obligations under this Agreement in respect of such Class of
Commitments, Loans and LC Exposure;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption in substantially the form of
Exhibit A hereto, together with a processing and recordation fee of U.S. $3,500
(which fee shall not be payable in connection with an assignment to a Lender or
to an Affiliate of a Lender) (for which the Borrower and the Guarantors shall
not be obligated); and

(D) the assignee, if it shall not already be a Lender of the applicable Class,
shall deliver to the Administrative Agent an Administrative Questionnaire.

(iii) Effectiveness of Assignments. Subject to acceptance and recording thereof
pursuant to paragraph (c) of this Section, from and after the effective date
specified in each Assignment and Assumption the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.14, 2.15, 2.16 and 9.03 with respect to facts and
circumstances occurring prior to the effective date of such assignment). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 9.04 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (e) of this Section.

(c) Maintenance of Registers by Administrative Agent. The Administrative Agent,
acting for this purpose as an agent of the Borrower, shall maintain at one of
its offices in New York City a copy of each Assignment and Assumption delivered
to it and a register for the recordation of the names and addresses of the
Lenders, and the Commitments of, and principal amount (and stated interest) of
the Loans and LC Disbursements owing to, each Lender pursuant to the terms
hereof from time to time (the “Registers” and each individually, a “Register”).
The entries in the Registers shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent, the Issuing Bank and the Lenders may treat
each Person whose name is recorded in the Registers pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Registers shall be available for inspection by the
Borrower, the Issuing Bank and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

(d) Acceptance of Assignments by Administrative Agent. Upon its receipt of a
duly completed Assignment and Assumption executed by an assigning Lender and an
assignee, the assignee’s completed Administrative Questionnaire (unless the
assignee shall already be a

 

116



--------------------------------------------------------------------------------

Lender hereunder), the processing and recordation fee referred to in
paragraph (b) of this Section and any written consent to such assignment
required by paragraph (b) of this Section, the Administrative Agent shall accept
such Assignment and Assumption and record the information contained therein in
the Register. No assignment shall be effective for purposes of this Agreement
unless it has been recorded in the Register as provided in this paragraph.

(e) Participations. Any Lender may, with the consent of the Borrower (such
consent not to be unreasonably withheld or delayed), sell participations to one
or more banks or other entities (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement and the other Loan
Documents (including all or a portion of its Commitments and the Loans and LC
Disbursements owing to it); provided, that the Borrower shall be deemed to have
consented to any such sale unless it shall object thereto by written notice to
such Lender (with copy to the Administrative Agent) within 5 Business Days after
having received notice thereof; provided further that (i) such Lender’s
obligations under this Agreement and the other Loan Documents shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, (iii) the Borrower, the
Administrative Agent, the Issuing Bank and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement and the other Loan Documents and
(iv) no consent of the Borrower shall be required for (A) a participation to a
Lender, an Affiliate of a Lender, or, if an Event of Default has occurred and is
continuing or (B) if such Participant does not have the right to receive any
non-public information that may be provided pursuant to this Agreement and the
Lender selling such participation agrees with the Borrower at the time of the
sale of such participation that it will not deliver any non-public information
to the Participant. Any agreement or instrument pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement or any
other Loan Document; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. Subject to paragraph (f) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.14, 2.15 and 2.16 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.17(d) as though it were a
Lender hereunder. Each Lender that sells a participation shall, acting solely
for this purpose as a non-fiduciary agent of the Borrower, maintain a register
on which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Commitments
or other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans or
its other obligations under any Loan Document) to any Person except to the
extent that such disclosure is necessary to establish that such commitment, loan
or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.

 

117



--------------------------------------------------------------------------------

(f) Limitations on Rights of Participants. A Participant shall not be entitled
to receive any greater payment under Section 2.14, 2.15 or 2.16 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 2.16 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 2.16 as though it were a Lender
and in the case of a Participant claiming exemption for portfolio interest under
Section 871(h) or 881(c) of the Code, the applicable Lender shall provide the
Borrower with satisfactory evidence that the participation is in registered form
and shall permit the Borrower to review such register as reasonably needed for
the Borrower to comply with its obligations under applicable laws and
regulations.

(g) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any such pledge or assignment to a Federal
Reserve Bank or any central bank having jurisdiction over such Lender, and this
Section shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such assignee
for such Lender as a party hereto.

(h) No Assignments to Natural Persons, the Borrower or Affiliates. Anything in
this Section to the contrary notwithstanding, no Lender may assign or
participate any interest in any Loan or LC Exposure held by it hereunder to any
natural person or to the Borrower or any of its Affiliates or Subsidiaries
(including, without limitation, Designated Subsidiaries) without the prior
consent of each Lender.

(i) Multicurrency Lenders. Any assignment by a Multicurrency Lender, so long as
no Event of Default has occurred and is continuing, must be to a Person that is
able to fund and receive payments on account of each outstanding Agreed Foreign
Currency at such time without the need to obtain any authorization referred to
in clause (c) of the definition of “Agreed Foreign Currency”.

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount

 

118



--------------------------------------------------------------------------------

payable under this Agreement is outstanding and unpaid or any Letter of Credit
is outstanding and so long as the Commitments have not expired or terminated.
The provisions of Sections 2.14, 2.15, 2.16 and 9.03 and Article VIII shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the repayment of the Loans, the expiration
or termination of the Letters of Credit and the Commitments or the termination
of this Agreement or any provision hereof.

SECTION 9.06. Counterparts; Integration; Effectiveness; Electronic Execution.

(a) Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and any separate letter
agreements with respect to fees payable to the Administrative Agent constitute
the entire contract between and among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
to this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.

(b) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

SECTION 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand,

 

119



--------------------------------------------------------------------------------

provisional or final, in whatever Currency) at any time held and other
obligations at any time owing by such Lender or Affiliate to or for the credit
or the account of the Borrower against any of and all the obligations of the
Borrower now or hereafter existing under this Agreement held by such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement and although such obligations may be contingent or unmatured, or are
owed to a branch, office or Affiliate of such Lender different from the branch,
office or Affiliate holding such deposit or obligated on such Indebtedness. The
rights of each Lender under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Lender may have.

SECTION 9.09. Governing Law; Jurisdiction; Etc.

(a) Governing Law. This Agreement and the other Loan Documents shall be
construed in accordance with and governed by the law of the State of New York.

(b) Submission to Jurisdiction. The Borrower hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Administrative Agent, the Issuing Bank or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement against the Borrower or its
properties in the courts of any jurisdiction.

(c) Waiver of Venue. The Borrower hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any court referred to
in paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(d) Service of Process. Each party to this Agreement irrevocably consents to
service of process in the manner provided for notices in Section 9.01. Nothing
in this Agreement will affect the right of any party to this Agreement to serve
process in any other manner permitted by law.

 

120



--------------------------------------------------------------------------------

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.11. Judgment Currency. This is an international loan transaction in
which the specification of Dollars or any Foreign Currency, as the case may be
(the “Specified Currency”), and payment in New York City or the country of the
Specified Currency, as the case may be (the “Specified Place”), is of the
essence, and the Specified Currency shall be the currency of account in all
events relating to Loans denominated in the Specified Currency. The payment
obligations of the Borrower under this Agreement shall not be discharged or
satisfied by an amount paid in another currency or in another place, whether
pursuant to a judgment or otherwise, to the extent that the amount so paid on
conversion to the Specified Currency and transfer to the Specified Place under
normal banking procedures does not yield the amount of the Specified Currency at
the Specified Place due hereunder. If for the purpose of obtaining judgment in
any court it is necessary to convert a sum due hereunder in the Specified
Currency into another currency (the “Second Currency”), the rate of exchange
that shall be applied shall be the rate at which in accordance with normal
banking procedures the Administrative Agent could purchase the Specified
Currency with the Second Currency on the Business Day next preceding the day on
which such judgment is rendered. The obligation of the Borrower in respect of
any such sum due from it to the Administrative Agent or any Lender hereunder or
under any other Loan Document (in this Section called an “Entitled Person”)
shall, notwithstanding the rate of exchange actually applied in rendering such
judgment, be discharged only to the extent that on the Business Day following
receipt by such Entitled Person of any sum adjudged to be due hereunder in the
Second Currency such Entitled Person may in accordance with normal banking
procedures purchase and transfer to the Specified Place the Specified Currency
with the amount of the Second Currency so adjudged to be due; and the Borrower
hereby, as a separate obligation and notwithstanding any such judgment, agrees
to indemnify such Entitled Person against, and to pay such Entitled Person on
demand, in the Specified Currency, the amount (if any) by which the sum
originally due to such Entitled Person in the Specified Currency hereunder
exceeds the amount of the Specified Currency so purchased and transferred.

SECTION 9.12. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement. None of the Joint Lead Arrangers
or Syndication Agent shall have any responsibility under this Agreement.

 

121



--------------------------------------------------------------------------------

SECTION 9.13. Treatment of Certain Information; Confidentiality.

(a) Treatment of Certain Information. The Borrower acknowledges that from time
to time financial advisory, investment banking and other services may be offered
or provided to the Borrower or one or more of its Subsidiaries (in connection
with this Agreement or otherwise) by any Lender or by one or more subsidiaries
or affiliates of such Lender and the Borrower hereby authorizes each Lender to
share any information delivered to such Lender by the Borrower and its
Subsidiaries pursuant to this Agreement, or in connection with the decision of
such Lender to enter into this Agreement, to any such subsidiary or affiliate,
it being understood that any such subsidiary or affiliate receiving such
information shall be bound by the provisions of paragraph (b) of this Section as
if it were a Lender hereunder. Such authorization shall survive the repayment of
the Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.

(b) Confidentiality. Each of the Administrative Agent, the Lenders, the Joint
Lead Arrangers and the Issuing Bank agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(i) to its Affiliates and to its Related Parties (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (ii) to the extent requested by any regulatory authority
purporting to have jurisdiction over it or its Affiliates (including any
self-regulatory authority), (iii) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (iv) to any other party
hereto, (v) in connection with the exercise of any remedies hereunder or under
any other Loan Document or any action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder,
(vi) subject to an agreement containing provisions substantially the same as
those of this Section, to (w) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement; provided that, such Person would be permitted to be an
assignee or participant pursuant to the terms hereof and, if no Event of Default
under clause (a), (b), (i), (j) or (k) of Article VII is continuing, such Person
is not a “direct competitor” of the Borrower (as specified by the Borrower in a
list delivered to the Administrative Agent on or prior to the Restatement
Effective Date, as such list may be updated from time to time with the approval
of the Administrative Agent, such approval not to be unreasonably withheld, so
long as no Event of Default shall have occurred and be continuing, which list
(or any update thereto) shall be promptly disclosed to the Lenders; provided
further that any updates to the Borrower’s list of “direct competitors” shall
(A) not have any retroactive effect on any prior disclosures made in accordance
with this Section and (B) be deemed effective for purposes of this Section two
(2) Business Days following the Administrative Agent’s approval of such updates
to the Borrower’s list of “direct competitors”), (x) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (y) any rating agency or credit insurance
provider or (z) the CUSIP Service Bureau or any similar organization, (vii) with
the consent of the Borrower, (viii) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent, any Lender, the Issuing Bank
or any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrower or its Affiliates.

 

122



--------------------------------------------------------------------------------

For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses or any Portfolio Investment,
other than any such information that is available to the Administrative Agent,
any Lender or the Issuing Bank on a nonconfidential basis prior to disclosure by
the Borrower or any of its Subsidiaries, provided that, in the case of
information received from the Borrower or any of its Subsidiaries after the
Restatement Effective Date, such information is clearly identified at the time
of delivery as confidential. Any Person required to maintain the confidentiality
of Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

SECTION 9.14. USA PATRIOT Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)), it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender to
identify the Borrower in accordance with said Act.

SECTION 9.15. Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

SECTION 9.16. No Fiduciary Duty. Each Lender and their Affiliates (collectively,
solely for purposes of this paragraph, the “Lenders”), may have economic
interests that conflict with those of the Obligors,

 

123



--------------------------------------------------------------------------------

their stockholders and/or their affiliates. Each Obligor agrees that nothing in
the Agreement or the Loan Documents or otherwise will be deemed to create an
advisory, fiduciary or agency relationship or fiduciary or other implied duty
between any Lender, on the one hand, and such Obligor, its stockholders or its
affiliates, on the other. The Obligors acknowledge and agree that (i) the
transactions contemplated by the Loan Documents (including the exercise of
rights and remedies hereunder and thereunder) are arm’s-length commercial
transactions between the Lenders, on the one hand, and the Obligors, on the
other, and (ii) solely in connection therewith and solely with the process
leading thereto, (x) no Lender has assumed an advisory or fiduciary
responsibility in favor of any Obligor, its stockholders or its affiliates with
respect to the transactions contemplated hereby (or the exercise of rights or
remedies with respect thereto) or the process leading thereto (irrespective of
whether any Lender has advised, is currently advising or will advise any
Obligor, its stockholders or its Affiliates on other matters) or any other
obligation to any Obligor except the obligations expressly set forth in the Loan
Documents and (y) each Lender is acting solely as principal and not as the agent
or fiduciary of any Obligor, its management, stockholders, creditors or any
other Person. Each Obligor acknowledges and agrees that it has consulted its own
legal and financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to the
transactions contemplated by the Loan Documents and the process leading thereto.
Each Obligor agrees that it will not claim that any Lender has rendered advisory
services of any nature or respect, or owes a fiduciary or similar duty to such
Obligor, solely in connection with the transactions contemplated by the Loan
Documents or the process leading thereto.

SECTION 9.17. Termination. Promptly upon the Termination Date, the
Administrative Agent shall direct the Collateral Agent to, on behalf of the
Administrative Agent, the Collateral Agent and the Lenders, deliver to Borrower
such termination statements and releases and other documents necessary or
appropriate to evidence the termination of this Agreement, the Loan Documents,
and each of the documents securing the obligations hereunder as the Borrower may
reasonably request, all at the sole cost and expense of the Borrower.

[Signature pages follow]

 

124



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

CORPORATE CAPITAL TRUST, INC. By:  

/s/ Steven D. Shackelford

Name:   Steven D. Shackelford Title:   President, Treasurer and Chief Financial
Officer



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,
individually, as Issuing Bank and as
Administrative Agent By:  

/s/ Michael Kusner

Name:   Michael Kusner Title:   Vice President



--------------------------------------------------------------------------------

ING CAPITAL LLC, as Syndication Agent By:  

/s/ Patrick Frisch

Name:   Patrick Frisch Title:   Managing Director By:  

/s/ Kunduck Moon

Name:   Kunduck Moon Title:   Managing Director



--------------------------------------------------------------------------------

Lender: Mizuho Bank, Ltd. By:  

/s/ James Fayen

Name:   James Fayen Title:   Managing Director



--------------------------------------------------------------------------------

Lender: State Street Bank and Trust Company By:  

/s/ Christopher Ducar

Name:   Christopher Ducar Title:   Vice President



--------------------------------------------------------------------------------

Lender: HSBC Bank USA, National Association By:  

/s/ Myles Bae

Name:   Myles Bae Title:   Senior Vice President



--------------------------------------------------------------------------------

Lender: BANK OF MONTREAL By:  

/s/ Brian Zaban

Name:   Brian Zaban Title:   Managing Director



--------------------------------------------------------------------------------

Lender: Citibank, N.A. By:  

/s/ Erik Andersen

Name:   Erik Andersen Title:   Vice President



--------------------------------------------------------------------------------

BARCLAYS BANK PLC By:  

/s/ Marguerite Sutton

Name:   Marguerite Sutton Title:   Vice President



--------------------------------------------------------------------------------

Lender: Cadence Bank, N.A. By:  

/s/ Donald G. Preston

Name:   Donald G. Preston Title:   SVP/C&I



--------------------------------------------------------------------------------

Lender: CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH By:  

/s/ William O’Daly

Name:   William O’Daly Title:   Authorized Signatory By:  

/s/ Warren Van Heyst

Name:   Warren Van Heyst Title:   Authorized Signatory



--------------------------------------------------------------------------------

Lender: GOLDMAN SACHS BANK USA By:  

/s/ Rebecca Kratz

Name:   Rebecca Kratz Title:   Authorized Signatory



--------------------------------------------------------------------------------

Lender: The Huntington National Bank By:  

/s/ Stephanie McDole

Name:   Stephanie McDole Title:   Staff Officer



--------------------------------------------------------------------------------

Lender: The Bank of New York Mellon By:  

/s/ Jean Earley

Name:   Jean Earley Title:   Vice President



--------------------------------------------------------------------------------

Lender: Royal Bank of Canada By:  

/s/ Greg DeRise

Name:   Greg DeRise Title:   Authorized Signatory



--------------------------------------------------------------------------------

Lender: City National Bank By:  

/s/ Jennifer Velez

Name:   Jennifer Velez Title:   Vice President



--------------------------------------------------------------------------------

Lender: Seaside National Bank & Trust, N.A. By:  

/s/ Ed Timberlake

Name:   Ed Timberlake Title:   Chair, Central Florida Board



--------------------------------------------------------------------------------

Lender: Liberty Bank By:  

/s/ Carla Balesano

Name:   Carla Balesano Title:   Senior Vice President



--------------------------------------------------------------------------------

Lender: Morgan Stanley Bank, N.A. By:  

/s/ Michael King

Name:   Michael King Title:   Authorized Signatory



--------------------------------------------------------------------------------

Lender: Bank of America, N.A. By:  

/s/ William Soo

Name:   William Soo Title:   Director